Name: Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) NoÃ 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003
 Type: Regulation
 Subject Matter: agricultural policy;  environmental policy;  farming systems
 Date Published: nan

 31.1.2009 EN Official Journal of the European Union L 30/16 COUNCIL REGULATION (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 36 and 37 and Article 299(2) thereof, Having regard to the 1979 Act of Accession, and in particular paragraph 6 of Protocol No 4 on cotton attached thereto, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), After consulting the European Economic and Social Committee (2), After consulting the Committee of the Regions (3), Whereas: (1) The reforms of the Common Agricultural Policy (CAP) agreed in 2003 and 2004 included provisions to gauge their effectiveness. In this context the Commission presented a Communication to the European Parliament and the Council entitled Preparing for the Health Check of the CAP reform on 20 November 2007. That Communication and the subsequent discussions of its main elements by the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions, as well as numerous contributions arising from public consultation should be taken into account. (2) Experience drawn from the implementation of Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes (4) in particular shows that certain elements of the support mechanism need to be adjusted. In particular, the decoupling of direct support should be extended and the functioning of the single payment scheme should be simplified. Furthermore, Regulation (EC) No 1782/2003 has been substantially amended on several occasions. In the light of these developments and in the interest of clarity, it should be repealed and replaced by this Regulation. (3) Regulation (EC) No 1782/2003 established the principle that farmers who do not comply with certain requirements in the areas of public, animal and plant health, environment and animal welfare are subject to reductions of or exclusion from direct support. This cross compliance system forms an integral part of Community support under direct payments and should therefore be maintained. However, experience has shown that a number of the requirements within the scope of cross compliance are not sufficiently relevant to farming activity or farm land or concern national authorities rather than farmers. It is therefore appropriate to adjust the scope of cross compliance. (4) Furthermore, in order to avoid agricultural land being abandoned and to ensure that it is maintained in good agricultural and environmental condition, Regulation (EC) No 1782/2003 established a Community framework within which Member States adopt standards taking account of the specific characteristics of the areas concerned, including soil and climatic conditions and existing farming systems, land use, crop rotation, farming practices and farm structures. This framework should be maintained. Experience has shown nevertheless that the relevance and beneficial effects of certain standards are not sufficient to justify their implementation by all Member States. Such standards should therefore become optional for Member States. However, to ensure that the framework is as consistent as possible, a standard should not be optional where before 2009 the Member State concerned already defined a minimum requirement on the basis of such a standard or where national rules which address such a standard are in place. (5) The abolition, in accordance with this Regulation, of compulsory set aside within the single payment scheme could in certain cases have adverse effects on the environment, in particular as regards certain landscape features. It is therefore appropriate to reinforce the Community provisions aimed at protecting specified landscape features. In specific situations it should also be possible for a Member State to provide for the establishment and/or retention of habitats. (6) Protection and management of water in the context of agricultural activity has increasingly become a problem in certain areas. The Community framework for good agricultural and environmental condition should therefore also be reinforced with the aim of protecting water against pollution and run-off and of managing the use of water. (7) Regulation (EC) No 1782/2003 recognised the positive environmental effect of permanent pasture. The measures in that Regulation aimed at encouraging the maintenance of existing permanent pasture to ensure against mass conversion to arable land should be maintained. (8) In order to achieve a better balance between policy tools designed to promote sustainable agriculture and those designed to promote rural development, a system of compulsory progressive reduction of direct payments (modulation) was introduced by Regulation (EC) No 1782/2003. That system should be maintained and should include the exemption of direct payments of up to EUR 5 000. (9) The savings made through modulation are used to finance measures under the rural development policy. Since Regulation (EC) No 1782/2003 was adopted, the agricultural sector has been faced with a number of new and demanding challenges such as climate change and the increasing importance of bio-energy, as well as the need for better water management and more effective protection of biodiversity. The Community, as party to the Kyoto Protocol (5), has been called upon to adapt its policies in the light of climate change considerations. Furthermore, following serious problems relating to water scarcity and droughts, the Council, in its Conclusions Water Scarcity and Drought of 30 October 2007, considered that water management issues in agriculture should be further addressed. Furthermore, the Council emphasised, in its Conclusions Halting the Loss of Biodiversity of 18 December 2006, that protecting biodiversity remains a major challenge and while important progress has been made, the attainment of the Community's biodiversity target for 2010 will require additional efforts. Moreover, since innovation can, in particular, contribute to the development of new technologies, products and processes, it will underpin the efforts to tackle these new challenges. The expiry of the milk quota regime in 2015 in accordance with Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (6) will require specific efforts on the part of dairy farmers to adapt to changing conditions, particularly in disadvantaged regions. It is therefore appropriate that this particular situation should also be defined as a new challenge which Member States should be able to address with a view to ensuring a soft-landing of their dairy sectors. (10) The Community acknowledges the need to tackle these new challenges in the framework of its policies. In the area of agriculture, rural development programmes adopted under Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (7) are an appropriate tool for dealing with them. To enable Member States to revise their rural development programmes accordingly without being required to reduce their current rural development activities in other areas, additional funding needs to be made available. However, the financial perspective for the period 2007 to 2013 does not provide for the financial means to reinforce the Community's rural development policy as necessary. Under these circumstances, a large part of the financial resources needed should be mobilised by providing for a gradual increase in the reduction of direct payments through modulation. (11) The distribution of direct income support among farmers is characterised by the allocation of a large quantity of payments to a rather small number of large beneficiaries. It is clear that larger beneficiaries do not require the same level of unitary support for the objective of income support to be efficiently attained. Moreover, the potential to adapt makes it easier for larger beneficiaries to operate with lower levels of unitary support. It is therefore fair to expect farmers with large amounts of support to make a special contribution to the financing of rural development measures addressing new challenges. Therefore, it is appropriate to establish a mechanism providing for an increased reduction in the larger payments, the proceeds of which are to be used to address the new challenges in the framework of rural development. (12) The particular geographical situation of the outermost regions as well as their insularity, small size, mountainous terrain and climate impose additional burdens on their agricultural sectors. In order to mitigate such burdens and constraints, a derogation from the obligation to apply the modulation reduction to farmers in the outermost regions should be provided for. (13) The increased rates of compulsory modulation need to be taken into account by those Member States that opted to apply a system of voluntary modulation. Council Regulation (EC) No 378/2007 of 27 March 2007 laying down rules for voluntary modulation of direct payments provided for in Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (8) should be therefore amended accordingly. (14) The amounts resulting from the application of 5 percentage points corresponding to the modulation reductions determined in Regulation (EC) No 1782/2003 should be allocated amongst Member States according to the same criteria established under that Regulation, that is in accordance with objective criteria, while establishing that a certain percentage of the amounts is to remain in the Member States where they were generated. In view of the structural adjustments resulting from the abolition of rye intervention, the specific measures for certain rye production regions to be financed with part of the amounts generated by modulation should be maintained. Moreover, the amounts raised by applying any further modulation reduction should be made available to the Member States in which they were generated. (15) In order to facilitate the functioning of modulation, notably with regard to the procedures for granting direct payments to farmers, and the transfers to the rural development programmes, net ceilings should be determined for each Member State to limit the payments to be made to farmers following the application of modulation. To take into account the specificities of CAP support in the outermost regions and the fact that direct payments are not subject to modulation, the net ceiling for the Member States concerned should not include the direct payments in these regions. Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (9) should therefore be amended accordingly. (16) Farmers in the new Member States which acceded to the European Union on or after 1 May 2004 receive direct payments following a phasing-in mechanism provided for in the respective Acts of Accession. In order to achieve a proper balance between policy tools designed to promote sustainable agriculture and those designed to promote rural development, the system of modulation should not be applied to farmers in the new Member States until the level of direct payments applicable in those Member States is equal to the level applicable in the Member States other than the new Member States. (17) Modulation should not reduce the net amount paid to a farmer in a new Member State below the amount to be paid to an equivalent farmer in the Member States other than the new Member States. Therefore, once modulation becomes applicable to farmers in the new Member States, the rate of reduction should be limited to the difference between the level under the phasing-in schedule and the level in the Member States other than the new Member States following the application of modulation. Moreover, modulation should be taken into account in the granting of complementary national direct payments to farmers in new Member States who are subject to modulation. (18) With a view to ensuring that the amounts for the financing of the CAP comply with the annual ceilings set in the financial perspective, the financial mechanism in Regulation (EC) No 1782/2003 whereby the level of direct support is adjusted when the forecasts indicate that the subceiling of heading 2, with a safety margin of EUR 300 000 000, is exceeded in a given financial year should be maintained. Taking into account the levels of direct payments for farmers in the new Member States as a result of phasing-in, and in the framework of the application of the phasing-in mechanism to all direct payments granted in the new Member States, this instrument of financial discipline should not apply in those Member States until the level of direct payments applicable in those Member States is at least equal to the level applicable in the Member States other than the new Member States. In view of the particular weight in the general budget of the European Communities of the resource referred to in Article 2(1)(c) of Council Decision 2007/436/EC, Euratom of 7 June 2007 on the system of the European Communities' own resources (10), it is appropriate to provide, exceptionally, for the Council to adopt the necessary decision to apply the instrument of financial discipline on a proposal from the Commission. (19) In order to help farmers to meet the standards of modern, high-quality agriculture, it is necessary that Member States continue to operate the comprehensive system offering advice to farms provided for in Regulation (EC) No 1782/2003. The farm advisory system should help farmers to become more aware of material flows and on-farm processes relating to the environment, food safety, animal health and welfare without in any way affecting their obligation and responsibility to comply with those standards. (20) Regulation (EC) No 1290/2005 provides that Member States have to take the measures necessary to satisfy themselves that transactions financed by the European Agricultural Guarantee Fund (EAGF) are actually carried out and are executed correctly, and to prevent and deal with irregularities. To this end, they should operate an integrated administration and control system for direct payments. In order to improve the effectiveness and control of Community support, Member States should be authorised to make use of the integrated system also in the case of Community schemes not covered by this Regulation. (21) The main elements of the integrated administration and control system and, in particular, the provisions concerning a computerised database, an identification system for agricultural parcels, aid applications from farmers, a harmonised control system and, within the single payment scheme, a system for the identification and recording of payment entitlements should be maintained. (22) Managing small amounts is a burdensome task for the competent authorities of the Member States. To avoid an excessive administrative burden, Member States should in general refrain from granting direct payments where the payment would be lower than EUR 100 or the eligible area of the holding for which support is claimed would be less than one hectare. However, as the structures of the Member States' agricultural economies vary considerably and may differ significantly from the average Community farm structure, special provision should be made to allow Member States to apply minimum thresholds that reflect their particular situation. Due to the very specific farming structure in the outermost regions and the Aegean Islands, these regions should not be subject to the application of any minimum threshold. Moreover, Member States should have discretion to opt for the implementation of one of the two types of minimum threshold taking account of the particularities of the structures of their farming sectors. As special payment entitlements were allocated to farmers with so-called landless holdings, the application of the hectare-based threshold would be ineffective. The average support-related minimum amount should therefore apply to such farmers. To ensure equal treatment of farmers whose direct payments are subject to phasing-in, the minimum threshold should be based on the final amounts to be granted at the end of the phasing-in process. (23) Experience of the application of the single payment scheme shows that decoupled income support was in a number of cases granted to beneficiaries whose agricultural activities formed only an insignificant part of their overall economic activities or whose business purpose was not or only marginally targeted at performing an agricultural activity. To prevent agricultural income support from being allocated to such beneficiaries and to ensure that Community support is entirely used to ensure a fair standard of living for the agricultural community, Member States should be empowered, where such allocation occurs, to refrain from granting such natural and legal persons direct payments under this Regulation. (24) Payments provided for under Community support schemes should be made by the competent national authorities to beneficiaries in full, subject to any reductions provided for in this Regulation, and within prescribed periods. In order to render the management of direct payments more flexible, Member States should be allowed to pay direct payments in up to two instalments per year. (25) The support schemes under the CAP provide for direct income support, in particular with a view to ensuring a fair standard of living for the agricultural community. That objective is closely related to the maintenance of rural areas. In order to avoid any misallocation of Community funds, no support payments should be made to farmers who have artificially created the conditions required to obtain such payments. (26) In order to achieve the objectives of the CAP, common support schemes have to be adapted to changing developments, if necessary within short time-limits. Beneficiaries cannot, therefore, rely on support conditions remaining unchanged and should be prepared for a possible review of schemes, in particular in the light of economic developments or the budgetary situation. (27) Regulation (EC) No 1782/2003 established a single payment scheme that combined the existing various support mechanisms into a single scheme of decoupled direct payments. Experience of the application of the single payment scheme shows that some of its elements can be simplified for the benefit of farmers and administrations. Furthermore, given that the single payment scheme has in the meantime been implemented by all Member States that were required to do so, a number of provisions that were linked to its initial implementation have become obsolete and should therefore be adjusted. In this context, a significant under use of payment entitlements has been detected in some cases. To avoid such a situation and taking into account the fact that farmers are already familiar with the functioning of the single payment scheme, the period initially fixed for returning unused payment entitlements to the national reserve should be reduced to two years. (28) The main elements of the single payment scheme should be maintained. In particular, the determination of national ceilings should ensure that the total level of support and entitlements does not exceed current budgetary constraints. Member States should also operate a national reserve that may be used to facilitate the participation of new farmers in the scheme or to take account of specific needs in certain regions. Rules on the transfer and use of payment entitlements should be laid down to prevent speculative transfer and accumulation of payment entitlements without a corresponding agricultural basis. (29) The progressive integration of further sectors into the single payment scheme makes it necessary to review the definition of the land eligible to benefit from the scheme or for the activation of payment entitlements. However, provision should be made for excluding support for areas cultivated with fruit and vegetables in cases where Member States have opted for deferred integration of this sector into the single payment scheme. Besides, specific measures should be laid down for hemp to prevent support being granted for illegal crops. (30) Compulsory set aside of arable land was introduced as a supply control mechanism. Market developments in the arable crops sector together with the introduction of decoupled aids no longer justify the need for maintaining this instrument, which therefore should be abolished. Set-aside entitlements established in accordance with Regulation (EC) No 1782/2003 should therefore be activated as regards hectares subject to the same eligibility conditions as any other entitlement. The abolition of the set-aside obligation may lead to the result that land that was eligible for the purpose of activating set-aside entitlements is no longer eligible. In order to maintain the eligibility of such land, it should be provided that certain afforested areas, including those afforested under national schemes complying with the relevant rules in Regulation (EC) No 1698/2005, or areas subject to certain environmental commitments are eligible under the single payment scheme. (31) Further to the integration of formerly coupled market support into the single payment scheme, the value of payment entitlements was, in those Member States opting for historic implementation, based on the individual level of past support. With the time elapsing since the introduction of the single payment scheme and following the successive integration of further sectors into that scheme, it is becoming increasingly hard to justify the legitimacy of significant individual differences in the support level which are based only on past support. For this reason, Member States that chose the historic implementation model should be allowed under certain conditions to review the allocated payment entitlements with a view to approximating their unit value while complying with the general principles of Community law and the objectives of the CAP. In this context, Member States may take into account the specificities of geographical areas when fixing closer values. The levelling of payment entitlements should take place during an adequate transition period and within a limited range of reductions in order to allow farmers reasonably to adapt to the changing levels of support. (32) Under Regulation (EC) No 1782/2003, Member States had the option to apply the single payment scheme by way of historic or regional implementation. Since then, Member States have had the opportunity to evaluate the effects of their choice as regards both their economic and administrative appropriateness. Member States should therefore be given the opportunity to review their initial choice in the light of their experience. For this reason, in addition to the possibility of levelling the value of payment entitlements, Member States that applied the historic model should be authorised to change over to a regionalised application of the single payment scheme in accordance with the options already provided for in Regulation (EC) No 1782/2003. In particular, Member States should be allowed to adjust the territorial distribution of direct support by effecting a gradual redistribution between regions. This option would give Member States increased flexibility to target direct support in the most appropriate way on the basis of the objectives laid down in Article 33 of the Treaty and on the basis of objective and non-discriminatory criteria such as agricultural potential and environmental criteria. Furthermore, Member States that chose to apply the regional model should be given the option to review their decisions under certain conditions with the aim of approximating the value of payment entitlements according to pre-established annual steps, while complying with the general principles of Community law and the objectives of the CAP. Such changes should take place during an adequate transition period and within a limited range of reductions in order to allow farmers reasonably to adapt to the changing levels of support. (33) Regulation (EC) No 1782/2003, while introducing a decoupled single payment scheme, allowed Member States to exclude in whole or in part certain payments from that scheme. That Regulation also provided for the review and possible revision of this option in the light of market and structural developments. An analysis of relevant experience shows that decoupling introduces flexibility in the choice of products to be farmed, enabling farmers to take their production decisions on the basis of profitability and market response. This is particularly the case for the arable crops and hops sectors, and to a certain extent, the beef and veal and seeds sectors. Therefore, the partially coupled payments in the arable crops and hops sectors should be integrated into the single payment scheme from 2010. In the case of hops, Regulation (EC) No 1782/2003 allowed Member States to grant part of the hops area payments to recognised producer organisations. In order to allow the producer organisations to continue their activities as before, Regulation (EC) No 1234/2007, as amended by Regulation (EC) No 72/2009 of 19 January 2009 on modifications to the Common Agricultural Policy (11), provides for equivalent amounts to be used in the Member State concerned for the same activities. Such amounts should therefore be deducted from the national ceilings provided for in this Regulation for that Member State. In order for farmers in the beef and veal and seeds sectors to adjust to the new support arrangements, provision should be made for the integration of the beef and veal payments and the seed aid to be carried out by 2012 at the latest. Since partially coupled payments in the fruit and vegetable sectors were only recently introduced, and only as a transitional measure, the exclusion of such payments from the single payment scheme should be allowed to continue, whilst Member States should be allowed to review their decisions with a view to increasing the degree of decoupling. (34) However, as regards the suckler cow and sheepmeat and goatmeat sector, maintaining a minimum level of agricultural production may still be necessary for the agricultural economies in certain regions and, in particular, where farmers cannot have recourse to other economic alternatives. Against this background, Member States should have the option to maintain coupled support either at the current level or at a lower level. In that case, special provision should be made for compliance with the identification and registration requirements provided for by Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (12) and Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals (13), in particular with a view to ensuring the traceability of animals. (35) Member States should be allowed to use up to 10 % of their national ceilings for the single payment scheme for granting specific support in clearly defined cases. Such support should allow Member States to address environmental and animal welfare issues and improve the quality and marketing of agricultural products. Specific support should also be available to buffer the consequences of the phasing-out of milk quotas and the decoupling of support in particularly sensitive sectors. Given the growing importance of the effective management of risks, Member States should be given the option to contribute financially to the premiums farmers pay for crop, animal and plant insurance as well as to the financing of compensation for certain economic losses in the event of animal or plant diseases and environmental incidents. With a view to respecting the Community's international obligations, the resources that could be used for any coupled support should be limited to an appropriate level while allowing for transitional measures for Member States facing particular difficulties. The conditions applicable to the financial contributions for crop, animal and plant insurance premiums and compensation in relation to animal and plant diseases and environmental incidents should be established accordingly. Moreover, Member States which have made use of Article 69 of Regulation (EC) No 1782/2003 should be given a sufficient transitional period in order to allow for a smooth transition to the new rules for specific support. (36) Experience has shown that currently Member States do not use the entire amount of the funds available under the national ceilings for the single payment scheme, in particular where the payment entitlements have not been activated. In order to facilitate the more efficient use of the funds, Member States should be allowed to grant support above their national ceilings up to an amount the level of which ensures that it remains within the margins of the under-execution of the national ceiling. Such amount should be calculated on the basis of the budget under-execution for the most recent year available and should not put into question the respect of the total net ceiling for direct payments per Member State. For this reason and to ensure that farmers do not face unforeseen reductions of payments, the calculation should be carried out within certain safety margins. These amounts should either be used for the funding of specific support or transferred to the EAFRD. (37) Direct payments under the single payment scheme were based on reference amounts of direct payments that were received in the past or on regionalised per hectare amounts. Farmers in the new Member States did not receive Community direct payments and had no historical references for the calendar years 2000, 2001 and 2002. Therefore, provision was made under Regulation (EC) No 1782/2003 for the single payment scheme in the new Member States to be based on regionalised per hectare amounts. Several years after the accession of the new Member States to the Community, however, the use of reference periods could be considered for those new Member States that have not yet moved to the single payment scheme. With a view to facilitating the transition to the single payment scheme and, in particular, to preventing speculative applications, the new Member States should be authorised to take account, for the purpose of the calculation of the payment entitlements under the single payment scheme, of the areas for which, historically, support under the single area payment scheme was granted. (38) Under the regionalised option for the single payment scheme, the new Member States should have the possibility to adjust the value of the payment entitlements per hectare on the basis of objective criteria in order to ensure equal treatment between farmers and to avoid market distortions. (39) The new Member States should have the same possibilities as the other Member States to partially implement the single payment scheme. (40) The decoupling of direct support and the introduction of the single payment scheme were essential elements in the process of reforming the CAP. However, in 2003, several reasons called for specific support to be maintained for a number of crops. Experience gained through the application of Regulation (EC) No 1782/2003 together with the evolution of the market situation indicates that schemes that were kept outside the single payment scheme in 2003 can now be integrated into that scheme to promote more market-oriented and sustainable agriculture. This is the case, in particular, with the olive oil sector, where only marginal coupling was applied, as well as with durum wheat, protein crops, rice, potato starch, and nuts payments, where the decreasing effectiveness of remaining coupled payment supports the decoupling option. In the case of flax and hemp, dried fodder and potato starch, the support for processing should be decoupled and the relevant amounts should be integrated into the single payment scheme. As regards protein crops, rice, potato starch, nuts and flax and hemp, in order to allow producers to adjust, it is appropriate to integrate the aids for those sectors into the single payment scheme from 2012 while at the same time, and with the exception of the processing aids which are dealt with under Regulation (EC) No 1234/2007, allowing Member States to decide on an earlier date for their integration. As regards nuts, Member States should be allowed to continue to pay the national part of the aid in a coupled way in order to cushion the effects of decoupling. (41) As a consequence of the integration of further sectors into the single payment scheme, provision should be made for the calculation of the new level of individual income support under that scheme. In the case of nuts, potato starch, flax and hemp and dried fodder, such an increase should be granted on the basis of the support farmers received in most recent years. However, in the case of the integration of payments that were partially excluded from the single payment scheme, Member States should be given the option to use the original reference periods. For potato starch, the amounts available for distribution in Germany and the Netherlands should take into account the cross-border deliveries of potato starch produced in one of those Member States for processing in the other. Furthermore, with a view to covering the specific needs of their agricultural sectors and to ensure that the support received in the past by farmers is not drastically reduced, Member States should be allowed under certain limits to use the funds to be integrated into the single payment scheme to support farmers who exercised certain agricultural activities in other sectors during the same years, such as using grassland or keeping animals. (42) Regulation (EC) No 1782/2003 established specific support for energy crops with a view to assisting the development of the sector. Due to recent developments in the bio-energy sector and, in particular, to the strong demand for such products on international markets and the introduction of binding targets for the share of bio-energy in total fuel by 2020, there is no longer sufficient reason to grant specific support for energy crops. (43) When the cotton sector was integrated into the single payment scheme, it was deemed necessary for part of the support to continue to be linked to the cultivation of cotton through a crop specific payment per eligible hectare to ensure against any risk of disruption to production in the cotton producing regions. This choice should be maintained in accordance with the objectives set out in Protocol No 4 on cotton attached to the 1979 Act of Accession. (44) To buffer the effects of the restructuring process in Member States which have granted the restructuring aid provided for in Council Regulation (EC) No 320/2006 of 20 February 2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community (14), the aid foreseen for sugar beet and cane producers for a maximum of five consecutive years should be maintained. (45) When the fruit and vegetables sector was integrated into the single payment scheme, a temporary coupled area aid for strawberries and raspberries was provided for. It is appropriate to extend such support beyond the original deadline while at the same time providing for the decoupling of this support from production. The national ceilings should be adjusted to take this into account. (46) The transitional simplified support scheme for granting direct payments in the new Member States based on area, that is the single area payment scheme, has proved to be an efficient and simple system for granting income support to farmers in the new Member States. In the interest of simplification, the new Member States that opted to apply the scheme should be allowed to continue to apply it until the end of 2013. (47) Further to the respective reforms of the sugar and fruit and vegetable sectors and their integration into the single payment scheme, those Member States that opted to apply the single area payment scheme should be allowed to grant income support to growers of sugar beet, cane and chicory and producers of certain fruit and vegetables in the form of separate payments. Likewise, such Member States should be allowed to pay separate specific support under similar conditions to those applicable to the other Member States. (48) As a consequence of the phasing-in of direct payments in the new Member States, the new Member States were allowed to grant complementary national direct payments. The conditions for granting such payments should be maintained. (49) In the initial allocation of payment entitlements by Member States, some errors led to particularly high payments to farmers. This non-compliance is normally the subject of financial correction until such time as corrective measures are taken. However, taking into account the time that has elapsed since the payment entitlements were first allocated, the necessary correction would lead to disproportionate legal and administrative constraints for Member States. In the interest of legal certainty, the allocation of such payments should therefore be regularised. (50) In accordance with Regulation (EC) No 1782/2003, France, Portugal and Spain decided to exclude from the single payment scheme the direct payments made in the French overseas departments, the Azores and Madeira and the Canary Islands respectively and to grant them under the conditions provided for in Title IV of that Regulation. Part of the aid provided for in that Title has been completely integrated into the single payment scheme. In the interest of simplification and to take into account the specific circumstances of the outermost regions, such aid should be managed within the support programmes established by Regulation (EC) No 247/2006 of 30 January 2006 laying down specific measures for agriculture in the outermost regions of the Union (15). To this end, the relevant funds should be transferred from the national ceilings for direct payments to the financial amount set out in that Regulation. In order to allow the Member States concerned to adapt the support programmes, such transfers should only take place in 2010. In the meantime, direct payments will apply in the outermost regions under the conditions provided for in Regulation (EC) No 1782/2003. Regulation (EC) No 247/2006 should therefore be amended accordingly. (51) It should be specified that the provisions of this Regulation which could give rise to behaviour of a Member State possibly constitutive of State aid are, save as otherwise provided for in this Regulation, excluded from the application of the State aid rules given that the provisions concerned include appropriate conditions for the granting of support, or envisage the adoption of such conditions by the Commission, in order to prevent undue distortion of competition. (52) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (16). (53) In order to allow Member States as well as the farming community to benefit from the simplification mechanisms introduced by this Regulation, and in particular from the abolition of the set aside obligation, this Regulation should apply from 1 January 2009. However, those provisions that may reduce farmers' rights or create new obligations, inter alia the cross compliance obligations with which farmers have to comply throughout the year, should only apply from 2010 and, in the case of the standard on establishment of buffer strips along water courses, by 1 January 2012. Furthermore, Member States should be given sufficient time to implement the provisions allowing further decoupling of direct payments and those allowing them to review the decisions taken in the context of the 2003 reform. For this reason, the relevant provisions of this Regulation should only apply from 2010 and the repealed Regulation (EC) No 1782/2003 should be applied during 2009 to those aid schemes that will only be integrated into the single payment scheme from 2010, HAS ADOPTED THIS REGULATION: TITLE I SCOPE AND DEFINITIONS Article 1 Scope This Regulation establishes: (a) common rules on direct payments; (b) an income support scheme for farmers (hereinafter referred to as the single payment scheme); (c) a transitional simplified income support scheme for farmers in the new Member States as defined in Article 2(g) (hereinafter referred to as the single area payment scheme); (d) support schemes for farmers producing rice, starch potatoes, protein crops, nuts, seeds, cotton, sugar, fruit and vegetables, sheepmeat and goatmeat and beef and veal; (e) a framework to enable the new Member States as defined in Article 2(g) to complement direct payments. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) farmer means a natural or legal person, or a group of natural or legal persons, whatever legal status is granted to the group and its members by national law, whose holding is situated within Community territory, as defined in Article 299 of the Treaty, and who exercises an agricultural activity; (b) holding means all the production units managed by a farmer situated within the territory of the same Member State; (c) agricultural activity means the production, rearing or growing of agricultural products including harvesting, milking, breeding animals and keeping animals for farming purposes, or maintaining the land in good agricultural and environmental condition as established in Article 6; (d) direct payment means a payment granted directly to farmers under a support scheme listed in Annex I; (e) payments in a given calendar year or payments in the representative period means the payments granted or to be granted in respect of the year/years concerned, including all payments in respect of other periods starting in that calendar year/years; (f) agricultural products means the products listed in Annex I to the Treaty, with the exception of fishery products, as well as cotton; (g) new Member States means Bulgaria, the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Romania, Slovenia and Slovakia; (h) agricultural area means any area taken up by arable land, permanent pasture or permanent crops. Article 3 Financing of direct payments The support schemes listed in Annex I to this Regulation shall be financed in accordance with Article 3(1)(c) of Regulation (EC) No 1290/2005. TITLE II GENERAL PROVISIONS ON DIRECT PAYMENTS CHAPTER 1 Cross compliance Article 4 Main requirements 1. A farmer receiving direct payments shall respect the statutory management requirements listed in Annex II and the good agricultural and environmental condition referred to in Article 6. The obligations referred to in the first subparagraph shall apply only in so far as the agricultural activity of the farmer or the agricultural area of the holding is concerned. 2. The competent national authority shall provide the farmer, inter alia by the use of electronic means, with the list of statutory management requirements and the good agricultural and environmental condition to be respected. Article 5 Statutory management requirements 1. The statutory management requirements listed in Annex II shall be established by Community legislation in the following areas: (a) public, animal and plant health; (b) environment; (c) animal welfare. 2. The acts referred to in Annex II shall apply as in force and, in the case of Directives, as implemented by the Member States. Article 6 Good agricultural and environmental condition 1. Member States shall ensure that all agricultural land, especially land which is no longer used for production purposes, is maintained in good agricultural and environmental condition. Member States shall define, at national or regional level, minimum requirements for good agricultural and environmental condition on the basis of the framework established in Annex III, taking into account the specific characteristics of the areas concerned, including soil and climatic condition, existing farming systems, land use, crop rotation, farming practices, and farm structures. Member States shall not define minimum requirements which are not foreseen in that framework. The standards listed in the third column of Annex III shall be optional except where: (a) a Member State had defined, for such a standard, a minimum requirement for the good agricultural and environmental condition before 1 January 2009; and/or (b) national rules addressing the standard are applied in the Member State. 2. The Member States other than the new Member States shall ensure that land which was under permanent pasture at the date provided for the area aid applications for 2003 is maintained under permanent pasture. The new Member States other than Bulgaria and Romania shall ensure that land which was under permanent pasture on 1 May 2004 is maintained under permanent pasture. Bulgaria and Romania shall ensure that land which was under permanent pasture on 1 January 2007 is maintained under permanent pasture. However a Member State may, in duly justified circumstances, derogate from the first subparagraph, provided that it takes action to prevent any significant decrease in its total permanent pasture area. The first subparagraph shall not apply to land under permanent pasture to be afforested, if such afforestation is compatible with the environment and with the exclusion of plantations of Christmas trees and fast growing species cultivated in the short term. CHAPTER 2 Modulation and financial discipline Article 7 Modulation 1. Any amount of direct payments to be granted in a given calendar year to a farmer in excess of EUR 5 000 shall be reduced for each year until 2012 by the following percentages: (a) in 2009 by 7 %; (b) in 2010 by 8 %; (c) in 2011 by 9 %; (d) in 2012 by 10 %. 2. The reductions provided for in paragraph 1 shall be increased by 4 percentage points for amounts exceeding EUR 300 000. 3. Paragraphs 1 and 2 shall not apply to direct payments granted to farmers in the French overseas departments, in the Azores and Madeira, in the Canary Islands and in the Aegean islands. Article 8 Net ceilings 1. Without prejudice to Article 11 of this Regulation, the total net amounts of direct payments which may be granted in a Member State in respect of a calendar year after application of Articles 7 and 10 of this Regulation and Article 1 of Regulation (EC) No 378/2007 and with the exception of direct payments granted under Regulations (EC) No 247/2006 and (EC) No 1405/2006 shall not be higher than the ceilings set out in Annex IV to this Regulation. Where necessary, Member States shall make a linear reduction in the amounts of direct payments which are subject to the reduction provided for in Articles 7 and 10 of this Regulation and Article 1 of Regulation (EC) No 378/2007 in order to comply with the ceilings set out in that Annex. 2. The Commission, in accordance with the procedure referred to in Article 141(2) of this Regulation, shall review the ceilings set out in Annex IV to this Regulation in order to take account of: (a) modifications to the total maximum amounts of direct payments that may be granted; (b) modifications to the voluntary modulation system provided for in Regulation (EC) No 378/2007; (c) structural changes to the holdings; (d) transfers to the EAFRD in accordance with Article 136 of this Regulation. Article 9 Amounts resulting from modulation 1. The amounts resulting from application of the reductions provided for in Article 7 of this Regulation in any Member State other than the new Member States shall be available as additional Community support for measures under rural development programming financed under the EAFRD, as specified in Regulation (EC) No 1698/2005, in accordance with the conditions set out in this Article. 2. The amounts corresponding to one percentage point shall be allocated to the Member States where the corresponding amounts have been generated. The amounts corresponding to the reduction by 4 percentage points shall be allocated amongst the Member States concerned in accordance with the procedure referred to in Article 141(2), on the basis of the following criteria: (a) agricultural area; (b) agricultural employment; (c) gross domestic product (GDP) per capita in purchasing power. However, any Member State concerned shall receive at least 80 % of the total amounts referred to in the first subparagraph generated in that Member State. 3. By way of derogation from the second subparagraph of paragraph 2, if in a Member State the proportion of rye as part of its total cereal production exceeded 5 % on average during the period 2000-2002 and its proportion of the total Community production of rye exceeded 50 % during the same period, at least 90 % of the amounts which the modulation generated in the Member State concerned shall be reallocated to that Member State, until 2013 included. In such a case, without prejudice to the possibilities provided for by Article 68, at least 10 % of the amount allocated to the Member State concerned shall be available for the measures referred to in paragraph 1 of this Article in rye producing regions. For the purpose of this paragraph, cereal shall mean the products listed in Annex V. 4. The remaining amount resulting from the application of Article 7(1) and the amounts resulting from the application of Article 7(2) shall be allocated to the Member State where the corresponding amounts have been generated, in accordance with the procedure referred to in Article 141(2). They shall be used in accordance with Article 69(5a) of Regulation (EC) No 1698/2005. Article 10 Special rules for modulation in the new Member States 1. Article 7 shall apply to farmers in a new Member State in any given calendar year only if the level of direct payments applicable in that Member State for that calendar year pursuant to Article 121 is at least equal to the then applicable level in the Member States other than the new Member States, taking into account any reductions applied under Article 7(1). 2. If Article 7 applies to farmers in a new Member State, the percentage applicable under Article 7(1) shall be limited to the difference between the level of direct payments applicable to it under Article 121 and the level in the Member States other than the new Member States, taking into account any reductions applied under Article 7(1). 3. Any amount resulting from the application of Article 7(1) and (2) shall be allocated to the new Member State where the corresponding amounts have been generated, in accordance with the procedure referred to in Article 141(2). They shall be used in accordance with Article 69(5a) of Regulation (EC) No 1698/2005. Article 11 Financial discipline 1. With a view to ensuring that the amounts for the financing of the market related expenditure and direct payments of the CAP currently under heading 2 of Annex I to the Interinstitutional Agreement between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (17) respect the annual ceilings set out in the Decision 2002/929/EC of the Representatives of the Governments of the Member States, meeting within the Council of 18 November 2002, concerning the Conclusions of the European Council meeting in Brussels on 24 and 25 October 2002 (18), an adjustment of the direct payments shall be determined when the forecasts for the financing of the aforementioned measures under heading 2 for a given financial year, increased by the amounts given in Articles 134 and 135 of this Regulation and before application of modulation provided for in Articles 7 and 10 of this Regulation and Article 1(1) of Regulation (EC) No 378/2007, indicate that the applicable abovementioned annual ceiling, taking into account a margin of EUR 300 000 000 below that ceiling, will be exceeded. 2. The Council, acting on a proposal from the Commission presented no later than 31 March of the calendar year in respect of which the adjustments referred to in paragraph 1 apply, shall determine these adjustments no later than 30 June of the same calendar year. 3. In the framework of the application of the schedule of increments provided for in Article 121 to all direct payments granted in the new Member States, paragraph 1 of this Article shall not apply to the new Member States until the beginning of the calendar year in respect of which the level of direct payments applicable in the new Member States is at least equal to the then applicable level of such payments in the Member States other than the new Member States. CHAPTER 3 Farm advisory system Article 12 Farm advisory system 1. Member States shall operate a system of advising farmers on land and farm management (hereinafter referred to as the farm advisory system) operated by one or more designated authorities or by private bodies. 2. The farm advisory system shall cover at least the statutory management requirements and the good agricultural and environmental condition referred to in Chapter 1. 3. Farmers may participate in the farm advisory system on a voluntary basis. Member States may determine, in accordance with objective criteria, the priority categories of farmer that have access to the farm advisory system. 4. By 31 December 2010, the Commission shall submit a report to the Council on the application of the farm advisory system, accompanied, if necessary, by appropriate proposals. Article 13 Obligations of designated authorities and private bodies Without prejudice to national legislation concerning public access to documents, Member States shall ensure that the designated authorities and private bodies referred to in Article 12(1) do not disclose personal or individual information and data they obtain in their advisory activity to persons other than the farmer managing the holding concerned, with the exception of any irregularity or infringement found during their activity which is covered by an obligation laid down in Community or national law to inform a public authority, in particular in the case of criminal offences. CHAPTER 4 Integrated administration and control system Article 14 Scope Each Member State shall set up and operate an integrated administration and control system (hereinafter referred to as the integrated system). The integrated system shall apply to the support schemes listed in Annex I. To the extent necessary, it shall also apply to the administration and control of the rules laid down in Chapters 1 and 2 of this Title. Article 15 Elements of the integrated system 1. The integrated system shall comprise the following elements: (a) a computerised database; (b) an identification system for agricultural parcels; (c) a system for the identification and registration of payment entitlements; (d) aid applications; (e) an integrated control system; (f) a single system to record the identity of each farmer who submits an aid application. 2. Where Articles 52 and 53 of this Regulation apply, the integrated system shall incorporate a system for the identification and registration of animals set up in accordance with Regulations (EC) No 1760/2000 and (EC) No 21/2004. 3. Member States may include a geographical information system for olive cultivation in the identification system for agricultural parcels. Article 16 Computerised database 1. The computerised database shall record, for each agricultural holding, the data obtained from aid applications. This database shall in particular allow consultation through the competent authority of the Member State, of the data relating to the calendar and/or marketing years, starting from 2000. It shall also allow direct and immediate consultation of the data relating to the four previous years. 2. Member States may set up decentralised databases on condition that these, and the administrative procedures for recording and accessing data, are designed homogeneously throughout the territory of the Member State and are compatible with one another in order to allow for cross-checks. Article 17 Identification system for agricultural parcels The identification system for agricultural parcels shall be established on the basis of maps or land registry documents or other cartographic references. Use shall be made of computerised geographical information system techniques, including preferably aerial or spatial orthoimagery, with a homogenous standard guaranteeing accuracy at least equivalent to cartography at a scale of 1:10 000. Article 18 System for the identification and registration of payment entitlements 1. A system for the identification and registration of payment entitlements shall be set up allowing for verification of the entitlements and for cross-checks with the aid applications and the identification system for agricultural parcels. 2. The system referred to in paragraph 1 shall allow direct and immediate consultation, through the competent authority of the Member State, of the data relating to at least the previous four consecutive calendar years. Article 19 Aid applications 1. Each year, a farmer shall submit an application for direct payments indicating, where applicable: (a) all the agricultural parcels on the holding, and where the Member State is applying Article 15(3), the number of olive trees and their positioning in the parcel; (b) the payment entitlements declared for activation; (c) any other information provided for by this Regulation or by the Member State concerned. 2. Member States shall provide, inter alia by the use of electronic means, pre-established forms based on the areas determined in the previous year as well as graphic material indicating the location of those areas and, where appropriate, the positioning of olive trees. A Member State may decide that the aid application needs to contain only changes with respect to the aid application submitted the previous year. 3. A Member State may decide that a single aid application shall cover several or all support schemes listed in Annex I or other support schemes. Article 20 Verification of eligibility conditions 1. Member States shall carry out administrative controls on the aid applications to verify the eligibility conditions for the aid. 2. Administrative controls shall be supplemented by a system of on-the-spot checks to verify eligibility for the aid. For this purpose, Member States shall draw up a sampling plan of agricultural holdings. Member States may use remote sensing and Global Navigation Satellite System (GNSS) techniques as a means of carrying out on-the-spot checks on agricultural parcels. 3. Each Member State shall designate an authority responsible for coordinating the controls and checks provided for in this Chapter. Where a Member State provides for the delegation of some aspects of the work to be carried out under this Chapter to specialised agencies or firms, the designated authority shall retain control over, and responsibility for, that work. Article 21 Reductions and exclusions in the event of non-compliance with eligibility rules 1. Without prejudice to any reduction or exclusion provided for in Article 23, where it is found that a farmer does not comply with the eligibility conditions relating to the granting of the aid as provided for in this Regulation, the payment or part of the payment granted or to be granted for which the conditions of eligibility have been met shall be subject to the reductions and exclusions to be laid down in accordance with the procedure referred to in Article 141(2). 2. The percentage of reduction shall be graduated according to the severity, extent, permanence and repetition of the non-compliance found and may go as far as total exclusion from one or several aid schemes for one or more calendar years. Article 22 Controls on cross compliance 1. Member States shall carry out on-the-spot checks to verify whether a farmer complies with the obligations referred to in Chapter 1. 2. Member States may make use of their existing administration and control systems to ensure compliance with the statutory management requirements and good agricultural and environmental condition. These systems, and notably the system for the identification and registration of animals set up in accordance with Council Directive 2008/71/EC of 15 July 2008 on the identification and registration of pigs (19) and Regulations (EC) No 1760/2000 and (EC) No 21/2004, shall be compatible with the integrated system, as provided for in Article 26(1) of this Regulation. Article 23 Reduction of or exclusion from payments in the event of non-compliance with cross compliance rules 1. Where the statutory management requirements or good agricultural and environmental condition are not complied with at any time in a given calendar year (hereinafter referred to as the calendar year concerned), and the non-compliance in question is the result of an act or omission directly attributable to the farmer who submitted the aid application in the calendar year concerned, the total amount of direct payments granted or to be granted, following application of Articles 7, 10 and 11 to that farmer, shall be reduced or excluded in accordance with the detailed rules laid down in Article 24. The first subparagraph shall also apply where the non-compliance in question is the result of an act or omission directly attributable to the person to whom or from whom the agricultural land was transferred. For the purpose of this paragraph, transfer shall mean any type of transaction whereby the agricultural land ceases to be at the disposal of the transferor. By way of derogation from the second subparagraph, from 2010, where the person to whom the act or omission is directly attributable has submitted an aid application in the calendar year concerned, the reduction or exclusion shall be applied to the total amounts of direct payments granted or to be granted to that person. 2. Notwithstanding paragraph 1 and in accordance with the conditions laid down in the detailed rules referred to in Article 24(1) of this Regulation, Member States may decide not to apply a reduction or exclusion amounting to EUR 100 or less per farmer and per calendar year. Where a Member State decides to make use of the option provided for in the first subparagraph, in the following year the competent authority shall take the actions required to ensure that the farmer remedies the findings of non-compliance concerned. The finding and the obligation to take remedial action shall be notified to the farmer. Article 24 Detailed rules on reductions and exclusions in the event of non-compliance with cross compliance rules 1. Detailed rules for the reductions and exclusions referred to in Article 23 shall be laid down in accordance with the procedure referred to in Article 141(2). In this context, account shall be taken of the severity, extent, permanence and repetition of the non-compliance found as well as of the criteria set out in paragraphs 2, 3 and 4 of this Article. 2. In the case of negligence, the percentage of reduction shall not exceed 5 % and, in the case of repeated non-compliance, 15 %. In duly justified cases Member States may decide that no reduction shall be applied where, given its severity, extent and permanence, a case of non-compliance is to be considered as minor. However, cases of non-compliance which constitute a direct risk to public or animal health shall not be considered as minor. Unless the farmer has taken immediate remedial action putting an end to the non-compliance found, the competent authority shall take the actions required that may, where appropriate, be limited to an administrative control to ensure that the farmer remedies the finding of non-compliance concerned. The finding of minor non-compliance and the obligation to take remedial action shall be notified to the farmer. 3. In the case of intentional non-compliance, the percentage of reduction shall not in principle be less than 20 % and may go as far as total exclusion from one or several aid schemes and apply for one or more calendar years. 4. In any case, the total amount of reductions and exclusions for one calendar year shall not be more than the total amount referred to in Article 23(1). Article 25 Amounts resulting from cross compliance The amounts resulting from the application of the reductions and exclusions in the event of non-compliance with Chapter 1 shall be credited to the EAGF. Member States may retain 25 % of those amounts. Article 26 Compatibility of support schemes with the integrated system 1. For the purpose of applying the support schemes listed in Annex VI, Member States shall ensure that the administration and control procedures applied to these schemes are compatible with the integrated system in the following respects: (a) the computerised database; (b) the identification systems for agricultural parcels; (c) the administrative controls. To this end, the database, the systems and the controls referred to in points (a), (b) and (c) of the first subparagraph respectively shall be set up so as to allow, without any problems or conflicts, a common functioning or the exchange of data between them. 2. Member States may, for the purposes of applying Community or national support schemes other than those listed in Annex VI, incorporate into their administration and control procedures one or more components of the integrated system. Article 27 Information and control 1. The Commission shall be kept regularly informed of the application of the integrated system. It shall organise exchanges of views on this subject with the Member States. 2. In accordance with Article 37 of Regulation (EC) No 1290/2005, after informing the competent authorities concerned in good time, authorised representatives appointed by the Commission may carry out: (a) any examination or control relating to the measures taken in order to establish and implement the integrated system; (b) controls at the specialised agencies and firms referred to in Article 20(3). 3. Without prejudice to the responsibilities of the Member States for the implementation and application of the integrated system, the Commission may seek the assistance of specialised bodies or persons in order to facilitate the establishment, monitoring and utilisation of the integrated system, in particular with a view to providing the competent authorities of the Member States with technical advice, should they request it. CHAPTER 5 Other general provisions Article 28 Minimum requirements for receiving direct payments 1. From 2010, Member States shall not grant direct payments to a farmer in one of the following cases: (a) where the total amount of direct payments claimed or due to be granted before the reductions and exclusions provided for in Articles 21 and 23 in a given calendar year is less than EUR 100; or (b) where the eligible area of the holding for which direct payments are claimed or due to be granted before the reductions and exclusions provided for in Article 21 is less than one hectare. In order to take account of the structure of their agricultural economies, Member States may adjust the thresholds referred to in points (a) and (b) of the first subparagraph of this paragraph within the limits set out in Annex VII. Farmers holding special entitlements referred to in Article 44(1) shall be subject to the condition referred to in point (a) of the first subparagraph of this paragraph. The Member States concerned may decide not to apply this paragraph in the French overseas departments, in the Azores and Madeira, in the Canary Islands and in the Aegean islands. Where the amount paid is reduced as a consequence of a progressive introduction of direct payments as foreseen in Article 121 of this Regulation, in point K of Annex VII to Regulation (EC) No 1782/2003 or in point C of Annex IX to this Regulation, the amount claimed or due to be granted shall be calculated on the basis of the final amount of support to be received by the farmer. 2. From 2010, Member States may establish appropriate objective and non-discriminatory criteria to ensure that no direct payments are granted to a natural or legal person: (a) whose agricultural activities form only an insignificant part of its overall economic activities; or (b) whose principal business or company objects do not consist of exercising an agricultural activity. 3. Payment entitlements not giving right to payments during two consecutive years due to the application of paragraphs 1 and 2 shall revert to the national reserve. Article 29 Payment 1. Save as otherwise provided for in this Regulation, payments under support schemes listed in Annex I shall be made in full to the beneficiaries. 2. Payments shall be made in up to two instalments per year within the period from 1 December to 30 June of the following calendar year. 3. Payments under support schemes listed in Annex I shall not be made before the verification of eligibility conditions, to be carried out by the Member State pursuant to Article 20, has been finalised. 4. By way of derogation from paragraph 2 of this Article and in accordance with the procedure referred to in Article 141(2), the Commission may: (a) provide for advances; (b) authorise the Member States, subject to the budgetary situation, to pay prior to 1 December advances in regions where, due to exceptional conditions, farmers face severe financial difficulties: (i) of up to 50 % of the payments; or (ii) of up to 80 % of the payments where advances have already been provided for. Article 30 Circumvention clause Without prejudice to any specific provisions in individual support schemes, no payment shall be made to beneficiaries for whom it is established that they artificially created the conditions required for obtaining such payments with a view to obtaining an advantage contrary to the objectives of that support scheme. Article 31 Force majeure and exceptional circumstances For the purposes of this Regulation, force majeure or exceptional circumstances shall be recognised by the competent authority in cases such as: (a) the death of the farmer; (b) long-term professional incapacity of the farmer; (c) a severe natural disaster gravely affecting the holding's agricultural land; (d) the accidental destruction of livestock buildings on the holding; (e) an epizootic affecting part or all of the farmer's livestock. Article 32 Review Support schemes listed in Annex I shall apply without prejudice to a possible review at any time in the light of economic developments and the budgetary situation. TITLE III SINGLE PAYMENT SCHEME CHAPTER 1 General implementation Article 33 Payment entitlements 1. Support under the single payment scheme shall be available to farmers if they: (a) hold payment entitlements which they have obtained in accordance with Regulation (EC) No 1782/2003; (b) obtain payment entitlements under this Regulation: (i) by transfer; (ii) from the national reserve; (iii) pursuant to Annex IX; (iv) pursuant to Article 47(2), Article 59, the third subparagraph of Article 64(2), Article 65 and Article 68(4)(c). 2. For the purpose of Article 47(2), Article 57(6), Article 64(2) and Article 65, a farmer is considered to be holding payment entitlements where payment entitlements have been allocated or definitively transferred to him. 3. Set-aside entitlements established in accordance with Article 53(2), Article 63(2) and Article 71j of Regulation (EC) No 1782/2003 shall not be subject to previous set aside obligations. Article 34 Activation of payment entitlements per eligible hectare 1. Support under the single payment scheme shall be granted to farmers upon activation of a payment entitlement per eligible hectare. Activated payment entitlements shall give a right to the payment of the amounts fixed therein. 2. For the purposes of this Title, eligible hectare shall mean: (a) any agricultural area of the holding, and any area planted with short rotation coppice (CN code ex 0602 90 41) that is used for an agricultural activity or, where the area is used as well for non-agricultural activities, predominantly used for agricultural activities; and (b) any area which gave a right to payments under the single payment scheme or the single area payment scheme in 2008 and which: (i) no longer complies with the definition of eligible as a result of the implementation of Council Directive 79/409/EEC of 2 April 1979 on the conservation of wild birds (20), Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (21) and Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (22); or (ii) for the duration of the relevant commitment of the individual farmer, is afforested pursuant to Article 31 of Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) (23) or to Article 43 of Regulation (EC) No 1698/2005 or under a national scheme the conditions of which comply with Article 43(1), (2) and (3) of that Regulation; or (iii) for the duration of the relevant commitment of the individual farmer, is set aside pursuant to Articles 22, 23 and 24 of Regulation (EC) No 1257/1999 or to Article 39 of Regulation (EC) No 1698/2005. The Commission, in accordance with the procedure referred to in Article 141(2), shall lay down detailed rules on the use of eligible hectares for non-agricultural activities. Except in the case of force majeure or exceptional circumstances, hectares shall comply with the eligibility condition throughout the calendar year. Article 35 Declaration of eligible hectares 1. The farmer shall declare the parcels corresponding to the eligible hectares accompanying any payment entitlement. Except in the case of force majeure or exceptional circumstances, these parcels shall be at the farmer's disposal on a date fixed by the Member State which shall be no later than the date fixed in that Member State for amending the aid application. 2. Member States may, in duly justified circumstances, authorise the farmer to modify his declaration on condition that he adheres to the number of hectares corresponding to his payment entitlements and the conditions for granting the single payment for the area concerned. Article 36 Modification of payment entitlements The payment entitlements per hectare shall not be modified, save as otherwise provided for in this Regulation. The Commission, in accordance with the procedure referred to in Article 141(2), shall lay down detailed rules for the modification, from 2010, of payment entitlements, in particular in the case of fractions of entitlements. Article 37 Multiple claims The area corresponding to the number of eligible hectares in respect of which an application for a single payment has been submitted may be the subject of an application for any other direct payment as well as for any other aid not covered by this Regulation, save as otherwise provided for in this Regulation. Article 38 Use of land in the event of the deferred integration of the fruit and vegetables sector Where a Member State has decided to make use of the option provided for in the second subparagraph of Article 51 of Regulation (EC) No 1782/2003 (hereinafter referred to as deferred integration), the parcels in the regions concerned by the decision, up to a date no later than 31 December 2010, shall not be eligible if used for: (a) the production of fruit and vegetables; (b) the production of ware potatoes; or (c) nurseries. In the event of deferred integration, Member States may decide to allow secondary crops to be cultivated on the eligible hectares during a maximum period of three months starting each year on 15 August. However, at the request of a Member State, this date may be modified in accordance with the procedure referred to in Article 141(2) for regions where cereals are normally harvested earlier for climatic reasons. Article 39 Use of land for the production of hemp 1. Areas used for the production of hemp shall only be eligible if the varieties used have a tetrahydrocannabinol content not exceeding 0,2 %. Member States shall establish a system for verifying the tetrahydrocannabinol content of the crops grown on at least 30 % of the areas under hemp. However, if a Member State introduces a system of prior approval for such cultivation, the minimum shall be 20 %. 2. In accordance with the procedure referred to in Article 141(2), the granting of payments shall be made subject to the use of certified seeds of certain varieties. Article 40 National ceilings 1. For each Member State and each year, the total value of all allocated payment entitlements and of the ceilings fixed in accordance with Articles 51(2) and 69(3) of this Regulation, or, for 2009, in accordance with Article 64(2) of Regulation (EC) No 1782/2003 shall not be higher than the respective national ceiling determined in Annex VIII to this Regulation. Where payment entitlements are allocated to wine growers, the Commission shall, taking account of the latest data made available to it by the Member States in accordance with Articles 9 and 102(6) of Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine (24) and in accordance with the procedure referred to in Article 141(2) of this Regulation, adapt the national ceilings determined in Annex VIII to this Regulation. By 1 December of the year preceding the adaptation of the national ceilings, Member States shall communicate to the Commission the regional average of the value of the entitlements referred to in point B of Annex IX to this Regulation. 2. Where necessary, a Member State shall make a linear reduction in the value of the payment entitlements in order to ensure compliance with the ceiling determined in Annex VIII. Article 41 National reserve 1. Each Member State shall operate a national reserve that incorporates the difference between: (a) the national ceilings determined in Annex VIII to this Regulation; and (b) the total value of all allocated payment entitlements and the ceilings fixed in accordance with Article 51(2) and Article 69(3) of this Regulation, or, for 2009, the ceilings fixed in accordance with Article 64(2) of Regulation (EC) No 1782/2003. 2. Member States may use the national reserve to allocate, as a matter of priority, in accordance with objective criteria and in such a way as to ensure equal treatment between farmers and to avoid market and competition distortions, payment entitlements to farmers who commence their agricultural activity. 3. Member States not applying Article 68(1)(c) may use the national reserve for the purpose of establishing, in accordance with objective criteria and in such a way as to ensure equal treatment between farmers and to avoid market and competition distortions, payment entitlements for farmers in areas subject to restructuring and/or development programmes relating to one or other form of public intervention in order to ensure against land being abandoned and/or to compensate farmers for specific disadvantages in those areas. 4. Member States shall use the national reserve for the purpose of allocating, in accordance with objective criteria and in such a way as to ensure equal treatment between farmers and to avoid market and competition distortions, payment entitlements to farmers placed in a special situation, to be defined by the Commission in accordance with the procedure referred to in Article 141(2). 5. When applying this Article, Member States may increase the unit value and/or the number of payment entitlements allocated to farmers. Article 42 Unused payment entitlements Any payment entitlement which has not been activated in accordance with Article 34 for a period of two years shall be added to the national reserve, except in the case of force majeure or exceptional circumstances. However, for 2009, payment entitlements not activated for the two-year period 2007-2008 shall not be added to the national reserve if they were activated in 2006 and, for 2010, payment entitlements not activated for the two-year period 2008-2009 shall not be added to the national reserve if they were activated in 2007. Article 43 Transfer of payment entitlements 1. Payment entitlements may be transferred only to a farmer established within the same Member State except in the case of transfer by actual or anticipated inheritance. However, even in the case of actual or anticipated inheritance, payment entitlements may be used only in the Member State where the payment entitlements were established. A Member State may decide that payment entitlements may be transferred or used only within one and the same region. 2. Payment entitlements may be transferred by sale or any other definitive transfer with or without land. In contrast, lease or similar types of transactions shall be allowed only if the payment entitlements transferred are accompanied by the transfer of an equivalent number of eligible hectares. 3. Where payment entitlements are sold, with or without land, Member States may, acting in compliance with the general principles of Community law, decide that part of the payment entitlements sold revert to the national reserve or that their unit value is reduced in favour of the national reserve, in accordance with criteria to be defined by the Commission in accordance with the procedure referred to in Article 141(2). Article 44 Conditions for special entitlements 1. Save as otherwise provided for in this Regulation, payment entitlements established under Section 2 of Chapter 3 of Title III and Article 71m of Regulation (EC) No 1782/2003, as well as Article 60 and the fourth subparagraph of Article 65 of this Regulation (hereinafter referred to as special entitlements) shall be subject to the conditions laid down in paragraphs 2 and 3 of this Article. 2. By way of derogation from Article 34(1), a farmer who has special entitlements shall be authorised by the Member State to derogate from the requirement to activate his payment entitlements by an equivalent number of eligible hectares, provided that he maintains at least: (a) 50 % of the agricultural activity carried out in the reference period referred to in Regulation (EC) No 1782/2003, expressed in livestock units (LU); or, (b) in the case of special entitlements established under Article 60, 50 % of the agricultural activity carried out before the transition to the single payment scheme, expressed in LU; or, (c) in the case of Article 65, 50 % of the agricultural activity carried out during the application of Articles 67 and 68 of Regulation (EC) No 1782/2003, expressed in LU. However, where a farmer has been allocated special entitlements both under Regulation (EC) No 1782/2003 and under this Regulation, he shall maintain at least 50 % of the highest of the levels of activity referred to in the first subparagraph. The condition referred to in the first subparagraph shall not apply to Malta. 3. In the case of a transfer of the special entitlements in 2009, 2010 and 2011, the transferee may benefit from the derogation provided for in paragraph 2 only if all of the special entitlements are transferred. From 2012, the transferee shall benefit from the derogation only in the case of actual or anticipated inheritance. The first subparagraph shall not apply to Malta. Article 45 Revision of payment entitlements 1. In duly justified cases, the Member States having introduced the single payment scheme in accordance with Chapters 1 to 4 of Title III of Regulation (EC) No 1782/2003 may decide, acting in compliance with the general principles of Community law, to move in or after 2010 towards approximating the value of payment entitlements. Where that decision applies from 2010, it shall be taken by 1 August 2009. In any other case it shall be taken by 1 August 2010. 2. For the purpose of applying the first subparagraph of paragraph 1, the payment entitlements may be made subject to annual progressive modifications in accordance with objective and non-discriminatory criteria. If the modification results in a reduction in the value of the payment entitlements, it shall be made in at least three pre-established annual steps. In none of the annual steps referred to in the first subparagraph shall the reduction in the value of any payment entitlement be more than 50 % of the difference between its initial and final value. Where the reduction in the value is less than 10 % of the initial value, Member States may apply fewer than three steps. 3. Member States may decide to apply this Article: (a) at the appropriate geographical level which shall be determined according to objective and non-discriminatory criteria such as their institutional or administrative structure and the agricultural potential; or (b) where Article 46(4) is applied, in the region defined in accordance with Article 46(2). CHAPTER 2 Regional and partial implementation Section 1 Regional implementation Article 46 Regional allocation of the national ceilings referred to in Article 40 1. Having introduced the single payment scheme in accordance with Chapters 1 to 4 of Title III of Regulation (EC) No 1782/2003, a Member State may decide to apply the single payment scheme in or after 2010 at regional level under the conditions laid down in this Section. Where that decision applies from 2010, it shall be taken by 1 August 2009. In any other case it shall be taken by 1 August 2010. 2. Member States shall define the regions in accordance with objective and non-discriminatory criteria such as their institutional or administrative structure and the regional agricultural potential. Member States may consider their whole territory as one single region. 3. Member States shall divide the national ceilings referred to in Article 40 between the regions in accordance with objective and non-discriminatory criteria. Member States may decide that these regional ceilings shall be subject to annual progressive modifications in accordance with no more than three pre-established annual steps and objective and non-discriminatory criteria such as the agricultural potential or environmental criteria. 4. Where a Member State applying paragraphs 1, 2 and 3 of this Article decides not to apply Article 47, it shall, to the extent necessary to respect the applicable regional ceilings, adjust the value of the payment entitlements in each of its regions. To this end, the payment entitlements shall be subject to linear reductions or increases in their value. The total reduction in the value of the payment entitlements under this paragraph shall be limited to 10 % of their initial value. 5. If a Member State decides to apply both Article 45 and this Article, the reductions in the value of the payment entitlements referred to in paragraph 4 of this Article shall be taken into account for the calculation of the limits set in the second subparagraph of Article 45(2). Article 47 Regionalisation of the single payment scheme 1. In duly justified cases, Member States may decide to divide no more than 50 % of the regional ceiling established under Article 46 between all the farmers whose holdings are located in the region concerned, including those who do not hold payment entitlements. 2. Farmers shall receive payment entitlements the unit value of which shall be calculated by dividing the corresponding part of the regional ceiling established under Article 46 by the number of eligible hectares established at regional level. The value of these payment entitlements shall be increased in cases where, prior to the application of this Article, a farmer holds payment entitlements. To this end, the regional unit value of each of the farmer's payment entitlements shall be increased by an amount calculated on the basis of the total value of the payment entitlements which the farmer held by a date to be fixed by the Member State concerned. These increases shall be calculated within the limits of the remaining part of the regional ceiling after application of paragraph 1 of this Article. 3. The number of payment entitlements per farmer shall be equal to the number of hectares the farmer declares in the year of application of the single payment scheme at regional level, as referred to in Article 46(1), in accordance with Article 34(2), except in the case of force majeure or exceptional circumstances. 4. Payment entitlements held by farmers before the division referred to in paragraphs 1 and 2 shall be cancelled and replaced by the new entitlements referred to in paragraph 3. Article 48 Revision of payment entitlements 1. In duly justified cases, the Member States applying Article 47 may decide, acting in compliance with the general principles of Community law, to move, in the year following the application of the single payment scheme at regional level as referred to in Article 46(1), towards approximating the value of the payment entitlements established under this Section. Where that decision applies from 2010, it shall be taken by 1 August 2009. In any other case it shall be taken by 1 August 2010. For the purpose of applying the first subparagraph, the payment entitlements may be made subject to annual progressive modifications in accordance with objective and non-discriminatory criteria. If the modification results in a reduction in the value of the payment entitlements, it shall be made in at least two pre-established annual steps. 2. In duly justified cases, the Member States having introduced the single payment scheme in accordance with Section 1 of Chapter 5 or Chapter 6 of Title III of Regulation (EC) No 1782/2003 may decide, acting in compliance with the general principles of Community law, to move, in or after 2010, towards approximating the value of the payment entitlements. Where that decision applies from 2010, it shall be taken by 1 August 2009. In any other case it shall be taken by 1 August 2010. For the purpose of applying the first subparagraph, the payment entitlements shall be subject to annual progressive modifications in accordance with objective and non-discriminatory criteria. If the modification results in a reduction in the value of the payment entitlements, it shall be made in at least three pre-established annual steps. The first subparagraph shall apply without prejudice to the decisions taken by Member States pursuant to Article 63(3) of Regulation (EC) No 1782/2003. The Member States concerned may derogate from the minimum number of steps provided for in the first subparagraph and the limits established in paragraph 3 of this Article. 3. In none of the annual steps referred to in paragraphs 1 and 2 shall the reduction in the value of any payment entitlement be more than 50 % of the difference between its initial and final value. Where the reduction in the value is less than 10 % of the initial value, Member States may apply fewer than three steps. 4. Member States may decide to apply paragraphs 1, 2 and 3 at the appropriate geographical level which shall be determined in accordance with objective and non-discriminatory criteria such as their institutional or administrative structure and the agricultural potential. Article 49 Grassland When applying Article 47, Member States may, in accordance with objective and non-discriminatory criteria, determine, within the regional ceiling established under Article 46 or part of it, different per unit values of the payment entitlements to be allocated to the farmers referred to in Article 47(1): (a) for hectares under grassland on the date set for the area aid applications for 2008 and for any other eligible hectare; or (b) for hectares under permanent pasture on the date set for the area aid applications for 2008 and for any other eligible hectare. Article 50 Conditions for the payment entitlements established under this Section 1. Payment entitlements established in accordance with this Section or with Section 1 of Chapter 5 or Chapter 6 of Title III of Regulation (EC) No 1782/2003 may only be transferred or used within the same region or between regions where the value of the payment entitlements per hectare is the same. 2. Save as otherwise provided for in this Section, the other provisions of this Title shall apply. Section 2 Partial implementation Article 51 General provisions 1. The Member States having granted payments in the sheepmeat and goatmeat sector or the beef and veal payments in accordance with Section 2 of Chapter 5 of Title III of Regulation (EC) No 1782/2003 may decide, by 1 August 2009, to continue to grant these payments under the conditions laid down in this Section. They may also decide to set the part of the component of their national ceilings to be used to grant these payments at a lower level than that decided in accordance with Article 64(2) of Regulation (EC) No 1782/2003. Where a Member State does not take that decision, the payments shall be integrated into the single payment scheme from 2010 in accordance with Article 66 of this Regulation. In the case of the beef and veal payments referred to in Article 53(2) of this Regulation, Member States may also decide, by 1 August 2010, not to grant these payments but to integrate them into the single payment scheme from 2011 in accordance with Article 66 of this Regulation. Where a Member State excluded all or part of the fruit and vegetable payments from the single payment scheme pursuant to Article 68b of Regulation (EC) No 1782/2003, it may: (a) from 2010, grant the fruit and vegetable payments under the conditions laid down in this Section and in accordance with the decision taken on the basis of Article 68b(1) and (2) or 143bc(1) and (2) of Regulation (EC) No 1782/2003; or (b) decide, by 1 August 2009, to integrate the fruit and vegetable payments excluded from the single payment scheme pursuant to Article 68b of Regulation (EC) No 1782/2003 into the single payment scheme, in accordance with Article 66 of this Regulation; or (c) decide, by 1 August 2009 to grant the transitional fruit and vegetable payment under the conditions laid down in this Section and at a lower level than that decided in accordance with Article 68b of Regulation (EC) No 1782/2003. The new Member States having applied the single area payment scheme may decide, when introducing the single payment scheme, to grant the payments referred to in the first subparagraph under the conditions laid down in this Section. In the case of the transitional fruit and vegetables payment, the new Member States not having applied Article 143bc of Regulation (EC) No 1782/2003 shall not apply Article 54 of this Regulation. Furthermore, in the case of the transitional fruit and vegetable payment, the new Member States shall take into account, where relevant, Article 128(3) of this Regulation. 2. On the basis of the choice made by each Member State, the Commission shall determine, in accordance with the procedure referred to in Article 141(2), a ceiling for each of the direct payments referred to in Articles 52, 53 and 54. This ceiling shall be equal to the component of each type of direct payment in the national ceilings referred to in Article 40, multiplied by the percentages of reduction applied by Member States in accordance with Articles 52, 53 and 54. Article 52 Sheepmeat and goatmeat payments Member States may retain up to 50 % of the component of the national ceilings referred to in Article 40 of this Regulation corresponding to payments in the sheepmeat and goatmeat sector listed in Annex VI to Regulation (EC) No 1782/2003. In this case they shall make, on a yearly basis, an additional payment to farmers. The additional payment shall be granted to farmers rearing sheep and goats, under the conditions provided for in Section 10 of Chapter 1 of Title IV of this Regulation and within the ceiling determined in accordance with Article 51(2) of this Regulation. Article 53 Beef and veal payments 1. The Member States having applied Article 68(2)(a)(i) of Regulation (EC) No 1782/2003 and the new Member States having applied the single area payment scheme may retain all or part of the component of the national ceilings referred to in Article 40 of this Regulation corresponding to the suckler cow premium referred to in Annex VI to Regulation (EC) No 1782/2003. In these cases they shall make, on a yearly basis, an additional payment to farmers. The additional payment shall be granted for maintaining suckler cows, under the conditions provided for in Section 11 of Chapter 1 of Title IV of this Regulation and within the ceiling determined in accordance with Article 51(2) of this Regulation. 2. In 2010 and 2011, the Member States having applied Article 68(1), Article 68(2)(a)(ii) or Article 68(2)(b) of Regulation (EC) No 1782/2003 and the new Member States having applied the single area payment scheme may retain all or part of the national ceilings referred to in Article 40 of this Regulation corresponding to the slaughtering premium for calves, the slaughtering premium for bovine animals other than calves or the special male premium. In these cases, they shall make an additional payment to farmers. The additional payments shall be granted for the slaughtering of calves, for the slaughtering of bovine animals other than calves and for holding male bovine animals, under the conditions provided for in Section 11 of Chapter 1 of Title IV of this Regulation and within the ceiling determined in accordance with Article 51(2) of this Regulation. Article 54 Transitional fruit and vegetables payments 1. Member States may retain, until 31 December 2011, up to 50 % of the component of the national ceilings referred to in Article 40 corresponding to support for the production of tomatoes. In this case and within the ceiling determined in accordance with Article 51(2), the Member State concerned shall make, on a yearly basis, an additional payment to farmers. The additional payment shall be granted to farmers producing tomatoes, under the conditions provided for in Section 8 of Chapter 1 of Title IV. 2. Member States may retain: (a) until 31 December 2010, up to 100 % of the component of the national ceilings referred to in Article 40 of this Regulation corresponding to support for the production of fruit and vegetable crops other than annual crops listed in the third subparagraph of this paragraph which are supplied for processing and were eligible under the aid schemes set out in Regulations (EC) No 2201/96 and (EC) No 2202/96; and (b) from 1 January 2011 until 31 December 2012, up to 75 % of the component of the national ceilings referred to in Article 40 of this Regulation corresponding to support for the production of fruit and vegetable crops other than annual crops listed in the third subparagraph of this paragraph which are supplied for processing and were eligible under the aid schemes set out in Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organization of the markets in processed fruit and vegetable products (25) and Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits (26). In this case and within the ceiling determined in accordance with Article 51(2) of this Regulation, the Member State concerned shall make, on a yearly basis, an additional payment to farmers. The additional payment shall be granted to farmers producing one or more of the following fruit and vegetables, as determined by the Member State concerned, under the conditions provided for in Section 8 of Chapter 1 of Title IV: (a) fresh figs; (b) fresh citrus fruits; (c) table grapes; (d) pears; (e) peaches and nectarines; and (f) d'Ente plums. 3. The components of the national ceilings referred to in paragraphs 1 and 2 are those set out in Annex X. CHAPTER 3 Implementation in the new Member States having applied the single area payment scheme Article 55 Introduction of the single payment scheme in the Member States having applied the single area payment scheme 1. Save as otherwise provided for in this Chapter, this Title shall apply to the new Member States having applied the single area payment scheme provided for in Chapter 2 of Title V. Article 41 and Section 1 of Chapter 2 shall not apply. 2. Any new Member State having applied the single area payment scheme shall take the decisions referred to in Article 51(1) and Article 69(1) by 1 August of the year preceding that in respect of which it will apply the single payment scheme for the first time. 3. Except for Bulgaria and Romania, any new Member State having applied the single area payment scheme may provide that, in addition to the eligibility conditions established in Article 34(2), eligible hectare shall mean any agricultural area of the holding which has been maintained in good agricultural condition on 30 June 2003, whether or not in production at that date. Article 56 Application for support 1. Farmers shall apply for support under the single payment scheme by a date to be determined by the new Member States, but no later than 15 May. 2. Except in the case of force majeure or exceptional circumstances, payment entitlements shall be allocated only to those farmers who have applied for the single payment scheme by 15 May of the first year of application of the single payment scheme. Article 57 National reserve 1. Each new Member State shall make a linear percentage reduction in its national ceiling referred to in Article 40 in order to constitute a national reserve. 2. The new Member States shall use the national reserve for the purpose of allocating, in accordance with objective criteria and in such a way as to ensure equal treatment between farmers and to avoid market and competition distortions, payment entitlements to farmers placed in a special situation to be defined by the Commission in accordance with the procedure referred to in Article 141(2). 3. During the first year of application of the single payment scheme, the new Member States may use the national reserve for the purpose of allocating, in accordance with objective criteria and in such a way as to ensure equal treatment between farmers and to avoid market and competition distortions, payment entitlements to farmers in specific sectors placed in a special situation as a result of the transition to the single payment scheme. 4. The new Member States may use the national reserve to allocate payment entitlements to farmers who have commenced their agricultural activity after 1 January of the first year of application of the single payment scheme and who have not received any direct payment in that year, in accordance with objective criteria and in such a way as to ensure equal treatment between farmers and to avoid market and competition distortions. 5. The new Member States not applying Article 68(1)(c) may use the national reserve for the purpose of allocating, in accordance with objective criteria and in such a way as to ensure equal treatment between farmers and to avoid market and competition distortions, payment entitlements to farmers in areas subject to restructuring and/or development programmes relating to one or the other form of public intervention in order to ensure against land being abandoned and to compensate farmers for specific disadvantages in those areas. 6. For the purposes of applying paragraphs 2 to 5, the new Member States may increase the unit value of the payment entitlements held by the farmer concerned, within the limit of EUR 5 000, or may allocate new payment entitlements to the farmer concerned. 7. The new Member States shall make linear reductions in the payment entitlements where their national reserve is not sufficient to cover the cases referred to in paragraphs 2, 3 and 4. Article 58 Regional allocation of the national ceilings referred to in Article 40 1. The new Member States may apply the single payment scheme at regional level. 2. The new Member States shall define the regions in accordance with objective and non-discriminatory criteria. 3. Where applicable, the new Member State shall divide the national ceiling referred to in Article 40 after any reduction provided for in Article 57 between the regions in accordance with objective and non-discriminatory criteria. Article 59 Allocation of payment entitlements 1. Farmers shall receive payment entitlements, the unit value of which shall be calculated by dividing the applicable national ceiling referred to in Article 40 after any reduction provided for in Article 57 by the number of payment entitlements established at national level in accordance with paragraph 2 of this Article. 2. Except in the case of force majeure or exceptional circumstances, the number of payment entitlements per farmer shall be equal to the number of hectares the farmer declares in accordance with Article 35(1) for the first year of application of the single payment scheme. 3. By way of derogation from paragraph 2, the new Member States may decide that, except in the case of force majeure or exceptional circumstances, the number of payment entitlements per farmer shall be equal to the average annual number of all hectares which during one or more years of a representative period to be fixed by the Member State but no later than 2008 conferred a right to the single area payment. However, where a farmer has commenced agricultural activity in the representative period, the average number of hectares shall be based on the payments he was granted in the calendar year or years during which he exercised the agricultural activity. Article 60 Farmers with no eligible hectares A farmer acting in the beef and veal sector, dairy sector or sheepmeat and goatmeat sector who is entitled to receive payment entitlements in accordance with Article 57(3) and Article 59 for which he does not have eligible hectares in the first year of implementation of the single payment scheme shall be allocated special entitlements, not exceeding EUR 5 000 per entitlement, as referred to in Article 44. Article 61 Grassland The new Member States may also, in accordance with objective and non-discriminatory criteria, determine, within the regional ceiling established under Article 58 or part of it, different per unit values of the payment entitlements to be allocated to farmers referred to in Article 59(1): (a) for hectares of grassland as identified on 30 June 2008 and for any other eligible hectare; or (b) for hectares of permanent pasture as identified on 30 June 2008 and for any other eligible hectare. Article 62 Conditions for payment entitlements 1. Payment entitlements established in accordance with this Chapter may be transferred only within the same region or between regions where the entitlements per hectare are the same. 2. The new Member States may, acting in compliance with the general principles of Community law, decide to approximate the value of the payment entitlements established in accordance with this Chapter. This decision shall be taken by 1 August of the year preceding the first year of application of the single payment scheme. For the purpose of applying the first subparagraph, the payment entitlements shall be made subject to annual progressive modifications in accordance with objective and non-discriminatory criteria and in pre-established annual steps. 3. Except in the case of force majeure or exceptional circumstances, a farmer may transfer his payment entitlements without land only after he has activated, within the meaning of Article 34, at least 80 % of his payment entitlements during at least one calendar year or after he has surrendered voluntarily to the national reserve all the payment entitlements he has not used in the first year of application of the single payment scheme. CHAPTER 4 Integration of coupled support into the single payment scheme Article 63 Integration of coupled support into the single payment scheme 1. As from 2010, Member States shall integrate the support available under the coupled support schemes referred to in Annex XI into the single payment scheme in accordance with the rules laid down in Articles 64, 65, 66 and 67. 2. By way of derogation from paragraph 1: (a) the Member States having introduced the single payment scheme in accordance with Chapters 1 to 4 of Title III of Regulation (EC) No 1782/2003 may decide to use all or part of the support referred to in paragraph 1 to establish payment entitlements or to increase the value of the payment entitlements on the basis of the type of agricultural activities exercised by farmers during one or more years in the period 2005 to 2008 and in accordance with objective and non-discriminatory criteria such as the agricultural potential or environmental criteria; (b) the Member States having introduced the single payment scheme in accordance with Section 1 of Chapter 5 or Chapter 6 of Title III of Regulation (EC) No 1782/2003 or making use of the option provided for in Article 47 of this Regulation may decide to use all or part of the support referred to in paragraph 1 to increase the value of all payment entitlements by a supplementary amount corresponding to the increase of the regional ceiling divided by the total number of payment entitlements. Member States may also differentiate the increase in value of the payment entitlements by taking into account the criteria referred to in Article 64(1) of this Regulation or on the basis of the type of agricultural activities exercised by farmers during one or more years in the period 2005 to 2008 and in accordance with objective and non-discriminatory criteria such as the agricultural potential or environmental criteria. 3. Where a Member State makes use of the derogation provided for in paragraph 2(a), it shall take adequate measures to ensure that farmers having benefited from the support referred to in paragraph 1 are not excluded from the single payment scheme. In particular, it shall make sure that the overall support the farmer will receive after the integration of the coupled support schemes referred to paragraph 1 into the single payment scheme does not fall below 75 % of the average annual support the farmer received under all the direct payments during the relevant reference periods referred to in Articles 64, 65 and 66. Article 64 Integration of coupled support excluded from the single payment scheme 1. The amounts referred to in Annex XII that were available for coupled support under the schemes referred to in points 1 and 2 of Annex XI shall be distributed by the Member States amongst the farmers in the sectors concerned in accordance with objective and non-discriminatory criteria, taking account, in particular, of support that those farmers received, directly or indirectly, under the relevant support schemes during one or more years in the period 2005 to 2008. In the case of the potato starch schemes referred to in points 1 and 2 of Annex XI, Member States may distribute the amounts available under those schemes taking into account the quantities of potato covered by cultivation contracts between the potato producer and the starch manufacturer within the limit of the quota allocated to that manufacturer, as referred to in Article 84a of Regulation (EC) No 1234/2007, in a given year. 2. Member States shall increase the value of the payment entitlements held by the farmers concerned on the basis of the amounts resulting from the application of paragraph 1. The increase in value per payment entitlement per farmer shall be calculated by dividing the amounts referred to in the first subparagraph by the number of payment entitlements of each farmer concerned. However, where a farmer in a sector concerned does not hold any payment entitlement, he shall be allocated payment entitlements: (a) the number of which shall be equal to the number of hectares he declares in accordance with Article 35(1) in respect of the year of integration of the coupled support scheme into the single payment scheme; (b) the value of which shall be established by dividing the amount resulting from the application of paragraph 1 by the number established in accordance with point (a) of this subparagraph. 3. However, where the amount per aid scheme is lower than EUR 250 000, the Member State concerned may decide not to distribute the amounts and add them to the national reserve. Article 65 Integration of coupled support partially excluded from the single payment scheme The amounts that were available for coupled support under the schemes referred to in point 3 of Annex XI shall be distributed by the Member States amongst the farmers in the sectors concerned in proportion to the support that those farmers received under the relevant support schemes during the relevant reference periods referred to in Regulation (EC) No 1782/2003. Member States may, however, choose a more recent representative period in accordance with objective and non-discriminatory criteria and, where a Member State introduced the single payment scheme in accordance with Section 1 of Chapter 5 or Chapter 6 of Title III of Regulation (EC) No 1782/2003 or where it makes use of the option provided in Article 47 of this Regulation, in accordance with Article 63(2)(b) of this Regulation. Member States shall increase the value of the payment entitlements of the farmers concerned or allocate payment entitlements in accordance with Article 64(2) of this Regulation. Where a farmer that received payments under Articles 67 and 68 of Regulation (EC) No 1782/2003 would be entitled to receive payment entitlements in accordance with this Article for which he does not have eligible hectares in the year of integration of the coupled support scheme into the single payment scheme or where his payment entitlement per hectare results in an amount higher than EUR 5 000, he shall be allocated special entitlements as referred to in Article 44, not exceeding EUR 5 000 per entitlement. Article 66 Optional integration of coupled support partially excluded from the single payment scheme Where a Member State: (a) does not take the decision referred to in the first subparagraph of Article 51(1); (b) decides not to grant the beef and veal payments referred to in Article 53(2) from 2011, in application of the second subparagraph of Article 51(1); or (c) decides not to grant the fruit and vegetable payments in application of the third subparagraph of Article 51(1), the amounts that were available for coupled support under the schemes referred to in point 4 of Annex XI shall be integrated into the single payment scheme in accordance with Article 65. Article 67 Advanced integration of coupled support into the single payment scheme Member States may decide, by 1 August 2009, to integrate the seed aid referred to in Section 5 of Title IV and the schemes referred to in point 1 of Annex XI, with the exception of the specific quality premium for durum wheat, into the single payment scheme in 2010 or 2011. In this case, the Commission, in accordance with the procedure referred to in Article 141(2), shall adjust the national ceilings referred to in Article 40 by adding the amounts from Annex XII for the aid scheme concerned. CHAPTER 5 Specific support Article 68 General rules 1. Member States may grant specific support to farmers under the conditions laid down in this Chapter: (a) for: (i) specific types of farming which are important for the protection or enhancement of the environment; (ii) improving the quality of agricultural products; (iii) improving the marketing of agricultural products; (iv) practising enhanced animal welfare standards; (v) specific agricultural activities entailing additional agri-environment benefits; (b) to address specific disadvantages affecting farmers in the dairy, beef and veal, sheepmeat and goatmeat and rice sectors in economically vulnerable or environmentally sensitive areas, or, in the same sectors, for economically vulnerable types of farming; (c) in areas subject to restructuring and/or development programmes in order to ensure against land being abandoned and/or to address specific disadvantages for farmers in those areas; (d) in the form of contributions to crop, animal and plant insurance premiums in accordance with the conditions set out in Article 70; (e) by way of mutual funds for animal and plant diseases and environmental incidents in accordance with the conditions set out in Article 71. 2. The support referred to in paragraph 1(a) may only be granted if: (a) as regards the specific agricultural activities referred to in paragraph 1(a)(v): (i) it respects the requirements set out in the first subparagraph of Article 39(3) of Regulation (EC) No 1698/2005, and only for the coverage of the additional costs actually incurred and income foregone in order to fulfil the objective concerned; and (ii) it has been approved by the Commission; (b) as regards improving the quality of agricultural products referred to in paragraph 1(a)(ii), it is consistent with Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (27), Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (28), Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products (29) and Chapter 1 of Title II of Part II of Regulation (EC) No 1234/2007; (c) as regards improving the marketing of agricultural products referred to in paragraph 1(a)(iii), it satisfies the criteria laid down in Articles 2 to 5 of Council Regulation (EC) No 3/2008 of 17 December 2007 on information provision and promotion measures for agricultural products on the internal market and in third countries (30). 3. The support referred to in paragraph 1(b) of this Article may only be granted to the extent necessary to create an incentive to maintain current levels of production. For the sheepmeat and goatmeat and beef and veal sectors, if that support is applied together with the support granted under Articles 52 and 53, the total shall not exceed, respectively, the financial envelope of support obtained after applying the maximum percentage of retention set out in Articles 67 and 68 of Regulation (EC) No 1782/2003. For the rice sector, the support referred to in paragraph 1(b) of this Article may be granted only from the calendar year where the Member States integrates the crop specific payment for rice provided for in Section 1 of Chapter 1 of Title IV into the single payment scheme. 4. The support referred to: (a) in paragraph 1(a) and (d) of this Article shall take the form of annual additional payments; (b) in paragraph 1(b) of this Article shall take the form of annual additional payments such as headage payments or grassland premiums; (c) in paragraph 1(c) of this Article shall take the form of an increase in the unit value and/or the number of the farmer's payment entitlements; (d) in paragraph 1(e) of this Article shall take the form of compensation payments as specified in Article 71. 5. The transfer of payment entitlements with increased unit values and of additional payment entitlements referred to in paragraph 4(c) may only be allowed if the transferred entitlements are accompanied by the transfer of an equivalent number of hectares. 6. Any support granted under paragraph 1 shall be consistent with other Community measures and policies. 7. The Commission, in accordance with the procedure referred to in Article 141(2), shall define the conditions for the Commission approval referred in paragraph 2(a)(ii) of this Article and the conditions for granting of the support referred to in this Section, in particular with a view to ensuring consistency with other Community measures and policies and to avoid cumulation of support. 8. By 1 August 2011, the Member States that took the decision referred to in Article 69(1) may review it and decide, from 2012, to: (a) modify the amounts for the funding of the support referred to in this Chapter, within the limits of Article 69; or (b) put an end to the application of specific support under this Chapter. According to the decision taken by each Member State pursuant to the first subparagraph of this paragraph, the Commission shall fix, in accordance with the procedure referred to in Article 141(2), the corresponding ceiling for that support. Where a Member State decides to put an end to the application of this Chapter or where it reduces the amounts used for its funding, Article 72(2) shall apply. Article 69 Financial provisions for specific support 1. Member States may decide, by 1 August 2009, 1 August 2010 or 1 August 2011, to use from the year following that decision up to 10 % of their national ceiling referred to in Article 40, or, in the case of Malta, the amount of EUR 2 000 000 for the specific support provided for in Article 68(1). 2. Member States may apply the 10 % retention on a sectoral basis by retaining up to 10 % of the component of their national ceiling referred to in Article 41 of Regulation (EC) No 1782/2003 corresponding to any sector referred to in Annex VI of that Regulation. The funds retained may only be used for the application of the support referred to in Article 68(1) of this Regulation in the sectors concerned by the retention. 3. According to the decision made by each Member State pursuant to paragraph 1 on the amount of national ceiling to be used, the Commission shall fix, in accordance with the procedure referred to in Article 141(2), the corresponding ceiling for that support. For the sole purpose of ensuring compliance with the national ceilings as provided for in Article 40(2), the amounts used to grant the support referred to in point (c) of Article 68(1) shall be deducted from the national ceiling referred to in Article 40(1). They shall be counted as allocated payment entitlements. 4. Support provided for in points (i), (ii), (iii) and (iv) of paragraph 1(a) and paragraphs 1(b) and (e) of Article 68 shall be limited to 3,5 % of the national ceilings referred to in Article 40 or, in the case of Malta, to the amount of EUR 2 000 000, referred to in Article 69(1) of this Regulation, to be used in particular for the funding of the measures referred to in Article 68(1)(b) in the dairy sector. Member States may set sub-limits per measure. 5. By way of derogation from paragraph 4, during calendar years 2010 to 2013, in those Member States which granted support with regard to suckler cows in accordance with Article 69 of Regulation (EC) No 1782/2003 while not having applied the option provided for in Article 68(2)(a)(i) of that Regulation, the limit set out in paragraph 4 shall be set at 6 % of their national ceiling referred to in Article 40. Furthermore, in Member States where more than 60 % of their milk production takes place north of the 62nd parallel, that limit shall be set at 10 % of their national ceiling referred to in Article 40. However, any support exceeding 3,5 % of the national ceiling referred to in Article 40 shall be used exclusively for the funding of measures referred to in Article 68(1)(b) of this Regulation in the dairy and beef and veal sectors. The Commission shall present to the Council a report on the application of this paragraph by 31 December 2013. 6. Member States shall raise the funds needed to cover the support provided: (a) in Article 68(1) by using an amount to be calculated by the Commission in accordance with paragraph 7 of this Article and fixed in accordance with the procedure referred to in Article 141(2); and/or (b) in Article 68(1)(a), (b), (c) and (d) by making a linear reduction in the value of the payment entitlements allocated to farmers and/or in the direct payments referred to in Articles 52 and 53 and/or in the national reserve; (c) in Article 68(1)(e) by making, if necessary, a linear reduction in one or more of the payments to be made to the beneficiaries of the relevant payments in accordance with this Title and within the limits set out in paragraphs 1 and 4 of this Article. For the sole purpose of ensuring compliance with the national ceilings provided for in Article 40(2), where a Member State makes use of the option provided for in point (a) of the first subparagraph of this paragraph, the amount concerned shall not be counted as part of the ceilings fixed under paragraph 3 of this Article. 7. The amounts referred to in paragraph 6(a) of this Article shall be equal to the difference between: (a) the national ceilings determined in Annex VIII or Annex VIIIa of Regulation (EC) No 1782/2003 for 2007 after application of Article 10(1) of that Regulation and Article 4(1) of Regulation (EC) No 378/2007 and after reduction by 0,5 %; and (b) the budget execution for financial year 2008 of the single payment scheme and the payments referred to in Sections 2 and 3 of Chapter 5 of Title III of Regulation (EC) No 1782/2003 with regard to payments in respect of the 2007 reduced ceiling referred to in point (a) of this subparagraph. In no case shall this amount be higher than 4 % of the ceiling referred to in point (a) of the first subparagraph of this paragraph. For the new Member States having applied the single payment scheme in 2007, this amount shall be multiplied by 1,75 in 2010, 2 in 2011, 2,25 in 2012 and 2,5 from 2013 onwards. Upon request from a Member State, the Commission shall revise the established amounts in accordance with the procedure referred to in Article 141(2) of this Regulation and on the basis of detailed rules to be laid down in accordance with the same procedure. The use by Member States of such amounts shall be without prejudice to the application of Article 8 of this Regulation. 8. The decision referred to in paragraph 1 of this Article, in Article 68(8) and in Article 131(1) shall determine the measures to be applied and cover all further implementing arrangements relevant to the application of this Chapter, including the description of the eligibility conditions for the measures to be applied, the amount concerned and the financial resources to be raised. 9. The new Member States may decide to apply paragraphs 1, 2, 4, 5 and 6 of this Article and Article 131(1) on the basis of their national ceilings: (a) specified for the year 2016 in the case of Bulgaria and Romania; (b) specified for the year 2013 for the other new Member States. In that case, Article 132 shall not apply to the measures taken in accordance with this Article. Article 70 Crop, animal, and plant insurance 1. Member States may grant financial contributions to premiums for crop, animal and plant insurance against economic losses caused by adverse climatic events and animal or plant diseases or pest infestation. For the purpose of this Article: (a) adverse climatic event shall mean weather conditions which can be assimilated to a natural disaster, such as frost, hail, ice, rain or drought; (b) animal diseases shall mean diseases mentioned in the list of animal diseases established by the World Organisation for Animal Health and/or in the Annex to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (31); (c) economic losses shall mean any additional cost incurred by a farmer as a result of exceptional measures taken by the farmer with the objective of reducing supply on the market concerned or any substantial loss of production. 2. A financial contribution may only be granted for loss caused by an adverse climatic event or by an animal or plant disease or a pest infestation which destroys more than 30 % of the average annual production of the farmer in the preceding three-year period or a three-year average based on the preceding five-year period, excluding the highest and lowest entry. 3. The financial contribution granted per farmer shall not exceed 65 % of the insurance premium due. Member States may limit the amount of the premium that is eligible for a financial contribution by applying appropriate ceilings. 4. Coverage by crop and/or animal and/or plant insurance shall only be available where the occurrence of an adverse climatic event or the outbreak of an animal or plant disease or pest infestation has been formally recognised as such by the competent authority of the Member State concerned. Member States may, where appropriate, establish in advance criteria on the basis of which such formal recognition shall be deemed to be granted. 5. Insurance payments shall compensate for not more than the total cost of replacing the losses referred to in paragraph 1 and shall not require or specify the type or quantity of future production. 6. Any financial contribution shall be paid directly to the farmer concerned. 7. Member States' expenditure on the granting of financial contributions shall be co-financed by the Community from the funds referred to in Article 69(1) at a rate of 75 % of the financial contribution. The first subparagraph shall not prejudice any powers of Member States to cover their participation in the financing of the financial contributions and the part of the insurance premium to be borne by farmers in full or in part through compulsory collective liability schemes in the sectors concerned. This shall be possible notwithstanding Articles 125l and 125n of Regulation (EC) No 1234/2007. 8. Member States shall ensure that economic losses for which compensation is granted in accordance with other Community provisions, including Article 44 of Regulation (EC) No 1234/2007 and any other health and veterinary or plant health measures, shall not be further compensated in accordance with the first subparagraph of paragraph 1. 9. The financial contribution shall not constitute a barrier to the operation of the internal market in insurance services. The financial contribution shall not be limited to insurance provided by a single insurance company or group of companies, or be made subject to the condition that the insurance contract be taken out with a company established in the Member State concerned. Article 71 Mutual funds for animal and plant diseases and environmental incidents 1. Member States may provide for financial compensation to be paid to farmers for economic losses caused by the outbreak of an animal or plant disease or an environmental incident by way of financial contributions to mutual funds. 2. For the purpose of this Article: (a) mutual fund shall mean a scheme accredited by the Member State in accordance with its national law for affiliated farmers to insure themselves, whereby compensation payments are made to such farmers affected by economic losses caused by the outbreak of an animal or plant disease or an environmental incident; (b) economic losses shall mean any additional cost incurred by a farmer as a result of exceptional measures taken by the farmer with the objective of reducing supply on the market concerned or any substantial loss of production; (c) an environmental incident shall mean a specific occurrence of pollution, contamination or degradation in the quality of the environment related to a specific event and of limited geographical scope. It shall not cover general environmental risks not connected with a specific event, such as climate change or acid rain. 3. As regards animal diseases, financial compensation may only be granted in respect of diseases mentioned in the list of animal diseases established by the World Organisation for Animal Health and/or in the Annex to Decision 90/424/EEC. 4. Member States shall ensure that economic losses for which financial compensation is granted in accordance with other Community provisions, including Article 44 of Regulation (EC) No 1234/2007 and any other health and veterinary or plant health measures, shall not be further compensated in accordance with paragraph 1. 5. The mutual funds shall pay the financial compensation directly to affiliated farmers who are affected by economic losses. The source of the financial compensation paid by the mutual funds shall come from: (a) capital stock contributed to the funds by affiliated and non-affiliated farmers or by other operators in the agricultural chain; or (b) loans taken out by the funds on commercial terms; and (c) any amounts recovered in accordance with paragraph 11. Any initial capital stock shall not be contributed by public funds. 6. The financial contributions referred to in paragraph 1 may relate to: (a) the administrative costs of setting up the mutual fund, spread over a maximum of three years; (b) the repayment of the capital and interest on commercial loans taken out by the mutual fund for the purpose of paying financial compensation to farmers; (c) the amounts paid by the mutual fund from its capital stock as financial compensation to farmers. The minimum and maximum duration of the commercial loans eligible for a financial contribution shall be determined by the Commission in accordance with the procedure referred to in Article 141(2). Where financial compensation is paid by the fund in accordance with point (c) of the first subparagraph, the public financial contribution shall follow the same rhythm as that for a commercial loan of minimum duration. 7. Any financial contribution shall not exceed 65 % of the cost referred to in paragraph 6. Any cost not covered by financial contributions shall be borne by the affiliated farmers. Member States may limit the costs that are eligible for a financial contribution by applying: (a) ceilings per fund; (b) appropriate per unit ceilings. 8. Member States' expenditure on the financial contributions shall be co-financed by the Community from the funds referred to in Article 69(1) at a rate of 75 %. The first subparagraph shall not prejudice any powers of Member States to cover their participation and/or the participation of affiliated farmers in the financing of the financial contributions in full or in part through compulsory collective liability schemes in the sectors concerned. This shall be possible notwithstanding Articles 125l and 125n of Regulation (EC) No 1234/2007. 9. Member States shall define the rules for the constitution and management of the mutual funds, in particular for the granting of compensation payments to farmers in the event of crisis and for the administration and monitoring of compliance with these rules. 10. Member States shall submit to the Commission an annual report on the implementation of this Article. The form, content, timing and deadlines of the report shall be laid down by the Commission in accordance with the procedure referred to in Article 141(2). 11. Where a farmer is granted financial compensation by a mutual fund under this Article any legal right for the recovery of damages for the compensated economic losses which the farmer may have under any provisions of Community or national law against any third party shall be transferred to the mutual fund in accordance with rules to be established by the Member State concerned. Article 72 Transitional provisions 1. Where a Member State applied Article 69 of Regulation (EC) No 1782/2003, the amounts retained under that Article shall be integrated into the single payment scheme in accordance with Article 65 of this Regulation. 2. By way of derogation from the first paragraph, where a Member State having applied Article 69 of Regulation (EC) No 1782/2003 decides to apply the specific support provided for in this Chapter, it may use the amounts retained under Article 69 of Regulation (EC) No 1782/2003 to cover the funding needs referred to in Article 69(6) of this Regulation. Should the funding needs referred to in Article 69(6) be lower than the amounts retained under Article 69 of Regulation (EC) No 1782/2003, the difference shall be integrated into the single payment scheme in accordance with Article 65 of this Regulation. 3. Where a Member State having applied under Article 69 of Regulation (EC) No 1782/2003 measures not compatible with this Chapter decides to apply the specific support provided for in this Chapter, it may decide, by 1 August 2009, to apply under Article 68 of this Regulation the measures communicated to the Commission under Article 69 of Regulation (EC) No 1782/2003 and its implementing rules during 2010, 2011 and 2012. By way of derogation from Article 69(4), the total support under the measures referred to in Article 68(1)(a), (b) and (e) may be limited to the ceiling fixed for the relevant Member State in the application of Article 69 of Regulation (EC) No 1782/2003. In this case, Member States may also decide, by 1 August 2009, to adjust such measures annually towards making them compatible with this Chapter. Where a Member State decides not to make the measures compatible, the amounts concerned shall be integrated into the single payment scheme in accordance with Article 65 of this Regulation. 4. Member States may grant the support provided for in this Chapter from 2009 provided that, by way of derogation from Article 69(6) of this Regulation, they finance the support referred to in Article 68(1) only by using the amounts of the national reserve and that national provisions are in place by the deadline fixed by the Member State for the lodging of the aid application. TITLE IV OTHER AID SCHEMES CHAPTER 1 Community aid schemes Section 1 Crop specific payment for rice Article 73 Scope For 2009, 2010 and 2011, aid shall be granted to farmers producing rice falling within CN code 1006 10 under the conditions laid down in this Section (crop specific payment for rice). Article 74 Conditions and amount of the aid 1. The crop specific payment for rice shall be granted per hectare of land sown under rice and where the crop is maintained until at least the beginning of flowering under normal growth conditions. However, crops grown on areas which are fully sown and which are cultivated in accordance with local standards, but which do not attain the stage of flowering as a result of exceptional weather conditions recognised by the Member State concerned, shall remain eligible for aid provided that the areas in question are not used for any other purpose up to this growing stage. 2. The amount of the crop specific payment for rice shall be as follows, according to the yields in the Member States concerned: Member State EUR/ha Bulgaria 345,255 Greece 561,00 Spain 476,25 France  metropolitan territory 411,75  French Guyana 563,25 Italy 453,00 Hungary 232,50 Portugal 453,75 Romania 126,075 Article 75 Areas The following base areas are hereby established for each producing Member State: Member State base areas (ha) Bulgaria 4 166 Greece 20 333 Spain 104 973 France  metropolitan territory 19 050  for 2009 only, French Guyana 4 190 Italy 219 588 Hungary 3 222 Portugal 24 667 Romania 500 A Member State may divide its base area or areas into sub-base areas in accordance with objective and non-discriminatory criteria. Article 76 Overrun of the areas 1. Where, in a Member State, the area given over to rice in a given year exceeds the base area established in Article 75, the area per farmer for which the crop specific payment for rice is claimed shall be reduced proportionately in that year. 2. Where a Member State divides its base area or areas into sub-base areas, the reduction provided for in paragraph 1 shall apply only to the farmers in sub-base areas where the sub-base area limit has been exceeded. This reduction shall be made when, in the Member State concerned, the areas in the sub-base areas which have not reached their sub-base area limit have been redistributed to the sub-base areas in which the sub-base area limits have been exceeded. Section 2 Aid for starch potato growers Article 77 Scope and amount of the aid For the marketing years 2009/2010, 2010/2011 and 2011/2012, aid shall be granted for farmers producing potatoes intended for the manufacture of potato starch under the conditions laid down in this Section (aid for starch potato growers). The aid shall be EUR 66,32 for the quantity of potatoes needed for making one tonne of starch. The amount shall be adjusted according to the starch content of the potatoes. Article 78 Conditions The aid for starch potato growers shall be paid only in respect of the quantity of potatoes covered by a cultivation contract between the potato producer and the potato starch manufacturer within the limit of the quota allocated to that potato starch manufacturer in accordance with Article 84a(2) of Regulation (EC) No 1234/2007. Section 3 Protein crop premium Article 79 Scope For 2009, 2010 and 2011, aid shall be granted to farmers producing protein crops under the conditions laid down in this Section (protein crop premium). Protein crops shall include: (a) peas falling within CN code 0713 10; (b) field beans falling within CN code 0713 50; (c) sweet lupins falling within CN code ex 1209 29 50. Article 80 Amount and eligibility The protein crop premium shall be EUR 55,57 per hectare of protein crops harvested after the stage of lactic ripeness. However, crops grown on areas which are fully sown and which are cultivated in accordance with local standards, but which do not attain the stage of lactic ripeness as a result of exceptional weather conditions recognised by the Member State concerned, shall remain eligible for the protein crop premium provided that the areas in question are not used for any other purpose up to this growing stage. Article 81 Area 1. A maximum guaranteed area of 1 648 000 ha for which the protein crop premium may be granted is hereby established. 2. Where the area for which the protein crop premium is claimed exceeds the maximum guaranteed area, the area per farmer for which the protein crop premium is claimed shall be reduced proportionately in that year in accordance with the procedure referred to in Article 141(2). 3. Where, in accordance with Article 67, a Member State decides to integrate the protein crop premium provided for in this Section into the single payment scheme, the Commission, in accordance with the procedure referred to in Article 141(2), shall reduce the maximum guaranteed area referred to in paragraph 1 of this Article in proportion to the protein crops amount corresponding to that Member State in Annex XII. Section 4 Area payment for nuts Article 82 Community area payment for nuts 1. For 2009, 2010 and 2011, Community aid shall be granted to farmers producing nuts under the conditions laid down in this Section (area payment for nuts). Nuts shall include: (a) almonds falling within CN codes 0802 11 and 0802 12; (b) hazelnuts or filberts falling within CN codes 0802 21 and 0802 22; (c) walnuts falling within CN codes 0802 31 and 0802 32; (d) pistachios falling within CN codes 0802 50; (e) locust beans falling within CN codes 1212 10 10. 2. Member States may differentiate the area payment for nuts according to the products or by increasing or reducing the national guaranteed areas (hereinafter referred to as the NGA) established in Article 83(3). However, in each Member State, the total amount of the area payment for nuts granted in a given year shall not be higher than the ceiling established in Article 83(4). Article 83 Areas 1. Member States shall grant the Community area payment for nuts within the limit of a ceiling calculated by multiplying the number of hectares of their respective NGA as fixed in paragraph 3 by the average amount of EUR 120,75. 2. A maximum guaranteed area of 829 229 ha is hereby established. 3. The maximum guaranteed area referred to in paragraph 2 shall be divided into the following NGAs: Member State NGA (ha) Belgium 100 Bulgaria 11 984 Germany 1 500 Greece 41 100 Spain 568 200 France 17 300 Italy 130 100 Cyprus 5 100 Luxembourg 100 Hungary 2 900 Netherlands 100 Austria 100 Poland 4 200 Portugal 41 300 Romania 1 645 Slovenia 300 Slovakia 3 100 United Kingdom 100 4. Member States may subdivide their respective NGA into sub-base areas in accordance with objective criteria, in particular at regional level or in relation to the production. Article 84 Overrun of the sub-base areas Where a Member State subdivides its NGA into sub-base areas and one or more sub-base area limits have been exceeded, the area per farmer for which the area payment for nuts is claimed shall be reduced proportionately in that year for the farmers in the sub-base areas where the limit has been exceeded. This reduction shall be made when, in the Member State concerned, the areas in the sub-base areas which have not reached their sub-base area limits have been redistributed to the sub-base areas in which the sub-base area limits have been exceeded. Article 85 Conditions for eligibility 1. Payment of the area payment for nuts shall be conditional on, in particular, minimum plot size and tree density. 2. Member States may make the granting of the area payment for nuts conditional on farmers being members of a producer organisation recognised in accordance with Article 125b of Regulation (EC) No 1234/2007. 3. If paragraph 2 is applied, Member States may decide that the payment of the area payment for nuts shall made to a producer organisation on behalf of its members. In this case, the amount of aid received by the producer organisation shall be paid to its members. However, Member States may authorise a producer organisation, as compensation for the services provided to its members, to reduce the amount of the area payment for nuts by a maximum of 2 %. Article 86 National aid 1. Member States may grant national aid, in addition to the area payment for nuts, up to a maximum of EUR 120,75 per hectare per year. 2. The national aid may be paid only for areas receiving area payment for nuts. 3. Member States may make the granting of national aid conditional on farmers being members of a producer organisation recognised in accordance with Article 125b of Regulation (EC) No 1234/2007. Section 5 Seed aid Article 87 Aid 1. For 2009, 2010 and 2011, the Member States having applied Article 70 of Regulation (EC) No 1782/2003 which do not make use of the option provided for in Article 67 of this Regulation shall grant, on a yearly basis, the aids set out in Annex XIII to this Regulation for the production of basic seed or certified seeds of one or more of the species listed in that Annex, under the conditions laid down in this Section (seed aid). 2. Where the area accepted for certification for which the seed aid is claimed is used also for claiming support under the single payment scheme, the amount of seed aid, except in the case of the species referred to in Annex XIII points 1 and 2, shall be reduced, but to no less than zero, by the amount of support under the single payment scheme to be granted in a given year for the area concerned. 3. The amount of seed aid claimed shall not exceed a ceiling fixed by the Commission in accordance with the procedure referred to in Article 141(2) of this Regulation and corresponding to the component of seed aid for the species concerned in the national ceiling referred to in Article 40 of this Regulation, as fixed in accordance with Article 64(2) of Regulation (EC) No 1782/2003 (seed aid ceiling). However, for the new Member States, this seed aid ceiling shall correspond to the amounts set out in Annex XIV to this Regulation. Where the total amount of seed aid claimed exceeds the seed aid ceiling fixed by the Commission, the aid per farmer shall be reduced proportionately in the year concerned. 4. The varieties of hemp (Cannabis sativa L.) for which the seed aid provided for in this Article is payable shall be determined in accordance with the procedure referred to in Article 141(2). Section 6 Crop specific payment for cotton Article 88 Scope Aid shall be granted to farmers producing cotton falling within CN code 5201 00 under the conditions laid down in this Section (crop specific payment for cotton). Article 89 Eligibility 1. The crop specific payment for cotton shall be granted per hectare of eligible area of cotton. In order to be eligible, the area shall be located on agricultural land authorised by the Member State for cotton production, sown under authorised varieties and actually harvested under normal growing conditions. The crop specific payment for cotton shall be paid for cotton of sound and fair merchantable quality. 2. Member States shall authorise the land and the varieties referred to in paragraph 1 of this Article according to detailed rules and conditions adopted in accordance with the procedure referred to in Article 141(2). Article 90 Base areas, fixed yields and reference amounts 1. The following national base areas are hereby established:  Bulgaria: 3 342 ha,  Greece: 250 000 ha,  Spain: 48 000 ha,  Portugal: 360 ha. 2. The following fixed yields in the reference period are hereby established:  Bulgaria: 1,2 tonne/ha,  Greece: 3,2 tonne/ha,  Spain: 3,5 tonne/ha,  Portugal: 2,2 tonne/ha. 3. The amount of the aid per eligible hectare shall be established by multiplying the yields established in paragraph 2 with the following reference amounts:  Bulgaria: EUR 671,33,  Greece: EUR 251,75,  Spain: EUR 400,00,  Portugal: EUR 252,73. 4. If the eligible area of cotton in a given Member State and in a given year exceeds the base area established in paragraph 1, the aid referred to in paragraph 3 for that Member State shall be reduced proportionately to the overrun of the base area. 5. Detailed rules for the implementation of this Article shall be adopted in accordance with the procedure referred to in Article 141(2). Article 91 Approved inter-branch organisations 1. For the purpose of this Section, an approved inter-branch organisation shall mean a legal entity made up of farmers producing cotton and at least one ginner, carrying out activities such as: (a) helping to coordinate better the way cotton is placed on the market, particularly through research studies and market surveys; (b) drawing up standard forms of contract compatible with Community rules; (c) orienting production towards products that are better adapted to market needs and consumer demand, particularly in terms of quality and consumer protection; (d) updating methods and means to improve product quality; (e) developing marketing strategies to promote cotton via quality certification schemes. 2. The Member State where the ginners are established shall approve inter-branch organisations that satisfy criteria to be adopted in accordance with the procedure referred to in Article 141(2). Article 92 Payment of the aid 1. Farmers shall be granted the crop specific payment for cotton per eligible hectare pursuant to Article 90. 2. Farmers who are members of an approved inter-branch organisation shall be granted the crop specific payment for cotton per eligible hectare within the base area laid down in Article 90(1), increased by an amount of EUR 2. Section 7 Aid for sugar beet and cane producers Article 93 Scope 1. In Member States which have granted the restructuring aid provided for in Article 3 of Regulation (EC) No 320/2006 for at least 50 % of the sugar quota fixed on 20 February 2006 in Annex III to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (32), aid shall be granted to sugar beet and cane producers under the conditions laid down in this Section. 2. The aid for sugar beet and cane producers shall be granted for a maximum of five consecutive years as from the marketing year in which the threshold of 50 % referred to in paragraph 1 was reached but no later than for the marketing year 2013/2014. Article 94 Conditions The aid for sugar beet and cane producers shall be granted in respect of the quantity of quota sugar obtained from sugar beet or cane delivered under contracts concluded in accordance with Article 50 of Regulation (EC) No 1234/2007. Article 95 Amount of the aid The aid for sugar beet and cane producers shall be expressed per tonne of white sugar of standard quality. The amount of the aid shall be equal to half of the amount obtained by dividing the amount of the ceiling referred to in Annex XV to this Regulation for the Member State concerned for the corresponding year by the total of the sugar and inulin syrup quota fixed on 20 February 2006 in Annex III to Regulation (EC) No 318/2006. Except for Bulgaria and Romania, Articles 121 and 132 of this Regulation shall not apply to the aid for sugar beet and cane producers. Section 8 Transitional fruit and vegetables payments Article 96 Transitional area aids 1. Where Article 54(1) or Article 128(1) is applied during the period referred to in those provisions, a transitional area aid may be granted, under the conditions laid down in this Section, to farmers producing tomatoes which are supplied for processing. 2. Where Article 54(2) or Article 128(2) is applied during the period referred to in those provisions, a transitional area aid may be granted, under the conditions laid down in this Section, to farmers producing one or more of the fruit and vegetable products listed in the third subparagraph of Article 54(2), as determined by the Member States, and which are supplied for processing. Article 97 Amount of the aid and eligibility 1. Member States shall determine the aid per hectare on which tomatoes and each fruit and vegetable product listed in the third subparagraph of Article 54(2) are grown on the basis of objective and non-discriminatory criteria. 2. The total amount of aid provided for in paragraph 1 of this Article shall in no event exceed the ceiling determined in accordance with Article 51(2) or Article 128. 3. The aid provided for in paragraph 1 of this Article shall be granted only in respect of areas the production of which is covered by a contract for processing into one of the products listed in Article 1(1)(j) of Regulation (EC) No 1234/2007. 4. Member States may make the granting of the aid provided for in paragraph 1 of this Article subject to further objective and non-discriminatory criteria, including the condition that the farmer is a member of a producer organisation or a producer group recognised respectively under Article 125b or Article 125e of Regulation (EC) No 1234/2007. Section 9 Transitional soft fruit payment Article 98 Soft fruit payment 1. A transitional area aid shall be granted during the period ending on 31 December 2011 to producers of strawberries falling within CN code 0810 10 00 and raspberries falling within CN code 0810 20 10 which are supplied for processing, under the conditions laid down in this Section (transitional soft fruit payment). 2. The transitional soft fruit payment shall be granted only in respect of areas the production of which is covered by a contract for processing into one of the products listed in Article 1(1)(j) of Regulation (EC) No 1234/2007. 3. The amount of the transitional soft fruit payment shall be EUR 230/ha. 4. Member States may pay a national aid in addition to the transitional soft fruit payment. The total amount of Community and national aid shall not exceed EUR 400/ha. 5. The transitional soft fruit payment shall be paid only in respect of maximum national guaranteed areas allocated to Member States as follows: Member State Maximum national guaranteed area (ha) Bulgaria 2 400 Hungary 1 700 Latvia 400 Lithuania 600 Poland 48 000 If the eligible area in a given Member State and in a given year exceeds the maximum national guaranteed area, the amount of the transitional soft fruit payment referred to in paragraph 3 shall be reduced proportionately to the overrun of the maximum national guaranteed area. 6. Articles 121 and 132 shall not apply to the transitional soft fruit payment. Section 10 Premiums in the sheepmeat and goatmeat sector Article 99 Scope Where Article 52 is applied, Member States shall grant, on a yearly basis, premiums and supplementary premiums to farmers rearing sheep and goats under the conditions provided for in this Section, save as otherwise provided for in this Regulation. Article 100 Definitions For the purposes of this Section, the following definitions shall apply: (a) ewe means any female of the ovine species having lambed at least once or at least one year old; (b) she-goat means any female of the caprine species having kidded at least once or at least one year old. Article 101 Ewe and goat premiums 1. A farmer keeping ewes on his holding may qualify, on application, for a premium for maintaining ewes (ewe premium). 2. A farmer keeping she-goats on his holding may qualify, on application, for a premium for maintaining she-goats (goat premium). This premium shall be granted to farmers in specific areas where the production meets the following two criteria: (a) goat rearing is mainly directed towards the production of goatmeat; (b) goat and sheep rearing techniques are similar in nature. A list of such areas shall be established in accordance with the procedure referred to in Article 141(2). 3. The ewe premium and the goat premium shall be granted in the form of an annual payment per eligible animal per calendar year and per farmer within the limits of individual ceilings. The minimum number of animals in respect of which an application for a premium is lodged shall be determined by the Member State. This minimum shall not be less than ten nor greater than 50. 4. The amount of the ewe premium shall be EUR 21 per ewe. However, for farmers marketing sheep's milk or products based on sheep's milk, the amount of the ewe premium shall be EUR 16,8 per ewe. 5. The amount of the goat premium shall be EUR 16,8 per she-goat. Article 102 Supplementary premium 1. A supplementary premium shall be paid to farmers in areas where sheep and goat production constitutes a traditional activity or contributes significantly to the rural economy. These areas shall be defined by Member States. In any event, the supplementary premium shall only be granted to a farmer whose holding has at least 50 % of its area used for agriculture situated in less-favoured areas defined pursuant to Regulation (EC) No 1257/1999. 2. The supplementary premium shall also be granted to a farmer practising transhumance provided that: (a) at least 90 % of the animals for which the premium is applied are grazed for at least 90 consecutive days in an eligible area established in accordance with paragraph 1; and (b) the seat of the holding is situated in a well-defined geographical area for which it has been established by the Member State that transhumance is a traditional practice of sheep and/or goat rearing and that these animal movements are necessary owing to the absence of forage in sufficient quantity during the transhumance period. 3. The amount of the supplementary premium shall be set at EUR 7 per ewe and per she-goat. The supplementary premium shall be granted under the same conditions as those laid down for the grant of the ewe and goat premiums. Article 103 Common rules on premiums 1. Premiums shall be paid to recipient farmers on the basis of the number of ewes and/or she-goats kept on their holding over a minimum period to be determined in accordance with the procedure referred to in Article 141(2). 2. To qualify for the premiums, an animal shall be identified and registered in accordance with Regulation (EC) No 21/2004. Article 104 Individual limits 1. On 1 January 2009, the individual ceiling per farmer referred to in Article 101(3) shall be equal to the number of premium rights which he held on 31 December 2008 in accordance with the relevant Community rules. 2. Member States shall take the necessary measures to ensure that the sum of premium rights on their territory does not exceed the national ceilings set out in paragraph 4 and that the national reserve referred to in Article 106 may be maintained. After the end of the period of application of the single area payment scheme in accordance with Article 122 and where Article 52 is applied, the allocation of the individual ceilings to producers and the setting up of the national reserve referred to in Article 106 shall take place no later than the end of the first year of the application of the single payment scheme. 3. Premium rights which have been withdrawn under the measures taken pursuant to the first subparagraph of paragraph 2 shall be cancelled. 4. The following national ceilings shall apply: Member State National ceiling Bulgaria 2 058 483 Czech Republic 66 733 Denmark 104 000 Estonia 48 000 Spain 19 580 000 France 7 842 000 Cyprus 472 401 Latvia 18 437 Lithuania 17 304 Hungary 1 146 000 Poland 335 880 Portugal 2 690 000 Romania 5 880 620 Slovenia 84 909 Slovakia 305 756 Finland 80 000 Total 40 730 523 Article 105 Transfer of premium rights 1. When a farmer sells or otherwise transfers his holding, he may transfer all of his premium rights to the person who takes over the holding. 2. A farmer may also transfer, in whole or in part, his rights to other farmers without transferring his holding. In the event of a transfer of rights without a transfer of the holding, part of the premium rights transferred, not exceeding 15 %, shall be surrendered, without any compensation, to the national reserve of the Member State where the holding is situated for redistribution free of charge. Member States may acquire premium rights from farmers who agree, on a voluntary basis, to surrender their rights, in whole or in part. In this case, payments for the acquisition of such rights may be made to such farmers from the national budget. By way of derogation from paragraph 1 and in duly justified circumstances, Member States may provide that, in the event of a sale or other transfer of the holding, the transfer of rights is carried out via the national reserve. 3. Member States may take the necessary measures to avoid premium rights being transferred outside sensitive areas or regions where sheep production is particularly important for the local economy. 4. Before a date that they shall determine, Member States may authorise temporary transfers of that part of the premium rights which is not intended to be used by the farmer who holds them. Article 106 National reserve 1. Each Member State shall maintain a national reserve of premium rights. 2. Any premium rights withdrawn pursuant to Article 105(2) or other Community provisions shall be added to the national reserve. 3. Member States may allocate premium rights to farmers within the limits of their national reserve. When making the allocation, they shall give precedence in particular to newcomers, young farmers or other priority farmers. Article 107 Ceilings The sum of the amounts of each premium claimed shall not exceed the limit of the ceiling determined by the Commission pursuant to Article 51(2). When the total amount of aid claimed exceeds the fixed ceiling, the aid per farmer shall be reduced proportionately in that year. Section 11 Beef and veal payments Article 108 Scope Where Article 53 is applied, Member States shall grant, under the conditions set out in this Section and save as otherwise provided for in this Regulation, the additional payment or payments chosen by the Member State concerned in accordance with that Article. Article 109 Definitions For the purposes of this Section, the following definitions shall apply: (a) region means a Member State or a region within a Member State, at the option of the Member State concerned; (b) bull means an uncastrated male bovine animal; (c) steer means a castrated male bovine animal; (d) suckler cow means a cow belonging to a meat breed or born of a cross with a meat breed, and belonging to a herd intended for rearing calves for meat production; (e) heifer means a female bovine animal from the age of eight months which has not yet calved. Article 110 Special premium 1. A farmer holding male bovine animals on his holding may qualify, on application, for a special premium. It shall be granted in the form of an annual premium per calendar year and per holding within the limits of the regional ceilings for not more than 90 animals for each of the age brackets referred to in paragraph 2. For the purposes of this Article, regional ceiling shall mean the number of animals entitled to benefit, in a region and per calendar year, from the special premium. 2. The special premium shall be granted no more than: (a) once in the life of each bull from the age of nine months; or (b) twice in the life of each steer: (i) the first time at the age of nine months; (ii) the second time after it has reached the age of 21 months. 3. To qualify for the special premium: (a) any animal covered by an application shall be held by the farmer for fattening for a period to be determined in accordance with the procedure referred to in Article 141(2); (b) each animal shall be covered until slaughter or until export by an animal passport referred to in Article 6 of Regulation (EC) No 1760/2000 containing all relevant information on its premium status or, if not available, by an equivalent administrative document. 4. Where in a given region the total number of bulls from the age of nine months and of steers from the age of nine months to 20 months, for which an application has been made and which satisfy the conditions for granting the special premium, exceeds the applicable regional ceiling determined in paragraph 8, the total number of eligible animals under paragraph 2(a) and (b) per farmer for the year concerned shall be reduced proportionately. 5. By way of derogation from paragraphs 1 and 4, Member States may, on the basis of objective criteria that are part of a rural development policy and only on condition that they take into account environmental as well as employment aspects, change or waive the headage limit of 90 animals per holding and age bracket. In this case, Member States may decide to apply paragraph 4 in such a way as to reach the level of reductions required to comply with the applicable regional ceiling, without applying such reductions to small farmers who, in respect of the year concerned, did not submit special premium applications for more than a minimum number of animals determined by the Member State concerned. 6. Member States may decide to grant the special premium at the time of slaughter. In this case, the age criterion referred to in paragraph 2(a) for bulls shall be replaced by a minimum carcass weight of 185 kg. The premium shall be paid or passed back to the farmers. 7. The amount of the special premium shall be set at: (a) EUR 210 per eligible bull; (b) EUR 150 per eligible steer and age bracket. 8. The following regional ceilings shall apply: Member State Regional ceiling Bulgaria 90 343 Czech Republic 244 349 Denmark 277 110 Germany 1 782 700 Estonia 18 800 Cyprus 12 000 Latvia 70 200 Lithuania 150 000 Poland 926 000 Romania 452 000 Slovenia 92 276 Slovakia 78 348 Finland 250 000 Sweden 250 000 Article 111 Suckler cow premium 1. A farmer keeping suckler cows on his holding may qualify, on application, for a premium for maintaining suckler cows (suckler cow premium). It shall be granted in the form of an annual premium per calendar year and per farmer within the limits of individual ceilings. 2. The suckler cow premium shall be granted to any farmer: (a) not supplying milk or milk products from his farm for 12 months from the day on which the application is lodged. The supply of milk or milk products directly from the holding to the consumer shall not, however, prevent the premium being granted; (b) supplying milk or milk products the total individual quota of which, as referred to in Article 67 of Regulation (EC) No 1234/2007, does not exceed 120 000 kg. However, Member States may decide, on the basis of objective and non-discriminatory criteria which they determine, to change or waive the quantitative limit, provided that the farmer keeps, for at least six consecutive months from the day on which the application is lodged, a number of suckler cows not less than 60 % and of heifers not exceeding 40 % of the number for which the premium was requested. For the purposes of determining the number of eligible animals under points (a) and (b) of the first subparagraph, whether cows belong to a suckler herd or to a dairy herd shall be established on the basis of the beneficiary's individual quota for milk available on the holding on 31 March of the calendar year concerned, expressed in tonnes and the average milk yield. 3. The farmers' entitlement to the premium shall be limited by the application of an individual ceiling as defined in Article 112. 4. The amount of the premium shall be set at EUR 200 per eligible animal. 5. Member States may grant an additional national suckler cow premium, up to a maximum of EUR 50 per animal, provided that no discrimination is caused between stockfarmers in the Member State concerned. As regards holdings located in a region as defined in Articles 5 and 8 of Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund (33), the first EUR 24,15 per animal of this additional premium shall be financed by the EAGF. As regards holdings located throughout the territory of a Member State, if, in the Member State concerned, the cattle population has a high proportion of suckler cows, representing at least 30 % of the total number of cows, and if at least 30 % of the male bovine animals slaughtered belong to conformation classes S and E, the EAGF shall finance the additional premium in total. Any overshoot of these percentages shall be established on the basis of the average of the two years preceding that for which the premium is granted. 6. For the purposes of this Article, only heifers belonging to a meat breed or born of a cross with a meat breed and belonging to a herd intended for rearing calves for meat production shall be taken into account. Article 112 Individual ceiling for suckler cow 1. Aid shall be granted to each farmer of suckler cows within the limit of the individual ceilings which have been established pursuant to Article 126(2) of Regulation (EC) No 1782/2003. 2. Member States shall take the necessary measures to ensure that the sum of premium rights on their territory does not exceed the national ceilings set out in paragraph 5 and that the national reserve referred to in Article 114 may be maintained. After the end of the period of application of the single area payment scheme in accordance with Article 122 and where Article 53(1) is applied, the allocation of the individual ceilings to producers and the setting up of the national reserve referred to in Article 114 shall take place no later than the end of the first year of application of the single payment scheme. 3. Where the adjustment referred to in paragraph 2 requires a reduction in the individual ceilings held by farmers, it shall be carried out without compensatory payment and decided on the basis of objective criteria, including, in particular: (a) the rate at which farmers have used their individual ceilings during the three reference years prior to 2000; (b) the implementation of an investment or extensification programme in the beef and veal sector; (c) particular natural circumstances or the application of penalties, resulting in non-payment or reduced payment of the premium for at least one reference year; (d) additional exceptional circumstances having the effect that the payments made for at least one reference year do not correspond to the actual situation as established during the previous years. 4. Premium rights which have been withdrawn under the measures taken pursuant to the first subparagraph of paragraph 2 shall be cancelled. 5. The following national ceilings shall apply: Member State National ceiling Belgium 394 253 Bulgaria 16 019 Czech Republic 90 300 Estonia 13 416 Spain 1 441 539 France 3 779 866 Cyprus 500 Latvia 19 368 Lithuania 47 232 Hungary 117 000 Malta 454 Austria 375 000 Poland 325 581 Portugal 458 941 Romania 150 000 Slovenia 86 384 Slovakia 28 080 Article 113 Transfer of suckler cow premium rights 1. When a farmer sells or otherwise transfers his holding, he may transfer all of his suckler cow premium rights to the person who takes over his holding. 2. The farmer referred to in paragraph 1 may also transfer, in whole or in part, his rights to other farmers without transferring his holding. Where premium rights are transferred without a transfer of the holding, part of the rights transferred, not exceeding 15 %, shall be surrendered, without any compensation, to the national reserve of the Member State where the holding is situated for redistribution free of charge. 3. Member States: (a) shall take the necessary measures to prevent premium rights being transferred outside sensitive areas or regions where beef and veal production is particularly important for the local economy; (b) may provide either that the transfer of rights without transfer of the holding is carried out directly between farmers or that it is carried out via the national reserve. 4. Before a date that they shall determine, Member States may authorise temporary transfers of that part of the premium rights which is not intended to be used by the farmer who holds them. Article 114 National reserve of suckler cow premium rights 1. Each Member State shall maintain a national reserve of suckler cow premium rights. 2. Any premium rights withdrawn pursuant to the second subparagraph of Article 113(2) or other Community provisions shall be added to the national reserve, without prejudice to Article 112(4). 3. The Member States shall use their national reserve for allocating, within the limits of those reserves, premium rights in particular to newcomers, young farmers and other priority farmers. Article 115 Heifers 1. By way of derogation from Article 111(3) of this Regulation, Member States where more than 60 % of suckler cows and heifers are kept in mountain areas within the meaning of Article 50 of Regulation (EC) No 1698/2005 may decide to manage the granting of the suckler cow premium for heifers separately from that for suckler cows within the limits of a separate national ceiling to be set up by the Member State concerned. Such a separate national ceiling shall not exceed 40 % of the national ceiling of the Member State concerned set out in Article 112(5). That national ceiling shall be reduced by an amount equal to the separate national ceiling. Where, in a Member State making use of the option provided for in this paragraph, the total number of heifers, for which an application has been made, and which satisfy the conditions for granting the suckler cow premium, exceeds the separate national ceiling, the number of eligible heifers per farmer for the year in question shall be reduced proportionately. 2. For the purpose of this Article, only heifers belonging to a meat breed or born of a cross with a meat breed shall be taken into account. Article 116 Slaughter premium 1. A farmer keeping bovine animals on his holding may qualify, on application, for a slaughter premium. It shall be granted on the slaughter of eligible animals or their export to a third country and within national ceilings to be determined. The following shall be eligible for the slaughter premium: (a) bulls, steers, cows and heifers from the age of eight months; (b) calves of more than one and less than eight months old and of a carcass weight up to 185 kg. The animals listed in points (a) and (b) of the second subparagraph shall be eligible for the slaughter premium provided they have been held by the farmer for a period to be determined. 2. The amount of the premium shall be set at: (a) EUR 80 per eligible animal as specified in paragraph 1(a); (b) EUR 50 per eligible animal as specified in paragraph 1(b). 3. The national ceilings referred to in paragraph 1 shall be established per Member State and separately for both groups of animals as specified in (a) and (b) of that paragraph. Each ceiling shall be equal to the number of animals in each of these two groups which, in 1995, were slaughtered in the Member State concerned. The number of animals exported to third countries, according to Eurostat data or any other published official statistical information for that year accepted by the Commission, shall be added to each ceiling. For the new Member States, the following national ceilings shall apply: Bulls, steers, cows and heifers Calves more than 1 and less than 8 months old and of a carcass weight up to 185 kg Bulgaria 22 191 101 542 Czech Republic 483 382 27 380 Estonia 107 813 30 000 Cyprus 21 000  Latvia 124 320 53 280 Lithuania 367 484 244 200 Hungary 141 559 94 439 Malta 6 002 17 Poland 1 815 430 839 518 Romania 1 148 000 85 000 Slovenia 161 137 35 852 Slovakia 204 062 62 841 4. When, in a given Member State, the total number of animals for which an application has been made in respect of one of the two groups of animals specified in point (a) or (b) of paragraph 1 and which satisfy the conditions for granting the slaughter premium exceeds the national ceiling laid down for that group, the total number of eligible animals under that group per farmer for the year in question shall be reduced proportionately. Article 117 Common rules on premiums To qualify for the payments under this Section, an animal shall be identified and registered in accordance with Regulation (EC) No 1760/2000. Nevertheless, an animal shall also be deemed eligible for the payments where the information laid down in the second indent of Article 7(1) of Regulation (EC) No 1760/2000 has been reported to the competent authority on the first day of the retention period of the animal as determined in accordance with the procedure referred to in Article 141(2) of this Regulation. Article 118 Ceilings The sum of the amounts of each payment claimed under this Section shall not exceed the ceiling determined by the Commission in accordance with Article 51(2). Where the total amount of the payments claimed exceeds the ceiling determined, the payments per farmer shall be reduced proportionately in that year. Article 119 Substances prohibited under Directive 96/22/EC 1. Where residues of substances prohibited under Council Directive 96/22/EC of 29 April 1996 concerning the prohibition on the use in stockfarming of certain substances having a hormonal or thyrostatic action and of Ã -agonists (34), or residues of substances authorised under that Directive but used illegally, are detected pursuant to the relevant provisions of Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products (35) in an animal belonging to the bovine herd of a farmer, or where a non-authorised substance or product or a substance or product authorised under Directive 96/22/EC but held illegally is found on the farmer's holding in any form, the farmer shall be excluded, for the calendar year of that discovery, from receiving the amounts provided for in this Section. In the event of a repeated infringement, the length of the exclusion period may, according to the seriousness of the offence, be extended to five years as from the year in which the repeated infringement was discovered. 2. If the owner or holder of the animals obstructs the carrying out of the inspections and the taking of samples which are necessary for the application of national residue-monitoring plans or the carrying out of the investigations and checks provided for in Directive 96/23/EC, the penalties provided for in paragraph 1 of this Article shall apply. CHAPTER 2 National aids Article 120 National aid for nuts 1. From 2012 or where in application of Article 67 the area payment for nuts provided for in Section 4 of Chapter 1 of this Title is integrated into the single payment scheme, Member States may grant national aid, up to a maximum of EUR 120,75 per hectare per year, to farmers producing the following products: (a) almonds falling within CN codes 0802 11 and 0802 12; (b) hazelnuts or filberts falling within CN codes 0802 21 and 0802 22; (c) walnuts falling within CN codes 0802 31 and 0802 32; (d) pistachios falling within CN codes 0802 50; (e) locust beans falling within CN codes 1212 10 10. 2. The national aid may be paid only for a maximum area of: Member State Maximum area (ha) Belgium 100 Bulgaria 11 984 Germany 1 500 Greece 41 100 Spain 568 200 France 17 300 Italy 130 100 Cyprus 5 100 Luxembourg 100 Hungary 2 900 Netherlands 100 Poland 4 200 Portugal 41 300 Romania 1 645 Slovenia 300 Slovakia 3 100 United Kingdom 100 3. Member States may make the granting of national aid conditional on farmers being members of a producer organisation recognised under Article 125b of Regulation (EC) No 1234/2007. TITLE V IMPLEMENTATION OF DIRECT PAYMENTS IN THE NEW MEMBER STATES CHAPTER 1 General provisions Article 121 Introduction of direct payments In the new Member States other than Bulgaria and Romania, direct payments shall be introduced in accordance with the following schedule of increments expressed as a percentage of the then applicable level of such payments in the Member States other than the new Member States:  60 % in 2009,  70 % in 2010,  80 % in 2011,  90 % in 2012,  100 % as from 2013. In Bulgaria and Romania, direct payments shall be introduced in accordance with the following schedule of increments expressed as a percentage of the then applicable level of such payments in the Member States other than the new Member States:  35 % in 2009,  40 % in 2010,  50 % in 2011,  60 % in 2012,  70 % in 2013,  80 % in 2014,  90 % in 2015,  100 % as from 2016. CHAPTER 2 Single area payment scheme Article 122 Single area payment scheme 1. The new Member States having decided to replace the direct payments, with the exception, for 2009, 2010 and 2011, of the transitional soft fruit payment established in Section 9 of Chapter 1 of Title IV of this Regulation, and, for 2009, of the energy crops payment referred to in Chapter 5 of Title IV of Regulation (EC) No 1782/2003, with a single area payment scheme shall grant aid to farmers in accordance with this Article. 2. The single area payment shall be granted on an annual basis. It shall be calculated by dividing the annual financial envelope established in accordance with Article 123 by the agricultural area of each new Member State established in accordance with Article 124. 3. The single area payment scheme shall be available until 31 December 2013. The new Member States shall notify the Commission of their intention to terminate the application of the scheme by 1 August of the last year of application. 4. After the end of the period of application of the single area payment scheme, the direct payments shall be applied in accordance with the relevant Community rules and on the basis of the quantitative parameters, such as base area, premium ceilings and maximum guaranteed quantities, specified in the 2003 and 2005 Acts of Accession and subsequent Community legislation for each direct payment. The percentage rates set out in Article 121 of this Regulation for the relevant years shall subsequently apply. Article 123 Annual financial envelope 1. For any new Member State, the Commission shall establish an annual financial envelope as the sum of the funds that would be available in respect of the calendar year concerned for granting direct payments in the new Member State. The annual financial envelope shall be established according to the relevant Community rules and on the basis of the quantitative parameters, such as base areas, premium ceilings and maximum guaranteed quantities, specified in the 2003 and 2005 Acts of Accession and subsequent Community legislation for each direct payment. The annual financial envelope shall be adjusted using the relevant percentage specified in Article 121 for the gradual introduction of direct payments, except for the amounts available in accordance with Annex XV or in accordance with the differential between these amounts or the amounts corresponding to the fruit and vegetable sector and those actually applied as referred to in Article 130(1). 2. Where in a given year the single area payments in a new Member State would exceed its annual financial envelope, the national amount per hectare applicable in that new Member State shall be reduced proportionately by applying a reduction coefficient. Article 124 Area under the single area payment scheme 1. The agricultural area of a new Member State other than Bulgaria and Romania under the single area payment scheme shall be the part of its utilised agricultural area which was maintained in good agricultural condition on 30 June 2003, whether or not in production at that date, and, where appropriate, adjusted in accordance with the objective and non-discriminatory criteria to be set by that new Member State after approval by the Commission. For the purposes of this Title, utilised agricultural area shall mean the total area taken up by arable land, permanent grassland, permanent crops and kitchen gardens as established by the Commission for its statistical purposes. For Bulgaria and Romania, the agricultural area under the single area payment scheme shall be the part of its utilised agricultural area which is maintained in good agricultural condition, whether or not in production, where appropriate adjusted in accordance with the objective and non-discriminatory criteria to be set by Bulgaria or Romania after approval by the Commission. 2. For the purpose of granting payments under the single area payment scheme, all agricultural parcels corresponding to the criteria provided for in paragraph 1, as well as agricultural parcels planted with short rotation coppice (CN code ex 0602 90 41) which were maintained in good agricultural condition on 30 June 2003, shall be eligible. However, for Bulgaria and Romania, all agricultural parcels corresponding to the criteria provided for in paragraph 1, as well as agricultural parcels planted with short rotation coppice (CN code ex 0602 90 41), shall be eligible. Except in the case of force majeure or exceptional circumstances, the parcels referred to in the first subparagraph shall be at the farmer's disposal on the date fixed by the Member State which shall be no later than the date fixed in that Member State for amendment of the aid application. The minimum size of eligible area per holding for which payments may be requested shall be 0,3 ha. However, any new Member State may decide, on the basis of objective criteria and after approval by the Commission, to set the minimum size at a higher level not exceeding 1 ha. 3. There shall be no obligation to produce or to employ the factors of production. However, farmers may use the land referred to in paragraph 4 of this Article for any agricultural purpose. In the case of the production of hemp, Article 39 shall apply. 4. Any land benefiting from payments under the single area payment scheme shall be maintained in good agricultural and environmental condition in accordance with Article 6. 5. Any farmer receiving support under the single area payment scheme shall respect the statutory management requirements referred to in Annex II in accordance with the following timetable: (a) requirements referred to in Point A of Annex II shall apply from 1 January 2009; (b) requirements referred to in Point B of Annex II shall apply from 1 January 2011; (c) requirements referred to in Point C of Annex II shall apply from 1 January 2013. 6. For Bulgaria and Romania, the application of Articles 4, 5, 23, 24 and 25 shall be optional until 31 December 2011 insofar as those provisions relate to statutory management requirements. As from 1 January 2012 a farmer receiving payments under the single area payment scheme in those Member States shall fulfil the statutory management requirements referred to in Annex II in accordance with the following timetable: (a) requirements referred to in Point A of Annex II shall apply from 1 January 2012; (b) requirements referred to in Point B of Annex II shall apply from 1 January 2014; (c) requirements referred to in Point C of Annex II shall apply from 1 January 2016. 7. The new Member States may also apply the options provided for in paragraphs 5 and 6 where they decide to terminate the application of the single area payment scheme before the end of the period of application provided for in Article 122(3). 8. The application of the single area payment scheme shall in no way affect the obligation of any new Member State with regard to the implementation of Community rules on the identification and registration of animals as provided for by Regulation (EC) No 1760/2000 and Regulation (EC) No 21/2004. Article 125 Communication The new Member States shall inform the Commission in detail of the measures taken to implement this Chapter, and in particular the measures taken pursuant to Article 123(2). CHAPTER 3 Separate payments and specific support Article 126 Separate sugar payment 1. Where a new Member State has made use of the option provided for by Article 143ba of Regulation (EC) No 1782/2003, it shall grant a separate sugar payment to farmers eligible under the single area payment scheme. This payment shall be granted on the basis of the criteria adopted by the relevant Member States in 2006 and 2007. 2. The separate sugar payment shall be granted within the limits of the ceilings set out in Annex XV. 3. By way of derogation from paragraph 2, each new Member State concerned may decide, by 31 March of the year in respect of which the separate sugar payment is granted and on the basis of objective criteria, to apply for the separate sugar payment a ceiling lower than that listed in Annex XV. Where the sum of the amounts determined in accordance with paragraph 1 exceeds the ceiling decided by the new Member State concerned, the annual amount to be granted to the farmers shall be reduced proportionally. Article 127 Separate fruit and vegetables payment 1. Where a new Member State has made use of the option provided for in Article 143bb of Regulation (EC) No 1782/2003, it shall grant a separate fruit and vegetables payment to farmers eligible under the single area payment scheme. This payment shall be granted in accordance with the criteria adopted by the Member State in 2007. 2. The separate fruit and vegetables payment shall be granted within the limits of the component of the national ceiling referred to in Article 40 of this Regulation corresponding to fruit and vegetables or, where a new Member State made use of the option provided for in Article 143bb(3) of Regulation (EC) No 1782/2003, at a lower ceiling. Article 128 Separate transitional fruit and vegetables payment 1. Where a new Member State has made use of the option provided for in Article 143bc(1) of Regulation (EC) No 1782/2003, it may retain, up to 31 December 2011, up to 50 % of the component of national ceilings referred to in Article 40 of this Regulation corresponding to tomatoes falling within CN code 0702 00 00 in accordance with its decision of 2007. In this case and within the limit of the ceiling fixed in accordance with the procedure referred to in Article 141(2) of this Regulation, the Member State concerned shall make, on a yearly basis, an additional payment to farmers. The additional payment shall be granted to farmers producing tomatoes under the conditions provided for in Section 8 of Chapter 1 of Title IV of this Regulation. 2. Where a new Member State has made use of the option provided for in Article 143bc(2) of Regulation (EC) No 1782/2003, it may retain, in accordance with its decision of 2007: (a) up to 31 December 2010, up to 100 % of the component of national ceilings referred to in Article 40 of this Regulation corresponding to the fruit and vegetable crops other than annual crops listed in the third subparagraph of Article 54(2) of this Regulation; (b) from 1 January 2011 up to 31 December 2012, up to 75 % of the component of national ceilings referred to in Article 40 of this Regulation corresponding to fruit and vegetable crops other than annual crops listed in the third subparagraph of Article 54(2) of this Regulation. In this case and within the limit of the ceiling fixed in accordance with the procedure referred to in Article 141(2) of this Regulation, the Member State concerned shall make, on a yearly basis, an additional payment to farmers. The additional payment shall be granted to farmers producing one or more of the fruit and vegetables products, as determined by the Member State concerned, listed in the third subparagraph of Article 54(2) of this Regulation. 3. The new Member States having made use of the options provided for in Article 143bc of Regulation (EC) No 1782/2003 may decide, by 1 August 2009, to review the decision taken in 2007 with a view either: (a) to integrate all or part of those payments into the single area payment scheme. In this case, by way of derogation from Article 130 of this Regulation, the amounts concerned shall be included in the annual financial envelope referred to in Article 123(1) of this Regulation; or (b) to integrate all or part of those payments into the separate fruit and vegetable payment referred to in Article 127 of this Regulation. In this case, the new payment shall be granted on the basis of objective and non-discriminatory criteria such as those set out in paragraph 2 of point A of Annex IX to this Regulation and in respect of a representative period ending in 2008. Article 129 Separate soft fruit payment 1. By way of derogation from Article 122, the new Member States applying the single area payment scheme may decide, by 1 August 2011, to grant from 2012 a separate soft fruit payment. It shall be granted on the basis of objective and non-discriminatory criteria such as the payments received under the transitional soft fruit payment provided for in Article 98 and in respect of a representative period to be fixed by that Member State but no later than 2008. 2. The separate soft fruit payment shall be granted within the limits of the amounts referred to in Annex XII corresponding to the soft fruit payment. 3. In 2012, Member States applying this Article may grant national aid in addition to the separate soft fruit payment. The total amount of Community and national aid shall not exceed the following ceilings:  Bulgaria: EUR 960 000,  Latvia: EUR 160 000,  Lithuania: EUR 240 000,  Hungary: EUR 680 000,  Poland: EUR 19 200 000. Article 130 Common provisions for the separate payments 1. The funds made available for granting the payment referred to in Articles 126, 127, 128 and 129 shall not be included in the annual financial envelope referred to in Article 123(1). However, where Article 126(3) is applied, the differential between the ceiling listed in Annex XV and that actually applied shall be included in the annual financial envelope referred to in Article 123(1). 2. Article 132 shall not apply to the separate payments referred to in Articles 127, 128 and 129. Except in the case of Bulgaria and Romania, Article 132 shall not apply to the separate payments referred to in Article 126. 3. In the event of actual or anticipated inheritance, the separate sugar payment referred to in Article 126, the separate fruit and vegetables payment referred to in Article 127 and the separate soft fruit payment referred to in Article 129 shall be granted to the farmer who inherited the holding, on condition that this farmer is eligible under the single area payment scheme. Article 131 Specific support 1. The new Member States applying the single area payment scheme may decide, by 1 August 2009, 1 August 2010 or 1 August 2011, to use, from the year following that decision, up to 10 % of their national ceilings referred to in Article 40 to grant support to farmers as set out in Article 68(1) and in accordance with Chapter 5 of Title III, as applicable to them. 2. By way of derogation from Article 68(4)(c), support for measures referred to in Article 68(1)(c) shall take the form of an increase in the per hectare amounts granted under the single area payment scheme. The second subparagraph of Article 68(3) shall not apply to the new Member States applying the single area payment scheme. 3. By way of derogation from Article 69(6), new Member States applying the single area payment scheme referred to in Article 122 shall raise the funds needed to cover the support referred to in paragraph 1 of this Article by: (a) reducing their annual financial envelope referred to in Article 123; and/or (b) making a linear reduction in the direct payments other than the single area payment scheme. 4. The amounts referred to in paragraph 1 of this Article shall be set by the Commission in accordance with the procedure referred to in Article 141(2). These amounts shall be deducted from the annual financial envelopes referred to in Article 123(1) of the new Member States concerned. CHAPTER 4 Complementary national direct payments and direct payments Article 132 Complementary national direct payments and direct payments 1. For the purposes of this Article, CAP-like national scheme shall mean any national direct payment scheme applicable prior to the date of accession of the new Member States under which the support was granted to farmers in respect of production covered by one of the direct payments. 2. The new Member States shall have the possibility, subject to authorisation by the Commission, to complement any direct payments: (a) with regard to all direct payments, up to 30 percentage points above the applicable level referred to in Article 121 in the relevant year. As far as Bulgaria and Romania are concerned, the following shall apply: 65 % of the level of direct payments in the Community as constituted on 30 April 2004 in 2009 and from 2010 up to 50 percentage points above the applicable level referred to in the second paragraph of Article 121 in the relevant year. However, the Czech Republic may complement direct payments in the potato starch sector up to 100 % of the level applicable in the Member States other than the new Member States. For the direct payments referred to in Chapter 7 of Title IV of Regulation (EC) No 1782/2003, the new Member States may complement the direct payments up to 100 %. As far as Bulgaria and Romania are concerned, the following maximum rates shall apply: 95 % in 2009 and 100 % as from 2010; or (b) (i) with regard to direct payments other than the single payment scheme, up to the total level of direct support the farmer would have been entitled to receive, on a product by product basis, in the new Member State in the calendar year 2003 under a CAP-like national scheme increased by 10 percentage points. However, for Lithuania, the reference year shall be the calendar year 2002. For Bulgaria and Romania, the reference year shall be the calendar year 2006. For Slovenia, the increase shall be 25 percentage points; (ii) with regard to the single payment scheme, up to the total amount of complementary national direct aid which may be granted by a new Member State in respect of a given year shall be limited by a specific financial envelope. This envelope shall be equal to the difference between:  the total amount of CAP-like national direct support that would be available in the relevant new Member State in respect of the calendar year 2003 or, in the case of Lithuania, of the calendar year 2002, each time increased by 10 percentage points. However, for Bulgaria and Romania, the reference year shall be the calendar year 2006. For Slovenia, the increase shall be 25 percentage points, and  the national ceiling of that new Member State listed in Annex VIII adjusted, where appropriate, in accordance with Article 51(2). For the purpose of calculating the total amount referred to in the first indent of this subpoint, the national direct payments or their components corresponding to the Community direct payments or their components which were taken into account for calculating the effective ceiling of the new Member State concerned in accordance with Article 40 and Article 51(2) shall be included. For each direct payment concerned, a new Member State may choose to apply either point (a) or (b) of the first subparagraph. The total direct support which a farmer may be granted in the new Member States after accession under the relevant direct payment, including all complementary national direct payments, shall not exceed the level of direct support a farmer would be entitled to receive under the corresponding direct payment then applicable to the Member States in the Member States other than the new Member States, from 2012, taking into account the application of Article 7 in conjunction with Article 10. 3. Cyprus may complement the direct aid paid to a farmer under any direct payments for the support schemes listed in Annex I up to the total level of support the farmer would have been entitled to receive in Cyprus in 2001. The Cypriot authorities shall ensure that the total direct support a farmer is granted after accession in Cyprus under the relevant direct payment, including all complementary national direct payments, in no event exceeds the level of direct support a farmer would be entitled to receive under that direct payment in the relevant year in the Member States other than the new Member States. The total amounts of complementary national aid to be granted shall be those indicated in Annex XVI. The complementary national aid to be granted shall be subject to any adjustments which may be rendered necessary by developments in the CAP. Paragraphs 2 and 5 shall not apply to Cyprus. 4. If a new Member State decides to apply the single area payment scheme, that new Member State may grant complementary national direct aid under the conditions referred to in paragraphs 5 and 8. 5. The total amount of complementary national aid granted in that year when applying the single area payment scheme may be limited by a specific financial envelope per (sub)sector provided that such a (sub)sector specific financial envelope may only relate to: (a) the combined direct payments to the single payment scheme; and/or (b) for 2009, one or more of the direct payments that are excluded or may be excluded from the single payment scheme in accordance with Article 70(2) of Regulation (EC) No 1782/2003 or may be subject to partial implementation as referred to in Article 64(2) of that Regulation; (c) from 2010, one or more of the direct payments that may be subject to partial implementation or specific support as provided for in Article 51(2) and Article 68 of this Regulation. This envelope shall be equal to the difference between: (a) the total amount of support per (sub)sector resulting from the application of point (a) or (b) of the first subparagraph of paragraph 2, as appropriate; and (b) the total amount of direct support that would be available in the relevant new Member State for the same (sub)sector in the year concerned under the single area payment scheme. 6. The new Member State may decide, on the basis of objective criteria and after authorisation by the Commission, on the amounts of complementary national aid to be granted. 7. The authorisation by the Commission shall: (a) where point (b) of the first subparagraph of paragraph 2 applies, specify the relevant CAP-like national direct payment schemes; (b) define the level up to which the complementary national aid may be paid, the rate of the complementary national aid and, where appropriate, the conditions for the granting thereof; (c) be granted subject to any adjustments which may be rendered necessary by developments in the CAP. 8. No complementary national payments or aid shall be granted for agricultural activities in respect of which direct payments are not provided for in the Member States other than the new Member States. Article 133 State aid in Cyprus Cyprus may, in addition to the complementary national direct payments, grant transitional and digressive national aid until the end of 2012. This State aid shall be granted in a form similar to Community aid, such as decoupled payments. Taking into account the nature and amount of national support granted in 2001, Cyprus may grant State aid to the (sub)sectors listed in Annex XVII and up to the amounts specified in that Annex. The State aid to be granted shall be subject to any adjustments which may be rendered necessary by developments in the CAP. Should such adjustments prove necessary, the amount of the aid or the conditions for the granting thereof shall be amended on the basis of a decision by the Commission. Cyprus shall submit an annual report to the Commission on the implementation of the State aid measures, indicating the forms of aid and amounts per (sub)sector. TITLE VI FINANCIAL TRANSFERS Article 134 Financial transfer for restructuring in the cotton regions An amount of EUR 22 000 000 shall be available per calendar year as additional Community support for measures in cotton producing regions under rural development programming financed under the EAFRD. Article 135 Financial transfer for restructuring in the tobacco regions As from the financial year 2011, an amount of EUR 484 000 000 shall be available as additional Community support for measures in tobacco producing regions under rural development programming financed under the EAFRD for those Member States in which the tobacco producers received aid in accordance with Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco (36) during 2000, 2001 and 2002. Article 136 Transfer to EAFRD Member States may decide, by 1 August 2009, to make an amount to be calculated in accordance with Article 69(7) available from the financial year 2011 for Community support under rural development programming and financing under the EAFRD instead of having recourse to Article 69(6)(a). TITLE VII IMPLEMENTING, TRANSITIONAL AND FINAL PROVISIONS CHAPTER 1 Implementing provisions Article 137 Confirmation of payment entitlements 1. Payment entitlements allocated to farmers before 1 January 2009 shall be deemed legal and regular as from 1 January 2010. 2. Paragraph 1 shall not apply to payment entitlements allocated to farmers on the basis of factually incorrect applications except in cases where the error could not reasonably have been detected by the farmer. 3. Paragraph 1 of this Article shall not prejudice the Commission's power to take decisions referred to in Article 31 of Regulation (EC) No 1290/2005 in relation to expenditure incurred for payments granted in respect of any calendar year up to 2009 included. Article 138 Application to the outermost regions Titles III and IV shall not apply to the French overseas departments, to the Azores and Madeira nor to the Canary Islands. Article 139 State aid By way of derogation from Article 180 of Regulation (EC) No 1234/2007 and Article 3 of Council Regulation (EC) No 1184/2006 of 24 July 2006 applying certain rules of competition to the production of, and trade in, agricultural products (37), Articles 87, 88 and 89 of the Treaty shall not apply to payments made under Articles 41, 57, 64, 68, 69, 70 and 71, Article 82(2), Article 86, Article 98(4), Article 111(5), Article 120, Article 129(3) and Articles 131, 132 and 133 of this Regulation by Member States in conformity with this Regulation. Article 140 Transmission of information to the Commission Member States shall inform the Commission in detail of the measures taken to implement this Regulation and, in particular, those relating to Articles 6, 12, 28, 41, 45, 46, 47, 48, 51, 57, 58, 68, 69, 70, 71, 72 and 131. Article 141 Management Committee for Direct Payments 1. The Commission shall be assisted by a Management Committee for Direct Payments. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period provided for in Article 4(3) of Decision 1999/468/EC shall be set at one month. Article 142 Implementing rules In accordance with the procedure referred to in Article 141(2), detailed rules shall be adopted for the implementation of this Regulation. They shall include in particular: (a) detailed rules relating to the establishment of a farm advisory system; (b) detailed rules relating to the criteria for the allocation of amounts made available by the application of modulation; (c) detailed rules for the granting of aid provided for in this Regulation, including eligibility conditions, dates of application and payment and control provisions as well as for checking and establishing entitlement to the aids including any necessary exchange of data with the Member States, and for the establishment of the overrun of the base areas or maximum guaranteed areas as well as detailed rules concerning the determination of the retention period, the withdrawal and reallocation of unused premium rights established under Sections 10 and 11 of Chapter 1 of Title IV; (d) with regard to the single payment scheme, detailed rules relating in particular to the establishment of the national reserve, the transfer of payment entitlements, the definition of permanent crops, permanent pastures and grassland, the options provided for in Chapters 2 and 3 of Title III and the integration of coupled payments provided for in Chapter 4 of Title III; (e) detailed rules relating to the implementation of the provisions in Title V; (f) detailed rules relating to the inclusion of fruit and vegetables, ware potatoes and nurseries support into the single payment scheme, including the application procedure in the first year of implementation, and relating to the payments referred to in Sections 8 and 9 of Chapter 1 of Title IV; (g) detailed rules relating to the inclusion of wine support into the single payment scheme, including the application procedure in the first year of implementation, in accordance with Regulation (EC) No 479/2008; (h) with regard to hemp, detailed rules relating to the specific control measures and methods for determining tetrahydrocannabinol levels; (i) such amendments to Annex I as may become necessary, taking into account the criteria set out in Article 1; (j) such amendments to Annexes V and IX as may become necessary, taking into account in particular new Community legislation; (k) the basic features of the identification system for agricultural parcels and their definition; (l) any amendments which may be made to the aid application and exemption from the requirement to submit an aid application; (m) rules on the minimum amount of information to be included in the aid applications; (n) rules on the administrative controls, on the on-the-spot checks and on the checks by remote sensing; (o) rules on the application of reductions and exclusions from payments in the event of non-compliance with the obligations referred to in Articles 4 and 22, including cases of non-application of reductions and exclusions; (p) such amendments to Annex VI as may become necessary, taking into account the criteria set out in Article 26; (q) communications between the Member States and the Commission; (r) measures which are both necessary and duly justified to resolve, in an emergency, practical and specific problems, in particular those relating to the implementation of Chapter 4 of Title II and Chapters 2 and 3 of Title III; such measures may derogate from certain parts of this Regulation, but only to the extent, and for such a period as is, strictly necessary; (s) with regard to cotton, detailed rules in respect of: (i) the calculation of the reduction in the aid provided for in Article 90(4); (ii) the approved inter-branch organisations, in particular their financing and a control and sanction system. CHAPTER 2 Transitional and final provisions Article 143 Amendments of Regulation (EC) No 1290/2005 Regulation (EC) No 1290/2005 is amended as follows: 1. Article 12(2) shall be replaced by the following: 2. The Commission shall set the amounts which, pursuant to Articles 9, 10(4), 134, 135 and 136 of Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers (38), Article 4(1) of Council Regulation (EC) No 378/2007 of 27 March 2007 laying down rules for voluntary modulation of direct payments provided for in Regulation (EC) No 1782/2003 (39) and Article 23(2) of Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine (40), are made available to the EAFRD. 2. Article 18(3) shall be replaced by the following: 3. National ceilings for direct payments referred to in Article 8(2) of Regulation (EC) No 73/2009, corrected by the adjustments laid down in Article 11(1) of that Regulation, shall be deemed to be financial ceilings in euro.. Article 144 Amendments of Regulation (EC) No 247/2006 Regulation (EC) No 247/2006 is amended as follows: 1. Article 23(2) shall be replaced by the following: 2. The Community shall finance the measures provided for in Titles II and III of this Regulation up to an annual maximum as follows: (EUR million) Financial year 2007 Financial year 2008 Financial year 2009 Financial year 2010 Financial year 2011 and subsequent French overseas departments 126,6 262,6 269,4 273,0 278,41 Azores and Madeira 77,9 86,98 87,08 87,18 106,21 Canary Islands 127,3 268,4 268,4 268,4 268,42 2. The following Article shall be inserted: Article 24b 1. By 1 August 2009, Member States shall submit to the Commission the draft amendments to their overall programme to reflect the changes made to Article 23(2) by Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers (41). 2. The Commission shall evaluate the amendments submitted and decide on their approval within four months of their submission in accordance with the procedure referred to in Article 26(2). The amendments shall apply from 1 January 2010. Article 145 Amendments of Regulation (EC) No 378/2007 Regulation (EC) No 378/2007 is amended as follows: 1. Article 1 shall be amended as follows: (a) paragraph 3 shall be replaced by the following: 3. Reductions under voluntary modulation shall be made on the same basis of calculation as that applicable to modulation pursuant to Article 7 of Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers (41). (b) the following paragraph shall be added: 5. The modulation rates applicable to a farmer resulting from the application of Article 7 of Regulation (EC) No 73/2009 reduced by 5 percentage points shall be deducted from the rate of voluntary modulation applied by Member States pursuant to paragraph 4 of this Article. Both the percentage to be deducted and the final voluntary modulation rate shall be equal to or higher than 0.; 2. In Article 3(1), point (a) shall be replaced by the following: (a) by derogation from Article 1(3) of this Regulation, to apply the reductions under modulation on the basis of calculation applicable to modulation pursuant to Article 7 of Regulation (EC) No 73/2009, without taking into account the exclusion of EUR 5 000 provided for in paragraph 1 of that Article; and/or. Article 146 Repeals 1. Regulation (EC) No 1782/2003 is hereby repealed. However, Articles 20(2), 64(2), 66, 67, 68, 68a, 68b, 69, 70(1)(b) and (2) and Chapters 1 (durum wheat), 5 (energy crops), 7 (dairy premium), 10 (arable crops area payment), 10b (aid for olive groves), 10c (tobacco production aid) and 10d (hops area payment) of Title IV of that Regulation shall continue to apply for 2009. 2. The references made in this Regulation to Regulation (EC) No 1782/2003 shall be understood as referring to that Regulation such as it was in force before its repeal. References made in other acts to Regulation (EC) No 1782/2003 shall be construed as being made to this Regulation and shall be read in accordance with the correlation table set out in Annex XVIII. Article 147 Transitional rules The Commission, in accordance with the procedure referred to in Article 141(2), may adopt the measures required to facilitate the transition from the arrangements provided for in Regulation (EC) No 1782/2003 to those established by this Regulation. Article 148 Transitional arrangements for the new Member States Where transitional measures are necessary in order to facilitate, for the new Member States, the transition from the single area payment scheme to the single payment scheme and other aid schemes referred to in Titles III and IV, such measures shall be adopted in accordance with the procedure referred to in Article 141(2). Article 149 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2009. However: (a) Article 138 shall apply from 1 January 2010; (b) the standards on establishment/and or retention of habitats, compliance with authorisation procedures in case of use of water for irrigation and the specification of landscape features, as provided for in Annex III, shall apply from 1 January 2010; (c) the standard on establishment of buffer strips along water courses, as provided for in Annex III, shall apply from 1 January 2010 at the earliest and by 1 January 2012 at the latest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 2009. For the Council The President P. GANDALOVIÃ  (1) Opinion of 19 November 2008 (not yet published in the Official Journal). (2) Opinion of 23 October 2008 (not yet published in the Official Journal). Opinion delivered following non-compulsory obligation. (3) Opinion of 8 October 2008 (not yet published in the Official Journal). Opinion delivered following non-compulsory obligation. (4) OJ L 270, 21.10.2003, p. 1. (5) Council Decision 2002/358/EC of 25 April 2002 concerning the approval, on behalf of the European Community, of the Kyoto Protocol to the United Nations Framework convention on Climate change and the joint fulfilment of commitments thereunder (OJ L 130, 15.5.2002, p. 1). (6) OJ L 299, 16.11.2007, p. 1. (7) OJ L 277, 21.10.2005, p. 1. (8) OJ L 95, 5.4.2007, p. 1. (9) OJ L 209, 11.8.2005, p. 1. (10) OJ L 63, 23.6.2007, p. 17. (11) See page 1 of this Official Journal. (12) OJ L 204, 11.8.2000, p. 1. (13) OJ L 5, 9.1.2004, p. 8. (14) OJ L 58, 28.2.2006, p. 42. (15) OJ L 42, 14.2.2006, p. 1. (16) OJ L 184, 17.7.1999, p. 23. (17) OJ C 139, 14.6.2006, p. 1. (18) OJ L 323, 28.11.2002, p. 48. (19) OJ L 213, 8.8.2008, p. 31. (20) OJ L 103, 25.4.1979, p. 1. (21) OJ L 206, 22.7.1992, p. 7. (22) OJ L 327, 22.12.2000, p. 1. (23) OJ L 160, 26.6.1999, p. 80. (24) OJ L 148, 6.6.2008, p. 1. (25) OJ L 297, 21.11.1996, p. 29. (26) OJ L 297, 21.11.1996, p. 49. (27) OJ L 93, 31.3.2006, p. 1. (28) OJ L 93, 31.3.2006, p. 12. (29) OJ L 189, 20.7.2007, p. 1. (30) OJ L 3, 5.1.2008, p. 1. (31) OJ L 224, 18.8.1990, p. 19. (32) OJ L 58, 28.2.2006, p. 1. (33) OJ L 210, 31.7.2006, p. 25. (34) OJ L 125, 23.5.1996, p. 3. (35) OJ L 125, 23.5.1996, p. 10. (36) OJ L 215, 30.7.1992, p. 70. (37) OJ L 214, 4.8.2006, p. 7. (38) OJ L 30, 31.1.2009, p. 16. (39) OJ L 95, 5.4.2007, p. 1. (40) OJ L 148, 6.6.2008, p. 1.; (41) OJ L 30, 31.1.2009, p. 16. ANNEX I List of support schemes Sector Legal base Notes Single payment Title III of this Regulation Decoupled payment Single area payment scheme Title V, Chapter 2 of this Regulation Decoupled payment replacing all the direct payments listed in this Annex, except separate payments Durum wheat Title IV, Chapter 1 of Regulation (EC) No 1782/2003 (1) Area payment Protein crops Title IV, Chapter 1, Section 3 of this Regulation Area payment Rice Title IV, Chapter 1, Section 1 of this Regulation Area payment Nuts Title IV, Chapter 1, Section 4 of this Regulation Area payment Energy crops Title IV, Chapter 5 of Regulation (EC) No 1782/2003 (1) Area payment Starch potatoes Title IV, Chapter 1, Section 2 of this Regulation Production aid for growers Seeds Title IV, Chapter 1, Section 5 of this Regulation Production aid Arable crops Title IV, Chapter 10 of Regulation (EC) No 1782/2003 (1) Area payment Sheepmeat and goatmeat Title IV, Chapter 1, Section 10 of this Regulation Ewe and goat premiums Beef and veal Title IV, Chapter 1, Section 11 of this Regulation Special premium, suckler cow premium (including when paid for heifers and including the additional national suckler cow premium when part-financed), and slaughter premium Specific types of farming and quality production Article 69 of Regulation (EC) No 1782/2003 (1) Specific support Title III, Chapter 5 of this Regulation Olive groves Title IV, Chapter 10b of Regulation (EC) No 1782/2003 (1) Area aid Silkworms Article 111 of Regulation (EC) No 1234/2007 Aid to encourage rearing Tobacco Title IV, Chapter 10c of Regulation (EC) No 1782/2003 (1) Production aid Hops Title IV, Chapter 10d of Regulation (EC) No 1782/2003 (1) Area aid Sugar beet, cane and chicory used for the production of sugar or inulin syrup Article 126 of this Regulation Decoupled payments Sugar beet and cane used for the production of sugar Title IV, Chapter 1, Section 7 of this Regulation Production aid Fruit and vegetables delivered for processing Title IV, Chapter 1, Section 8 of this Regulation Transitional fruit and vegetables payments Strawberries and raspberries delivered for processing Title IV, Chapter 1, Section 9 of this Regulation Transitional soft fruit payment Fruit and vegetables Article 127 of this Regulation Separate fruit and vegetables payment Posei Title III of Regulation (EC) No 247/2006 Direct payments under measures established in the programmes Aegean islands Chapter 3 of Regulation (EC) No 1405/2006 Direct payments under measures established in the programmes Cotton Title IV, Chapter 1, Section 6 of this Regulation Area payment (1) Only for 2009. ANNEX II Statutory management requirements referred to in Articles 4 and 5 Point A. Environment 1. Council Directive 79/409/EEC of 2 April 1979 on the conservation of wild birds (OJ L 103, 25.4.1979, p. 1) Article 3(1), Article 3(2)(b), Article 4(1), (2) and (4) and Article 5(a), (b) and (d) 2. Council Directive 80/68/EEC of 17 December 1979 on the protection of groundwater against pollution caused by certain dangerous substances (OJ L 20, 26.1.1980, p. 43) Articles 4 and 5 3. Council Directive 86/278/EEC of 12 June 1986 on the protection of the environment, and in particular of the soil, when sewage sludge is used in agriculture (OJ L 181, 4.7.1986, p. 6) Article 3 4. Council Directive 91/676/EEC of 12 December 1991 concerning the protection of waters against pollution caused by nitrates from agricultural sources (OJ L 375, 31.12.1991, p. 1) Articles 4 and 5 5. Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild flora and fauna (OJ L 206, 22.7.1992, p. 7) Article 6 and Article 13(1)(a) Public and animal health Identification and registration of animals 6. Council Directive 2008/71/EC of 15 July 2008 on identification and registration of pigs (OJ L 213, 8.8.2005, p. 31) Articles 3, 4 and 5 7. Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (OJ L 204, 11.8.2000, p. 1) Articles 4 and 7 8. Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals (OJ L 5, 9.1.2004, p. 8) Articles 3, 4 and 5 Point B. Public, animal and plant health 9. Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (OJ L 230, 19.8.1991, p. 1) Article 3 10. Council Directive 96/22/EC of 29 April 1996 concerning the prohibition on the use in stockfarming of certain substances having a hormonal or thyrostatic action and of beta-agonists (OJ L 125, 23.5.1996, p. 3) Article 3(a), (b), (d) and (e) and Articles 4, 5 and 7 11. Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1) Articles 14 and 15, Article 17(1) (1) and Articles 18, 19 and 20 12. Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1) Articles 7, 11, 12, 13 and 15 Notification of diseases 13. Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease (OJ L 315, 26.11.1985, p. 11) Article 3 14. Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (OJ L 62, 15.3.1993, p. 69) Article 3 15. Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (OJ L 327, 22.12.2000, p. 74) Article 3 Point C. Animal welfare 16. Council Directive 91/629/EEC of 19 November 1991 laying down minimum standards for the protection of calves (OJ L 340, 11.12.1991, p. 28) Articles 3 and 4 17. Council Directive 91/630/EEC of 19 November 1991 laying down minimum standards for the protection of pigs (OJ L 340, 11.12.1991, p. 33) Article 3 and Article 4(1) 18. Council Directive 98/58/EC of 20 July 1998 concerning the protection of animals kept for farming purposes (OJ L 221, 8.8.1998, p. 23) Article 4 (1) As implemented in particular by:  Regulation (EEC) No 2377/90: Articles 2, 4 and 5,  Regulation (EC) No 852/2004: Article 4(1) and Annex I part A (II 4 (g, h, j), 5 (f, h), 6; III 8 (a, b, d, e), 9 (a, c)),  Regulation (EC) No 853/2004: Article 3(1) and Annex III Section IX Chapter 1 (I-1 b, c, d, e; I-2 a (i, ii, iii), b (i, ii), c; I-3; I-4; I-5; II-A 1, 2, 3, 4; II-B 1(a, d), 2, 4 (a, b)), Annex III Section X Chapter 1(1),  Regulation (EC) No 183/2005: Article 5(1) and Annex I, part A (I-4 e, g; II-2 a, b, e), Article 5(5) and Annex III (1, 2), Article 5(6), and  Regulation (EC) No 396/2005: Article 18. ANNEX III Good agricultural and environmental condition referred to in Article 6 Issue Compulsory standards Optional standards Soil erosion: Protect soil through appropriate measures  Minimum soil cover  Retain terraces  Minimum land management reflecting site-specific conditions Soil organic matter: Maintain soil organic matter levels through appropriate practices  Arable stubble management  Standards for crop rotations Soil structure: Maintain soil structure through appropriate measures  Appropriate machinery use Minimum level of maintenance: Ensure a minimum level of maintenance and avoid the deterioration of habitats  Retention of landscape features, including, where appropriate, hedges, ponds, ditches trees in line, in group or isolated and field margins  Minimum livestock stocking rates or/and appropriate regimes  Establishment and/or retention of habitats  Avoiding the encroachment of unwanted vegetation on agricultural land  Prohibition of the grubbing up of olive trees  Protection of permanent pasture  Maintenance of olive groves and vines in good vegetative condition Protection and management of water: Protect water against pollution and run-off, and manage the use of water  Establishment of buffer strips along water courses (1)  Where use of water for irrigation is subject to authorisation, compliance with authorisation procedures (1) Note: The GAEC buffer strips must respect, both within and outside vulnerable zones designated pursuant to Article 3(2) of Directive 91/676/EEC, at least the requirements relating to the conditions for land application of fertiliser near water courses, referred to in point A.4 of Annex II to Directive 91/676/EEC to be applied in accordance with the action programmes of Member States established under Article 5(4) of Directive 91/676/EEC. ANNEX IV (EUR million) Calendar year 2009 2010 2011 2012 Belgium 583,2 575,4 570,8 569,0 Czech Republic 825,9 Denmark 987,4 977,3 968,9 964,3 Germany 5 524,8 5 445,2 5 399,7 5 372,2 Estonia 92,0 Ireland 1 283,1 1 272,4 1 263,8 1 255,5 Greece 2 561,4 2 365,1 2 358,9 2 343,8 Spain 5 018,3 5 015,5 4 998,3 5 010,3 France 8 064,4 7 943,7 7 876,2 7 846,8 Italy 4 345,9 4 147,9 4 121,0 4 117,9 Cyprus 49,1 Latvia 133,9 Lithuania 346,7 Luxembourg 35,6 35,2 35,1 34,7 Hungary 1 204,5 Malta 5,1 Netherlands 836,9 829,1 822,5 830,6 Austria 727,6 722,4 718,8 715,5 Poland 2 787,1 Portugal 557,7 545,0 545,0 545,0 Slovenia 131,5 Slovakia 357,9 Finland 550,0 544,5 541,4 539,2 Sweden 733,1 726,5 721,1 717,5 United Kingdom 3 373,1 3 345,6 3 339,6 3 336,1 ANNEX V List of cereals referred to in Article 9(3) CN code Description Cereals 1001 10 00 Durum wheat 1001 90 Other wheat and meslin other than durum wheat 1002 00 00 Rye 1003 00 Barley 1004 00 00 Oats 1005 Maize 1007 00 Grain sorghum 1008 Buckwheat, millet and canary seed; other cereals 0709 90 60 Sweet corn ANNEX VI Compatible support schemes referred to in Article 26 Sector Legal base Less-favoured areas and areas with environmental restrictions Article 13(a), Article 14(1), the first two indents of Article 14(2), Articles 15 and 17 to 20, Article 51(3) and Article 55(4) of Regulation (EC) No 1257/1999 Measures targeting the sustainable use of agricultural land through: natural handicap payments to farmers in mountain areas Article 36(a)(i) of Regulation (EC) No 1698/2005 payments to farmers in areas with handicaps, other than mountain areas Article 36(a)(ii) of Regulation (EC) No 1698/2005 Natura 2000 payments and payments linked to Directive 2000/60/EC Article 36(a)(iii) of Regulation (EC) No 1698/2005 agri-environment payments Article 36(a)(iv) of Regulation (EC) No 1698/2005 Measures targeting the sustainable use of forestry land through: first afforestation of agricultural land Article 36(b)(i) of Regulation (EC) No 1698/2005 Natura 2000 payments Article 36(b)(iv) of Regulation (EC) No 1698/2005 forest-environment payments Article 36(b)(v) of Regulation (EC) No 1698/2005 Wine Article 117 of Regulation (EC) No 479/2008 ANNEX VII Coefficients to be applied under Article 28(1) Member State Limit for the EUR threshold (Article 28(1)(a)) Limit for the hectare threshold (Article 28(1)(b)) Belgium 400 2 Bulgaria 200 0,5 Czech Republic 200 5 Denmark 300 5 Germany 300 4 Estonia 100 3 Ireland 200 3 Greece 400 0,4 Spain 300 2 France 300 4 Italy 400 0,5 Cyprus 300 0,3 Latvia 100 1 Lithuania 100 1 Luxemburg 300 4 Hungary 200 0,3 Malta 500 0,1 Netherlands 500 2 Austria 200 2 Poland 200 0,5 Portugal 200 0,3 Romania 200 0,3 Slovenia 300 0,3 Slovakia 200 2 Finland 200 3 Sweden 200 4 United Kingdom 200 5 ANNEX VIII National ceilings referred to in Article 40 Table 1 (EUR 1000) Member State 2009 2010 2011 2012 2013 2014 2015 2016 and subsequent years Belgium 614 179 611 805 611 805 614 855 614 855 614 855 614 855 614 855 Denmark 1 030 478 1 030 478 1 030 478 1 049 002 1 049 002 1 049 002 1 049 002 1 049 002 Germany 5 770 254 5 771 977 5 771 977 5 852 908 5 852 908 5 852 908 5 852 908 5 852 908 Greece 2 380 713 2 211 683 2 214 683 2 232 533 2 216 533 2 216 533 2 216 533 2 216 533 Spain 4 858 043 5 091 044 5 108 650 5 282 193 5 139 444 5 139 444 5 139 444 5 139 444 France 8 407 555 8 420 822 8 420 822 8 521 236 8 521 236 8 521 236 8 521 236 8 521 236 Ireland 1 342 268 1 340 521 1 340 521 1 340 869 1 340 869 1 340 869 1 340 869 1 340 869 Italy 4 143 175 4 207 177 4 227 177 4 370 024 4 370 024 4 370 024 4 370 024 4 370 024 Luxembourg 37 518 37 536 37 646 37 671 37 084 37 084 37 084 37 084 Netherlands 853 090 853 090 853 090 897 751 897 751 897 751 897 751 897 751 Austria 745 561 745 235 745 235 751 606 751 606 751 606 751 606 751 606 Portugal 608 751 589 499 589 499 605 962 605 962 605 962 605 962 605 962 Finland 566 801 565 520 565 520 570 548 570 548 570 548 570 548 570 548 Sweden 763 082 763 082 763 082 770 906 770 906 770 906 770 906 770 906 United Kingdom 3 985 895 3 975 916 3 975 973 3 988 042 3 987 922 3 987 922 3 987 922 3 987 922 Table 2 (1) Bulgaria 287 399 336 041 416 372 499 327 580 087 660 848 741 606 814 295 Czech Republic 559 622 654 241 739 941 832 144 909 313 909 313 909 313 909 313 Estonia 60 500 71 603 81 703 92 042 101 165 101 165 101 165 101 165 Cyprus 31 670 38 928 43 749 49 146 53 499 53 499 53 499 53 499 Latvia 90 016 105 368 119 268 133 978 146 479 146 479 146 479 146 479 Lithuania 230 560 271 029 307 729 346 958 380 109 380 109 380 109 380 109 Hungary 807 366 947 114 1 073 824 1 205 037 1 318 975 1 318 975 1 318 975 1 318 975 Malta 3 752 4 231 4 726 5 137 5 102 5 102 5 102 5 102 Poland 1 877 107 2 192 294 2 477 294 2 788 247 3 044 518 3 044 518 3 044 518 3 044 518 Romania 623 399 729 863 907 473 1 086 608 1 264 472 1 442 335 1 620 201 1 780 406 Slovenia 87 942 103 389 117 406 131 537 144 236 144 236 144 236 144 236 Slovakia 240 014 280 364 316 964 355 242 388 176 388 176 388 176 388 176 (1) Ceilings calculated taking into account of the schedule of increments provided for in Article 121. ANNEX IX Payment entitlements referred to in Article 33(1)(b)(iii) A. Fruit and vegetables, ware potatoes and nurseries 1. For the purposes of this Annex, fruit and vegetables shall mean the products listed in Article 1(1)(i) and (j) of Regulation (EC) No 1234/2007, and ware potatoes shall mean potatoes of CN code 0701 other than those intended for the manufacture of potato starch for which aid is granted under Article 77 of this Regulation. Farmers shall receive a payment entitlement per hectare which is calculated by dividing the reference amount referred in point 2 by the number of hectares as calculated in accordance with point 3. 2. Member States shall determine the amount to be included in the reference amount of each farmer on the basis of objective and non-discriminatory criteria such as: (a) the amount of market support received, directly or indirectly, by the farmer in respect of fruit and vegetables, ware potatoes and nurseries; (b) the area used to produce fruit and vegetables, ware potatoes and nurseries; (c) the amount of fruit and vegetables produced, ware potatoes and nurseries, in respect of a representative period which could be different for each product, of one or more marketing years starting from the marketing year ending in 2001 and, in the case of the new Member States, from the marketing year ending in 2004, up to the marketing year ending in 2007. The application of the criteria in this point may be varied between different fruit and vegetable products, ware potatoes and nurseries, if duly justified on an objective basis. On the same basis, Member States may decide not to determine the amounts to be included in the reference amount and the applicable hectares under this point before the end of a transitional three-year period ending on 31 December 2010. 3. Member States shall calculate the applicable hectares on the basis of objective and non-discriminatory criteria such as the areas referred to in point (b) of the first subpoint of point 2. 4. A farmer whose production was adversely affected during the representative period referred to in point 2 by a case of force majeure or exceptional circumstances occurring before or during that reference period shall be entitled to request that the reference amount referred to in point 2 be calculated on the basis of the calendar year or years in the representative period not affected by the case of force majeure or exceptional circumstances. 5. If the whole reference period was affected by the case of force majeure or exceptional circumstances, the Member State concerned shall calculate the reference amount on the basis of the closest marketing year prior to the representative period chosen in accordance with point 3. In such case, point 1 shall apply mutatis mutandis. 6. A case of force majeure or exceptional circumstances, with relevant evidence to the satisfaction of the competent authority, shall be notified by the farmer concerned in writing to the authority within a deadline to be fixed by each Member State. B. Wine (grubbing up) Farmers who participate in the grubbing up scheme laid down in Chapter 3 of Title V of Regulation (EC) No 479/2008 shall be allocated, in the year following the grubbing up, payment entitlements equal to the number of hectares for which they have received a grubbing up premium. The unit value of these payment entitlements shall be equal to the regional average of the value of the payment entitlements of the corresponding region. However, the unit value shall in any case not exceed EUR 350/ha. By way of derogation from the first subpoint, where the hectares for which a farmer has received the grubbing up premium had previously been taken into account for the allocation of payment entitlements, the value of the payment entitlements held by the farmer concerned shall be increased by the amount resulting from the multiplication of the number of hectares grubbed up referred to in the first subpoint with the unit value referred to in the second subpoint. C. Wine (transfer from support programmes) Where Member States choose to provide support in accordance with Article 9 of Regulation (EC) No 479/2008, they shall establish a reference amount for each farmer as well as the applicable hectares: (a) on the basis of objective and non-discriminatory criteria; (b) in respect of a representative reference period of one or more wine years starting from the wine year 2005/2006. However, the reference criteria used to establish the reference amount and applicable hectares shall not be based on a reference period including wine years after the wine year 2007/2008 where the transfer in support programmes concerns compensation to farmers who have previously received support for potable alcohol distillation or have been the economic beneficiaries of the support for the use of concentrated grape must to enrich wine under Regulation (EC) No 479/2008; (c) which shall not exceed the overall available amount for this measure referred to in Article 6(e) of Regulation (EC) No 479/2008. Farmers shall receive a payment entitlement per hectare which is calculated by dividing the abovementioned reference amount by the number of applicable hectares. ANNEX X Components of the national ceilings referred to in Article 54 1. The component of the national ceilings referred to in Article 54(1) corresponding to tomatoes shall be as follows: Member State Amount (EUR million per calendar year) Bulgaria 5,394 Czech Republic 0,414 Greece 35,733 Spain 56,233 France 8,033 Italy 183,967 Cyprus 0,274 Malta 0,932 Hungary 4,512 Romania 1,738 Poland 6,715 Portugal 33,333 Slovakia 1,018 2. The component of the national ceilings referred to in Article 54(2) corresponding to fruit and vegetable crops other than annual crops shall be as follows: Member State Amount (EUR million per calendar year) Bulgaria 0,851 Czech Republic 0,063 Greece 153,833 Spain 110,633 France 44,033 Italy 131,700 Cyprus in 2009: 4,856 in 2010: 4,919 in 2011: 4,982 in 2012: 5,045 Hungary 0,244 Romania 0,025 Portugal 2,900 Slovakia 0,007 ANNEX XI Integration of coupled support into the single payment scheme as referred to in Article 63 1. (a) From 2010, the specific quality premium for durum wheat provided for in Chapter 1 of Title IV of Regulation (EC) No 1782/2003; (b) from 2012 at the latest, the protein crop premium provided for in Section 3 of Chapter 1 of Title IV of this Regulation; (c) from 2012 at the latest, the crop specific payment for rice provided for in Section 1 of Chapter 1 of Title IV of this Regulation; (d) from 2012 at the latest, the area payment for nuts provided for in Section 4 of Chapter 1 of Title IV of this Regulation; (e) from 2012 at the latest, the production aid for starch potato growers provided for in Section 2 of Chapter 1 of Title IV of this Regulation. 2. (a) From 2012, the aid for processing dried fodder provided for in Subsection I of Section I of Chapter 4 of Title I of Part II of Regulation (EC) No 1234/2007; (b) from 2012, the aid for processing flax and hemp grown for fibre provided for in Subsection II of Section I of Chapter 4 of Title I of Part II of Regulation (EC) No 1234/2007; (c) from 2012, the potato starch premium provided for in Article 95a of Regulation (EC) No 1234/2007; (d) from 2012, the transitional soft fruit payment provided for in Section 9 of Chapter 1 of Title IV of this Regulation. 3. From 2010, where a Member State granted the: (a) arable crops area payment provided for in Chapter 10 of Title IV of Regulation (EC) No 1782/2003; (b) aid for olive groves provided for in Chapter 10b of Title IV of Regulation (EC) No 1782/2003; (c) hops area aid provided for in Chapter 10d of Title IV of Regulation (EC) No 1782/2003. From 2012 at the latest, where a Member State granted the: (a) seed aid provided for in Section 5 of Chapter 1 of Title IV of this Regulation; (b) the beef and veal payments, except the suckler cow premium provided for in Article 53 of this Regulation. 4. As from 2010, where a Member State in application of Article 51(1) of this Regulation no longer grants the following payments or where it decides to grant them at a lower level: (a) the sheep and goat payments referred to in Article 67 of Regulation (EC) No 1782/2003; (b) the beef and veal payments referred to in Article 68 of Regulation (EC) No 1782/2003 or in Article 53(2) of this Regulation, in case of application of the second subparagraph of Article 51(1) of this Regulation; (c) the transitional fruit and vegetable payments referred to in Article 68b of Regulation (EC) No 1782/2003. ANNEX XII Integration of coupled support into the single payment scheme as referred to in Article 64 Dried fodder (Regulation (EC) No 1234/2007) (EUR 1000) Member State 2012 2013 2014 2015 2016 and subsequent years Denmark 2 779 2 779 2 779 2 779 2 779 Germany 8 475 8 475 8 475 8 475 8 475 Ireland 132 132 132 132 132 Greece 1 238 1238 1 238 1 238 1 238 Spain 43 725 43 725 43 725 43 725 43 725 France 35 752 35 752 35 752 35 752 35 752 Italy 22 605 22 605 22 605 22 605 22 605 Netherlands 5 202 5 202 5 202 5 202 5 202 Austria 64 64 64 64 64 Portugal 69 69 69 69 69 Finland 10 10 10 10 10 Sweden 180 180 180 180 180 United Kingdom 1 478 1 478 1 478 1 478 1 478 Czech Republic 922 922 922 922 922 Lithuania 21 21 21 21 21 Hungary 1 421 1 421 1 421 1 421 1 421 Poland 147 147 147 147 147 Slovakia 91 91 91 91 91 Durum wheat specific quality premium (EUR 1000) Member State 2010 2011 2012 2013 2014 2015 2016 and subsequent years Greece 20 301 20 301 20 301 20 301 20 301 20 301 20 301 Spain 22 372 22 372 22 372 22 372 22 372 22 372 22 372 France 8 320 8 320 8 320 8 320 8 320 8 320 8 320 Italy 42 457 42 457 42 457 42 457 42 457 42 457 42 457 Austria 280 280 280 280 280 280 280 Portugal 80 80 80 80 80 80 80 Bulgaria 349 436 523 610 698 785 872 Cyprus 173 198 223 247 247 247 247 Hungary 70 80 90 100 100 100 100 Protein crop premium (EUR 1000) Member State 2010 2011 2012 2013 2014 2015 2016 and subsequent years Belgium 84 84 84 84 84 84 84 Denmark 843 843 843 843 843 843 843 Germany 7 231 7 231 7 231 7 231 7 231 7 231 7 231 Ireland 216 216 216 216 216 216 216 Greece 242 242 242 242 242 242 242 Spain 10 905 10 905 10 905 10 905 10 905 10 905 10 905 France 17 635 17 635 17 635 17 635 17 635 17 635 17 635 Italy 5 009 5 009 5 009 5 009 5 009 5 009 5 009 Luxembourg 21 21 21 21 21 21 21 Netherlands 67 67 67 67 67 67 67 Austria 2 051 2 051 2 051 2 051 2 051 2 051 2 051 Portugal 214 214 214 214 214 214 214 Finland 303 303 303 303 303 303 303 Sweden 2 147 2 147 2 147 2 147 2 147 2 147 2 147 United Kingdom 10 500 10 500 10 500 10 500 10 500 10 500 10 500 Bulgaria 160 201 241 281 321 361 401 Czech Republic 1 858 2 123 2 389 2 654 2 654 2 654 2 654 Estonia 169 194 218 242 242 242 242 Cyprus 17 19 22 24 24 24 24 Latvia 109 124 140 155 155 155 155 Lithuania 1 486 1 698 1 911 2 123 2 123 2 123 2 123 Hungary 1 369 1 565 1 760 1 956 1 956 1 956 1 956 Poland 1 723 1 970 2 216 2 462 2 462 2 462 2 462 Romania 911 1 139 1 367 1 595 1 822 2 050 2 278 Slovenia 63 72 81 90 90 90 90 Slovakia 1 003 1 146 1 290 1 433 1 433 1 433 1 433 Crop specific payment for rice (EUR 1000) Member State 2010 2011 2012 2013 2014 2015 2016 and subsequent years Greece 11 407 11 407 11 407 11 407 11 407 11 407 11 407 Spain 49 993 49 993 49 993 49 993 49 993 49 993 49 993 France 7 844 7 844 7 844 7 844 7 844 7 844 7 844 Italy 99 473 99 473 99 473 99 473 99 473 99 473 99 473 Portugal 11 193 11 193 11 193 11 193 11 193 11 193 11 193 Bulgaria 575 719 863 1007 1 151 1 294 1 438 Hungary 524 599 674 749 749 749 749 Romania 25 32 38 44 50 57 63 Area payment for nuts (EUR 1000) Member State 2010 2011 2012 2013 2014 2015 2016 and subsequent years Belgium 12 12 12 12 12 12 12 Germany 181 181 181 181 181 181 181 Greece 4 963 4 963 4 963 4 963 4 963 4 963 4 963 Spain 68 610 68 610 68 610 68 610 68 610 68 610 68 610 France 2 089 2 089 2 089 2 089 2 089 2 089 2 089 Italy 15 710 15 710 15 710 15 710 15 710 15 710 15 710 Luxembourg 12 12 12 12 12 12 12 Netherlands 12 12 12 12 12 12 12 Austria 12 12 12 12 12 12 12 Portugal 4 987 4 987 4 987 4 987 4 987 4 987 4 987 United Kingdom 12 12 12 12 12 12 12 Bulgaria 579 724 868 1 013 1 158 1 302 1 447 Cyprus 431 493 554 616 616 616 616 Hungary 245 280 315 350 350 350 350 Poland 355 406 456 507 507 507 507 Romania 79 99 119 139 159 179 199 Slovenia 25 29 33 36 36 36 36 Slovakia 262 299 337 374 374 374 374 Flax and hemp grown for fibre (Regulation (EC) No 1234/2007) (EUR 1000) Member State 2012 2013 2014 2015 2016 and subsequent years Belgium 2 954 2 954 2 954 2 954 2 954 Denmark 3 3 3 3 3 Germany 244 244 244 244 244 Spain 138 138 138 138 138 France 13 592 13 592 13 592 13 592 13 592 Italy 50 50 50 50 50 Netherlands 1 111 1 111 1 111 1 111 1 111 Austria 20 20 20 20 20 Finland 5 5 5 5 5 United Kingdom 83 83 83 83 83 Czech Republic 534 534 534 534 534 Latvia 104 104 104 104 104 Lithuania 360 360 360 360 360 Hungary 42 42 42 42 42 Poland 114 114 114 114 114 Potato starch premium (Article 95a of Regulation (EC) No 1234/2007) (EUR 1000) Member State 2012 2013 2014 2015 2016 and subsequent years Denmark 3 743 3 743 3 743 3 743 3 743 Germany 16 279 16 279 16 279 16 279 16 279 Spain 43 43 43 43 43 France 5 904 5 904 5 904 5 904 5 904 Netherlands 9 614 9 614 9 614 9 614 9 614 Austria 1 061 1 061 1 061 1 061 1 061 Finland 1 183 1 183 1 183 1 183 1 183 Sweden 1 381 1 381 1 381 1 381 1 381 Czech Republic 749 749 749 749 749 Estonia 6 6 6 6 6 Latvia 129 129 129 129 129 Lithuania 27 27 27 27 27 Poland 3 226 3 226 3 226 3 226 3 226 Slovakia 16 16 16 16 16 Aid for starch potato growers (EUR 1000) Member State 2010 2011 2012 2013 2014 2015 2016 and subsequent years Denmark 11 156 11 156 11 156 11 156 11 156 11 156 11 156 Germany 48 521 48 521 48 521 48 521 48 521 48 521 48 521 Spain 129 129 129 129 129 129 129 France 17 598 17 598 17 598 17 598 17 598 17 598 17 598 Netherlands 28 655 28 655 28 655 28 655 28 655 28 655 28 655 Austria 3 163 3 163 3 163 3 163 3 163 3 163 3 163 Finland 3 527 3 527 3 527 3 527 3 527 3 527 3 527 Sweden 4 116 4 116 4 116 4 116 4 116 4 116 4 116 Czech Republic 1 563 1 786 2 009 2 232 2 232 2 232 2 232 Estonia 12 13 15 17 17 17 17 Latvia 268 307 345 383 383 383 383 Lithuania 56 64 72 80 80 80 80 Poland 6 731 7 692 8 654 9 615 9 615 9 615 9 615 Slovakia 34 39 44 48 48 48 48 Aid for olive groves (EUR 1000) Member State 2010 2011 2012 2013 2014 2015 2016 and subsequent years Spain 103 140 103 140 103 140 103 140 103 140 103 140 103 140 Cyprus 2 051 2 344 2 637 2 930 2 930 2 930 2 930 Soft fruit payment (EUR 1000) Member State 2012 2013 2014 2015 2016 and subsequent years Bulgaria 552 552 552 552 552 Latvia 92 92 92 92 92 Lithuania 138 138 138 138 138 Hungary 391 391 391 391 391 Poland 11 040 11 040 11 040 11 040 11 040 ANNEX XIII List of seed species referred to in Article 87 CN code Description Amount of aid (EUR/100 kg) 1. Ceres 1001 90 10 Triticum spelta L. 14,37 1006 10 10 Oryza sativa L. (1)  long-grain varieties the grains of which are of a length exceeding 6,0 millimetres and of a length/width ratio of more than or equal to 3 17,27  other varieties the grains of which are of a length exceeding, not exceeding or equal to 6,0 millimetres and of a length/width ratio of less than 3 14,85 2. Oleagineae ex 1204 00 10 Linum usitatissimum L. (fibre flax) 28,38 ex 1204 00 10 Linum usitatissimum L. (linseed) 22,46 ex 1207 99 10 Cannabis sativa L. (2) (varieties with a tetrahydrocannabinol content not exceeding 0,2 %) 20,53 3. Gramineae ex 1209 29 10 Agrostis canina L. 75,95 ex 1209 29 10 Agrostis gigantea Roth. 75,95 ex 1209 29 10 Agrostis stolonifera L. 75,95 ex 1209 29 10 Agrostis capillaris L. 75,95 ex 1209 29 80 Arrhenatherum elatius (L.) P. Beauv. ex J.S. and K.B. Prest. 67,14 ex 1209 29 10 Dactylis glomerata L. 52,77 ex 1209 23 80 Festuca arundinacea Schreb. 58,93 ex 1209 23 80 Festuca ovina L. 43,59 1209 23 11 Festuca pratensis Huds. 43,59 1209 23 15 Festuca rubra L. 36,83 ex 1209 29 80 Festulolium 32,36 1209 25 10 Lolium multiflorum Lam. 21,13 1209 25 90 Lolium perenne L. 30,99 ex 1209 29 80 Lolium x boucheanum Kunth 21,13 ex 1209 29 80 Phleum Bertolinii (DC) 50,96 1209 26 00 Phleum pratense L. 83,56 ex 1209 29 80 Poa nemoralis L. 38,88 1209 24 00 Poa pratensis L. 38,52 ex 1209 29 10 Poa palustris and Poa trivialis L. 38,88 4. Leguminosae ex 1209 29 80 Hedysarum coronarium L. 36,47 ex 1209 29 80 Medicago lupulina L. 31,88 ex 1209 21 00 Medicago sativa L. (ecotypes) 22,10 ex 1209 21 00 Medicago sativa L. (varieties) 36,59 ex 1209 29 80 Onobrichis viciifolia Scop. 20,04 ex 0713 10 10 Pisum sativum L. (partim) (field peas) 0 ex 1209 22 80 Trifolium alexandrinum L. 45,76 ex 1209 22 80 Trifolium hybridum L. 45,89 ex 1209 22 80 Trifolium incarnatum L. 45,76 1209 22 10 Trifolium pratense L. 53,49 ex 1209 22 80 Trifolium repens L. 75,11 ex 1209 22 80 Trifolium repens L. var. giganteum 70,76 ex 1209 22 80 Trifolium resupinatum L. 45,76 ex 0713 50 10 Vicia faba L. (partim) (field beans) 0 ex 1209 29 10 Vicia sativa L. 30,67 ex 1209 29 10 Vicia villosa Roth. 24,03 (1) Grain measurements are taken on wholly milled rice by the following method: (a) take a sample representative of the batch; (b) sieve the sample so as to retain only whole grains, including immature grains; (c) carry out two measurements of 100 grains each and work out the average; (d) express the results in millimetres, rounded off to one decimal place. (2) The tetrahydrocannabinol (THC) content of a variety is determined by analysing a sample maintained at constant weight. The weight of THC in relation to the weight of the sample must  for the purposes of granting the aid  not be greater than 0,2 %. The sample is to consist of the upper third of a representative number of plants selected at random at the end of their flowering period and with stalks and seeds removed. ANNEX XIV Seed aid ceilings in the new Member States referred to in Article 87(3) (EUR million) Calendar year Bulgaria Czech Republic Estonia Cyprus Latvia Lithuania Hungary Malta Poland Romania Slovenia Slovakia 2009 0,15 1,75 0,07 0,06 0,21 0,21 1,55 0,06 1,11 0,26 0,17 0,07 2010 0,17 2,04 0,08 0,07 0,24 0,24 1,81 0,07 1,30 0,30 0,19 0,08 2011 0,22 2,33 0,10 0,08 0,28 0,28 2,07 0,08 1,48 0,38 0,22 0,09 2012 0,26 2,62 0,11 0,09 0,31 0,31 2,33 0,09 1,67 0,45 0,25 0,11 2013 0,30 2,91 0,12 0,10 0,35 0,35 2,59 0,10 1,85 0,53 0,28 0,12 2014 0,34 2,91 0,12 0,10 0,35 0,35 2,59 0,10 1,85 0,60 0,28 0,12 2015 0,39 2,91 0,12 0,10 0,35 0,35 2,59 0,10 1,85 0,68 0,28 0,12 2016 0,43 2,91 0,12 0,10 0,35 0,35 2,59 0,10 1,85 0,75 0,28 0,12 subsequent years 0,43 2,91 0,12 0,10 0,35 0,35 2,59 0,10 1,85 0,75 0,28 0,12 ANNEX XV Ceilings for the calculation of the aid amount referred in Article 95 (sugar) (EUR 1000) Member State 2009 2010 2011 2012 2013 2014 2015 2016 and subsequent years Belgium 81 752 81 752 81 752 81 752 81 752 81 752 81 752 81 752 Bulgaria (1) 154 176 220 264 308 352 396 440 Czech Republic 44 245 44 245 44 245 44 245 44 245 44 245 44 245 44 245 Denmark 34 478 34 478 34 478 34 478 34 478 34 478 34 478 34 478 Germany 278 254 278 254 278 254 278 254 278 254 278 254 278 254 278 254 Greece 29 384 29 384 29 384 29 384 29 384 29 384 29 384 29 384 Spain 96 203 96 203 96 203 96 203 96 203 96 203 96 203 96 203 France 272 259 272 259 272 259 272 259 272 259 272 259 272 259 272 259 Ireland 18 441 18 441 18 441 18 441 18 441 18 441 18 441 18 441 Italy 135 994 135 994 135 994 135 994 135 994 135 994 135 994 135 994 Latvia 6 616 6 616 6 616 6 616 6 616 6 616 6 616 6 616 Lithuania 10 260 10 260 10 260 10 260 10 260 10 260 10 260 10 260 Hungary 41 010 41 010 41 010 41 010 41 010 41 010 41 010 41 010 Netherlands 73 504 73 504 73 504 73 504 73 504 73 504 73 504 73 504 Austria 32 955 32 955 32 955 32 955 32 955 32 955 32 955 32 955 Poland 159 392 159 392 159 392 159 392 159 392 159 392 159 392 159 392 Portugal 6 452 6 452 6 452 6 452 6 452 6 452 6 452 6 452 Romania (1) 3 536 4 041 5 051 6 062 7 072 8 082 9 093 10 103 Slovenia 3 740 3 740 3 740 3 740 3 740 3 740 3 740 3 740 Slovakia 19 289 19 289 19 289 19 289 19 289 19 289 19 289 19 289 Finland 13 520 13 520 13 520 13 520 13 520 13 520 13 520 13 520 Sweden 34 082 34 082 34 082 34 082 34 082 34 082 34 082 34 082 United Kingdom 105 376 105 376 105 376 105 376 105 376 105 376 105 376 105 376 (1) Ceilings calculated taking account of the schedule of increments provided for in Article 121. ANNEX XVI Table 1 Cyprus: Complementary national direct payments where the normal schemes for direct payments apply (EUR) Schedule of increments 60 % 70 % 80 % 90 % Sector 2009 2010 2011 2012 Arable crops (durum wheat excluded) 4 220 705 3 165 529 2 110 353 1 055 176 Durum wheat 1 162 157 871 618 581 078 290 539 Grain legumes 16 362 12 272 8 181 4 091 Milk and dairy 1 422 379 1 066 784 711 190 355 595 Beef 1 843 578 1 382 684 921 789 460 895 Sheep and goats 4 409 113 3 306 835 2 204 556 1 102 278 Olive oil 3 174 000 2 380 500 1 587 000 793 500 Tobacco 417 340 313 005 208 670 104 335 Bananas 1 755 000 1 316 250 877 500 0 Dried grapes 0 0 0 0 Almonds 0 0 0 0 Total 1 842 0634 13 815 476 9 210 317 4 166 409 Complementary national direct payments under the single payment scheme: The total amount of complementary national direct payments that may be granted under the single payment scheme shall be equal to the sum of the sectoral ceilings referred to in this table relating to the sectors that are covered by the single payment scheme to the extent that the support in these sectors is decoupled. Table 2 Cyprus: Complementary national direct payments where the single area payment scheme for direct payments applies (EUR) Sector 2009 2010 2011 2012 Arable crops (durum wheat excluded) 0 0 0 0 Durum wheat 1 795 543 1 572 955 1 350 367 1 127 779 Grain legumes 0 0 0 0 Milk and dairy 3 456 448 3 438 488 3 420 448 3 402 448 Beef 4 608 945 4 608 945 4 608 945 4 608 945 Sheep and goats 10 724 282 10 670 282 10 616 282 10 562 282 Olive oil 5 547 000 5 115 000 4 683 000 4 251 000 Dried grapes 156 332 149 600 142 868 136 136 Bananas 4 323 820 4 312 300 4 300 780 4 289 260 Tobacco 1 038 575 1 035 875 1 033 175 1 030 475 Total 31 650 945 30 903 405 30 155 865 29 408 325 ANNEX XVII STATE AID IN CYPRUS (EUR) Sector 2009 2010 2011 2012 Cereals (durum wheat excluded) 2 263 018 1 131 509 565 755 282 877 Milk and dairy 562 189 281 094 140 547 70 274 Beef 64 887 0 0 0 Sheep and goats 1 027 917 513 958 256 979 128 490 Pig sector 2 732 606 1 366 303 683 152 341 576 Poultry and eggs 1 142 374 571 187 285 594 142 797 Wine 4 307 990 2 153 995 1 076 998 538 499 Olive oil 2 088 857 1 044 429 522 215 261 107 Table grapes 1 058 897 529 448 264 724 132 362 Processed tomatoes 117 458 58 729 29 365 14 682 Bananas 127 286 63 643 31 822 15 911 Deciduous fruit including stone fruit 2 774 230 1 387 115 693 558 346 779 Total 18 267 707 9 101 410 4 552 716 2 277 365 ANNEX XVIII CORRELATION TABLE Regulation (EC) No 1782/2003 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3 Article 4 Article 4 Article 5 Article 5 Article 6 Article 6 Article 23 Article 7 Article 24 Article 8  Article 9 Article 25 Article 10(1) Article 7 Article 10(2) Article 9(1) Article 10(3) Article 9(2) Article 10(4) Article 9(3)  Article 9(4) Article 11 Article 11(1) and (2) Article 12   Article 8 Article 12a(1) Article 10 Article 12a(2) Article 11(3) Article 13 Article 12 Article 14 Article 12 Article 15 Article 13 Article 16 Article 12 Article 17 Article 14 Article 18 Article 15 Article 19 Article 16 Article 20 Article 17 Article 21 Article 18 Article 22 Article 19 Article 23 Article 20 Article 24 Article 21 Article 25 Article 22 Article 26 Article 26 Article 27 Article 27  Article 28 Article 28 Article 29 Article 29 Article 30 Article 30 Article 32 Article 31  Article 32 Article 3 Article 33 Article 33 Article 34  Article 35 Article 37 Article 36  Article 37 Annex IX Article 38  Article 39  Article 40(1), (2) and (3) Annex IX, Point A(4), (5) and (6) Article 40(4) Article 31 Article 40(5)  Article 41 Article 40 Article 42 Article 41 Article 43 Annex IX Article 44(1) and (2) Article 34 Article 44(3) and (4) Article 35 Article 45 Article 42 Article 46 Article 43 Article 47  Article 48  Article 49 Article 44 Article 50  Article 51, first paragraph  Article 51, second paragraph Article 38 Article 52 Article 39 Article 53  Article 54  Article 55  Article 56  Article 57   Article 45 Article 58 Article 46 Article 59 Article 47 Article 60  Article 61 Article 49 Article 62  Article 63(1) Article 51(1) Article 63(2)  Article 63(3) Article 48 Article 63(4) Article 50(2) Article 64 Article 51 Article 65  Article 66  Article 67 Article 52 Article 68 Article 53 Article 68a  Article 68b Article 54 Article 69  Article 70  Article 71  Article 71a Article 55 Article 71b Article 56 Article 71c  Article 71d Article 57 Article 71e Article 58 Article 71f Article 59 Article 71g  Article 71h Article 61 Article 71i  Article 71j  Article 71k Article 62 Article 71l  Article 71m Article 60  Article 63  Article 64  Article 65  Article 66  Article 68  Article 70  Article 69 Article 72  Article 73  Article 74  Article 75  Article 76 Article 79 Article 77 Article 80 Article 78 Article 81 Article 79 Article 73 Article 80 Article 74 Article 81 Article 75 Article 82 Article 76 Article 83 Article 82 Article 84 Article 83 Article 85 Article 84 Article 86(1), (2) and (4) Article 85(1), (2) and (3) Article 86(3)  Article 87 Article 120 Article 88  Article 89  Article 90  Article 91  Article 92  Article 93 Article 77 Article 94 Article 78 Article 95  Article 96  Article 97  Article 98  Article 99 Article 87 Article 100  Article 101  Article 102  Article 103  Article 104  Article 105  Article 106  Article 107  Article 108  Article 109  Article 110  Article 110a Article 88 Article 110b Article 89 Article 110c Article 90 Article 110d Article 91 Article 110e Article 92 Article 110f  Article 110g  Article 110h  Article 110i  Article 110j  Article 110k  Article 110l  Article 110m  Article 110n  Article 110o  Article 110p  Article 110q Article 93 Article 110r Article 94 Article 110s Article 95 Article 110t Article 96 Article 110u Article 97 Article 110v Article 98 Article 111 Article 99 Article 112 Article 100 Article 113 Article 101 Article 114 Article 102 Article 115 Article 103 Article 116 Article 104 Article 117 Article 105 Article 118 Article 106 Article 119  Article 120 Article 107 Article 121 Article 108 Article 122 Article 109 Article 123 Article 110 Article 124  Article 125 Article 111 Article 126 Article 112 Article 127 Article 113 Article 128 Article 114 Article 129 Article 115 Article 130 Article 116 Article 131  Article 132  Article 133  Article 134  Article 135  Article 136  Article 136a  Article 137  Article 138 Article 117 Article 139 Article 118 Article 140 Article 119 Article 141  Article 142  Article 143  Article 143a Article 121 Article 143b(1)(2)(9) and (10) Article 122 Article 143b(3) and (7) Article 123 Article 143b(4)(5) and (6) Article 124 Article 143b(13) Article 125 Article 143ba(1) to (3) Article 126 Article 143ba(3a)  Article 143ba(4) to (6) Article 130 Article 143bb(1) and (2) Article 127 Article 143bb(3)  Article 143bb(4) to (6) Article 130 Article 143bc(1) and (2) Article 128  Article 129 Article 143bc(3) and (4) Article 130(1) and (2)  Article 131 Article 143c(1) to (8) Article 132 Article 143c(9) Article 133 Article 143c(10)  Article 143d Article 134 Article 143e Article 135  Article 136  Article 137  Article 138  Article 139 Article 144 Article 141 Article 145 Article 142 Article 146 Article 140 Article 147  Article 148  Article 149  Article 150  Article 151  Article 152   Article 143  Article 144  Article 145 Article 153 Article 146 Article 154  Article 154a Article 148 Article 155 Article 147 Article 155a  Article 156 Article 149